 



Exhibit 10.1
     EXECUTION COPY
     AMENDMENT AGREEMENT dated as of March 13, 2007 (this “Agreement”), to the
Credit Agreement dated as of November 1, 2006 (the “Existing Credit Agreement”),
among BUFFETS, INC., a Minnesota corporation (the “Borrower”), BUFFETS HOLDINGS,
INC., a Delaware corporation (“Holdings”), the Subsidiaries identified on Annex
I (the “Subsidiary Guarantors” and, together with Holdings, the “Reaffirming
Parties”), the lenders party thereto (the “Lenders”), and CREDIT SUISSE, as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”), as collateral agent for the Lenders (in such capacity, the “Collateral
Agent”), and as PF Fronting Lender (as defined in the Restated Credit Agreement
referred to below).
          A. Pursuant to the Existing Credit Agreement, the Lenders have
extended, and have agreed to extend, credit to the Borrower.
          B. The Borrower has requested that the Existing Credit Agreement be
amended and restated in the form of the Restated Credit Agreement and otherwise
amended as set forth herein.
          C. The Borrower, Holdings, the Subsidiary Guarantors and the
Collateral Agent have entered into the Guarantee and Collateral Agreement dated
as of November 1, 2006 (the “Guarantee and Collateral Agreement”), pursuant to
which, among other things, Holdings and the Subsidiary Guarantors guaranteed the
obligations of the Borrower under the Existing Credit Agreement and provided
security therefor.
          D. Each Reaffirming Party is willing to reaffirm its obligations under
the Guarantee and Collateral Agreement and the other Security Documents (as
defined in the Existing Credit Agreement).
          E. Capitalized terms used but not defined herein shall have the
meanings given them in the amended and restated Credit Agreement attached hereto
as Exhibit A (the “Restated Credit Agreement”).
          Accordingly, the parties hereto hereby agree as follows:
          SECTION 1. Amendment and Restatement of the Existing Credit Agreement.
The Borrower, the PF Fronting Lender, the Administrative Agent and the Required
Lenders agree that the Existing Credit Agreement shall be amended and restated
on the Restatement Date such that, on the Restatement Date, the terms set forth
in Exhibit A hereto shall replace and supersede the terms of the Existing Credit
Agreement. As used in the Restated Credit Agreement, the terms “Agreement”,
“this Agreement”, “herein”, “hereinafter”, “hereto”, “hereof” and words of
similar import shall, unless the context otherwise requires, from and after the
replacement of the terms of the Existing Credit Agreement by the terms of the
Restated Credit Agreement, mean the Restated Credit Agreement. As used in any
other Loan Document, from and after the



--------------------------------------------------------------------------------



 



2

replacement of the terms of the Existing Credit Agreement by the terms of the
Restated Credit Agreement, all references to the Credit Agreement shall, unless
the context otherwise requires, mean the Restated Credit Agreement.
          SECTION 2. Further Amendment. If this Agreement becomes effective as
set forth in Section 10 hereof and each PF Lender and each Term Lender (in each
case, after giving effect to any assignments made on or prior to the Restatement
Date, whether pursuant to Section 2.21(a)(iv) of the Restated Credit Agreement
or otherwise) has executed a signature page to this Agreement, then without any
further action the Restated Credit Agreement shall be amended as follows:
     (a) the definition of the term “Applicable Percentage” set forth in
Section 1.01 of the Restated Credit Agreement shall be amended and restated in
its entirety to read as follows:
     ““Applicable Percentage” shall mean, for any day, (a) with respect to any
Eurodollar Revolving Loan, 3.25%, (b) with respect to any ABR Revolving Loan,
2.25%, (c) with respect to any PF L/C Loan held by the PF Fronting Lender in its
capacity as such, zero, and (d) with respect to any Eurodollar Term Loan or any
Eurodollar PF L/C Loan held by a PF Lender in its capacity as such, or ABR Term
Loan or any ABR PF L/C Loan held by a PF Lender in its capacity as such, as the
case may be, the applicable percentage set forth below under the caption
“Eurodollar Spread — Term Loans/PF L/C Loans” or “ABR Spread — Term Loans/PF L/C
Loans”, as the case may be, based upon the Leverage Ratio as of the relevant
date of determination:

                      Eurodollar Spread —   ABR Spread — Leverage   Term Loans/
PF L/C   Term Loans/ PF L/C Ratio   Loans   Loans
 
               
Category 1
    3.00 %     2.00 %
Greater than or equal to 5.00 to 1.00
               
 
               
Category 2
    2.75 %     1.75 %
Less than 5.00 to 1.00 and greater than or equal to 4.00 to 1.00
               
 
               
Category 3
    2.50 %     1.50 %
Less than 4.00 to 1.00
               

Each change in the Applicable Percentage resulting from a change in the Leverage
Ratio shall be effective with respect to all Term Loans and PF L/C Loans
outstanding on and after the date of delivery to the Administrative Agent of



--------------------------------------------------------------------------------



 



3

the financial statements and certificates required by Section 5.04(a) or (b) and
Section 5.04(c), respectively, indicating such change until the date immediately
preceding the next date of delivery of such financial statements and
certificates indicating another such change. Notwithstanding the foregoing,
until the Borrower shall have delivered the financial statements and
certificates required by Section 5.04(b) and Section 5.04(c), respectively, for
the period ended on or around March 31, 2007, the Leverage Ratio shall be deemed
to be in Category 2 for purposes of determining the Applicable Percentage. In
addition, (a) at any time during which the Borrower has failed to deliver the
financial statements and certificates required by Section 5.04(a) or (b) and
Section 5.04(c), respectively, or (b) at any time after the occurrence and
during the continuance of an Event of Default, the Leverage Ratio shall be
deemed to be in Category 1 for purposes of determining the Applicable
Percentage.”
     (b) A new Section 2.25 of the Restated Credit Agreement shall be added to
read as follows:
     “SECTION 2.25. Repricing Protection. In the event that on or prior to the
first anniversary of the Restatement Date, any Term Lender or PF Lender (each an
“Affected Lender”) receives a Repricing Prepayment (as defined below), then, at
the time thereof, the Borrower shall pay to such Affected Lender a prepayment
premium equal to 1.0% of the amount of such Repricing Prepayment. As used
herein, with respect to any Affected Lender, a “Repricing Prepayment” is the
amount of principal of the Term Loans, PF L/C Loans and Credit-Linked Deposits
of such Affected Lender that is either (a) prepaid by the Borrower pursuant to
Section 2.12 (or, in the case of the Credit-Linked Deposits, by the
Administrative Agent pursuant to Section 2.09(c) following a reduction or
termination of the PF L/C Commitments by the Borrower pursuant to
Section 2.09(b)) substantially concurrently with the incurrence by Holdings or
any of its subsidiaries of new term loans (whether pursuant to Incremental Term
Loan Commitments or otherwise) or pre-funded credit facilities, in each case
that have interest rate margins lower than the Applicable Percentages then in
effect for the Term Loans, PF L/C Loans or Credit-Linked Deposits so prepaid
(other than in the case of a refinancing in connection with a Change in Control)
or (b) received by such Affected Lender as a result of the mandatory assignment
of such Term Loans, PF L/C Loans or PF L/C Commitments in the circumstances
described in Section 2.21(a)(iv) following the failure of such Affected Lender
to consent to an amendment of this Agreement that would have the effect of
reducing any of the Applicable Percentages with respect to such Term Loans, PF
L/C Loans or related Credit-Linked Deposits (other than in the case of a
refinancing in connection with a Change in Control).”
          SECTION 3. Reaffirmation. Each Reaffirming Party, by its signature
below, hereby (a) agrees that, notwithstanding the effectiveness of this
Agreement or the Restated Credit Agreement, the Guarantee and Collateral
Agreement and each of the other Security Documents (as defined in the Existing
Credit Agreement) continue to be in full force and effect, (b) affirms and
confirms its Guarantee of the Obligations and the

 



--------------------------------------------------------------------------------



 



4

pledge of and/or grant of a security interest in its assets as Collateral to
secure such Obligations, all as provided in the Guarantee and Collateral
Agreement and the other Security Documents as originally executed, and
acknowledges and agrees that such Guarantee, pledge and/or grant continue in
full force and effect in respect of, and to secure, the Obligations under the
Restated Credit Agreement and the other Loan Documents, and (c) affirms and
confirms that all the representations and warranties made by or relating to it
contained in the Restated Credit Agreement and the other Loan Documents are true
and correct in all material respects on and as of the Restatement Date, except
to the extent such representations and warranties expressly relate to an earlier
date.
          SECTION 4. Representations and Warranties. To induce the other parties
hereto to enter into this Agreement, each of Holdings and the Borrower
represents and warrants to each of the other parties hereto, that, at the time
of and immediately after giving effect to this Agreement, (a) the
representations and warranties contained in Article III of the Restated Credit
Agreement and in each other Loan Document are true and correct in all material
respects on and as of the Restatement Date, except to the extent such
representations and warranties expressly relate to an earlier date, and (b) no
Event of Default or Default has occurred and is continuing.
          SECTION 5. Applicable Law. THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
          SECTION 6. No Novation. Neither this Agreement nor the effectiveness
of the Restated Credit Agreement shall extinguish the obligations for the
payment of money outstanding under the Existing Credit Agreement or discharge or
release the Lien or priority of any Loan Document or any other security therefor
or any guarantee thereof. Nothing herein contained shall be construed as a
substitution or novation of the Obligations outstanding under the Existing
Credit Agreement or instruments guaranteeing or securing the same, which shall
remain in full force and effect, except as modified hereby or by instruments
executed concurrently herewith. Nothing expressed or implied in this Agreement,
the Restated Credit Agreement or any other document contemplated hereby or
thereby shall be construed as a release or other discharge of the Borrower under
the Existing Credit Agreement or the Borrower or any other Loan Party under any
Loan Document (as defined in the Existing Credit Agreement) from any of its
obligations and liabilities thereunder. The Existing Credit Agreement and each
of the other Loan Documents (as defined in the Existing Credit Agreement) shall
remain in full force and effect, until and except as modified hereby. This
Agreement shall constitute a Loan Document for all purposes of the Existing
Credit Agreement and the Restated Credit Agreement.
          SECTION 7. Notices. All notices hereunder shall be given in accordance
with the provisions of Section 9.01 of the Restated Credit Agreement.
          SECTION 8. Counterparts. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original but all of which when taken together shall
constitute a single



--------------------------------------------------------------------------------



 



5

contract, and shall become effective as provided in Section 10 hereof. Delivery
of an executed signature page to this Agreement by facsimile transmission shall
be as effective as delivery of a manually signed counterpart of this Agreement.
          SECTION 9. Headings. Section headings used herein are for convenience
of reference only, are not part of this Agreement and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Agreement.
          SECTION 10. Effectiveness; Amendment. This Agreement and the Restated
Credit Agreement shall become effective as of the Restatement Date on the date
on which the Administrative Agent (or its counsel) shall have received
counterparts of this Agreement that, when taken together, bear the signatures of
(a) the Borrower, (b) Holdings, (c) the Subsidiary Guarantors, (d) the PF
Fronting Lender, (e) the Administrative Agent and (f) the Required Lenders (as
defined in the Existing Credit Agreement).
[Remainder of this page intentionally left blank]



--------------------------------------------------------------------------------



 



6

          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

            BUFFETS, INC.,
      By   /s/ A. Keith Wan         Name:   A. Keith Wan        Title:   EVP &
CFO        BUFFETS HOLDINGS, INC.,
      By   /s/ A. Keith Wan         Name:   A. Keith Wan        Title:   EVP &
CFO        CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as a Lender, as PF Fronting
Lender and as Administrative Agent,              By           Name:          
Title:               By           Name:           Title:           EACH OF THE
SUBSIDIARY GUARANTORS LISTED ON ANNEX I,
      By   /s/ A. Keith Wan         Name:   A. Keith Wan        Title:  
Authorized Signatory   



--------------------------------------------------------------------------------



 



7

          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

            BUFFETS, INC.,
      By           Name:           Title:           BUFFETS HOLDINGS, INC.,
      By           Name:           Title:           CREDIT SUISSE, CAYMAN
ISLANDS BRANCH, as a Lender, as PF Fronting Lender and as Administrative Agent,
      By   /s/ Robert Hetu         Name:   ROBERT HETU        Title:   MANAGING
DIRECTOR            By   /s/ Denise L. Alvarez         Name:   DENISE L.
ALVAREZ        Title:   ASSOCIATE        EACH OF THE SUBSIDIARY GUARANTORS
LISTED ON ANNEX I,
      By           Name:           Title:   Authorized Signatory     

 



--------------------------------------------------------------------------------



 



8

            SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF MARCH 13, 2007, TO
THE BUFFETS, INC. CREDIT AGREEMENT
    Name of Lender   ABN AMRO Bank N.V.         By   /s/ Richard Newcomb       
Name:   Richard Newcomb        Title:   Attorney-in-fact   

 



--------------------------------------------------------------------------------



 



9

          Name of Lender   SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF
MARCH 13, 2007, TO THE BUFFETS, INC. CREDIT AGREEMENT

Grand Central Asset Trust, LMI Series         By   /s/ Richard Newcomb       
Name:   Richard Newcomb        Title:   Attorney-in-fact   

 



--------------------------------------------------------------------------------



 



10

          Name of Lender   SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF
MARCH 13, 2007, TO THE BUFFETS, INC. CREDIT AGREEMENT

CAPE BRETON FUNDING.        By   /s/ Neam Ahmed        Name:   NEAM AHMED       
Title:   AUTHORIZED SIGNATORY   

 



--------------------------------------------------------------------------------



 



11

         

Name of Lender   SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF MARCH 13,
2007, TO THE BUFFETS, INC. CREDIT AGREEMENT

Galaxy III CLO, Ltd.
By: AIG Global Investment Corp.,
Its Collateral Manager         By   /s/ Steven S. Oh        Name:   Steven S.
Oh        Title:  Managing Director   

 



--------------------------------------------------------------------------------



 



12

         

Name of Lender   SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF MARCH 13,
2007, TO THE BUFFETS, INC. CREDIT AGREEMENT

Galaxy V CLO, Ltd.
By: AIG Global Investment Corp.,
Its Collateral Manager         By   /s/ Steven S. Oh        Name:   Steven S.
Oh        Title:   Managing Director     

 



--------------------------------------------------------------------------------



 



13

            SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF MARCH 13, 2007, TO
THE BUFFETS, INC. CREDIT AGREEMENT         Name of Lender   Galaxy VI CLO, Ltd.
By: AIG Global Investment Corp.,
Its Collateral Manager           By   /s/ Steven S. Oh         Name: Steven S.
Oh         Title:    Managing Director   

 



--------------------------------------------------------------------------------



 



14

            SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF MARCH 13, 2007, TO
THE BUFFETS, INC. CREDIT AGREEMENT         Name of Lender   Galaxy VII CLO, Ltd.
By: AIG Global Investment Corp.
As Collateral Manager           By   /s/ Steven S. Oh         Name: Steven S. Oh
      Title:    Managing Director   



--------------------------------------------------------------------------------



 



15

         

            SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF MARCH 13, 2007, TO
THE BUFFETS, INC. CREDIT AGREEMENT         Name of Lender   Galaxy VIII CLO,
Ltd.
By: AIG Global Investment Corp.,
Its Collateral Manager           By   /s/ Steven S. Oh         Name: Steven S.
Oh       Title:    Managing Director   

 



--------------------------------------------------------------------------------



 



16

            SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF MARCH 13, 2007, TO
THE BUFFETS, INC. CREDIT AGREEMENT           KZH SOLEIL-2 LLC
      By   /s/ Wai Kee Lee         Name: Wai Kee Lee        Title:    Authorized
Agent  

 



--------------------------------------------------------------------------------



 



17

            SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF MARCH 13, 2007, TO
THE BUFFETS, INC. CREDIT AGREEMENT         Name of Lender   Saturn CLO, Ltd.
By : AIG Global Investment Corp.,
Its Collateral Manager           By   /s/ Steven S. Oh         Name: Steven S.
Oh         Title:    Managing Director   

 



--------------------------------------------------------------------------------



 



18

            SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF MARCH 13, 2007, TO
THE BUFFETS, INC. CREDIT AGREEMENT         Name of Lender   Pacifica CDO II,
Ltd.           By   /s/ Amy Adler         Name : Amy Adler       Title:     Vice
President   

 



--------------------------------------------------------------------------------



 



19

            SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF MARCH 13, 2007, TO
THE BUFFETS, INC. CREDIT AGREEMENT         Name of Lender   Pacifica CDO VI,
Ltd.           By   /s/ Amy Adler         Name : Amy Adler       Title:     Vice
President   

 



--------------------------------------------------------------------------------



 



20

            SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF MARCH 13, 2007, TO
THE BUFFETS, INC. CREDIT AGREEMENT         Name of Lender   Westwood CDO I, Ltd.
          By   /s/ Amy Adler         Name : Amy Adler       Title:     Vice
President   

 



--------------------------------------------------------------------------------



 



21

            SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF MARCH 13, 2007, TO
THE BUFFETS, INC. CREDIT AGREEMENT         Name of Lender   Westwood CDO II,
Ltd.           By   /s/ Amy Adler         Name : Amy Adler       Title:     Vice
President   

 



--------------------------------------------------------------------------------



 



22

            SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF MARCH 13, 2007, TO
THE BUFFETS, INC. CREDIT AGREEMENT         Name of Lender   AIMCO CLO, Series
2005-A           By   /s/ Ohris Goergen         Name : OHRIS GOERGEN      
Title:     AUTHORIZED SIGNATORY       By   /s/ Breege A. Farrell         Name :
Breege A. Farrell       Title:     AUTHORIZED SIGNATORY  

 



--------------------------------------------------------------------------------



 



23

          Name of Lender    SIGNATURE PAGE TO
AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007,
TO THE BUFFETS, INC. CREDIT AGREEMENT

AIMCO CLO, Series 2006-A       By   /s/ CHRIS GOERGEN         Name:   CHRIS
GOERGEN        Title:   AUTHORIZED SIGNATORY        By   /s/ Breege A. Farrell  
      Name:   Breege A. Farrell        Title:   AUTHORIZED SIGNATORY   

 



--------------------------------------------------------------------------------



 



24

          Name of Lender    SIGNATURE PAGE TO
AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007,
TO THE BUFFETS, INC. CREDIT AGREEMENT

ALLSTATE LIFE INSURANCE COMPANY       By   /s/ CHRIS GOERGEN         Name:  
CHRIS GOERGEN        Title:   AUTHORIZED SIGNATORY        By   /s/ Breege A.
Farrell         Name:   Breege A. Farrell        Title:   AUTHORIZED SIGNATORY 
 

 



--------------------------------------------------------------------------------



 



25

            SIGNATURE PAGE TO
AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007,
TO THE BUFFETS, INC. CREDIT AGREEMENT

AMMC VII, LIMITED             By:   American Money Management Corp., as
Collateral Manager         By   /s/ Chester M. Eng         Name:   Chester M.
Eng        Title:   Senior Vice President   

 



--------------------------------------------------------------------------------



 



26

          Name of Lender    SIGNATURE PAGE TO
AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007,
TO THE BUFFETS, INC. CREDIT AGREEMENT

ANCHORAGE CROSSOVER CREDIT FINANCE, LTD.             By:   ANCHORAGE ADVISORS,
L.L.C., ITS INVESTMENT MANAGER         By   /s/ MICHAEL AGLIALORO        
Name:   MICHAEL AGLIALORO        Title:    Executive Vice President   

 



--------------------------------------------------------------------------------



 



27

          Name of Lender    SIGNATURE PAGE TO
AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007,
TO THE BUFFETS, INC. CREDIT AGREEMENT

AVENUE CLO FUND, LIMITED

AVENUE CLO II, LIMITED

AVENUE CLO III, LIMITED

AVENUE CLO V, LIMITED       By   /s/ RICHARD D ADDARIO         Name:   RICHARD D
ADDARIO        Title:   SENIOR PORTFOLIO MANAGER     

 



--------------------------------------------------------------------------------



 



28

         


Name of Lender    SIGNATURE PAGE TO
AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007,
TO THE BUFFETS, INC. CREDIT AGREEMENT

Sankaty Advisors, LLC as Collateral
Manager for AVERY POINT CLO,
LTD., as Term Lender       By   /s/ Alan K. Halfenger         Name:   Alan K.
Halfenger        Title:   Chief Compliance Officer
Assistant Secretary   

 



--------------------------------------------------------------------------------



 



29

         


Name of Lender    SIGNATURE PAGE TO
AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007,
TO THE BUFFETS, INC. CREDIT AGREEMENT

Sankaty Advisors, LLC as Collateral
Manager for Castle Hill I —
INGOTS. Ltd., as Term Lender       By   /s/ Alan K. Halfenger         Name:  
Alan K. Halfenger        Title:   Chief Compliance Officer
Assistant Secretary   

 



--------------------------------------------------------------------------------



 



30

         

         


Name of Lender    SIGNATURE PAGE TO
AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007,
TO THE BUFFETS, INC. CREDIT AGREEMENT

Sankaty Advisors, LLC as Collateral
Manager for Castle Hill II —
INGOTS. Ltd., as Term Lender       By   /s/ Alan K. Halfenger         Name:  
Alan K. Halfenger        Title:   Chief Compliance Officer
Assistant Secretary   

 



--------------------------------------------------------------------------------



 



31

         


Name of Lender    SIGNATURE PAGE TO
AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007,
TO THE BUFFETS, INC. CREDIT AGREEMENT

Sankaty Advisors, LLC as Collateral
Manager for Castle Hill III CLO.
Limited, as Term Lender       By   /s/ Alan K. Halfenger         Name:   Alan K.
Halfenger        Title:   Chief Compliance Officer
Assistant Secretary   

 



--------------------------------------------------------------------------------



 



32

         


Name of Lender    SIGNATURE PAGE TO
AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007,
TO THE BUFFETS, INC. CREDIT AGREEMENT

Chatham Light II CLO, Limited, by
Sankaty Advisors LLC, as Collateral
Manager       By   /s/ Alan K. Halfenger         Name:   Alan K. Halfenger     
  Title:   Chief Compliance Officer
Assistant Secretary     

 



--------------------------------------------------------------------------------



 



33

                      SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF MARCH
13, 2007, TO THE BUFFETS, INC. CREDIT AGREEMENT    
 
                Name of Lender      Chatham Light III CLO, Ltd         By:  
Sankaty Advisors, LLC
as Collateral Manager    
 
                    By   /s/ Alan K. Halfenger                  
 
      Name:   Alan K. Halfenger    
 
      Title:   Chief Compliance Officer
Assistant Secretary    

 



--------------------------------------------------------------------------------



 



34

                      SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF MARCH
13, 2007, TO THE BUFFETS, INC. CREDIT AGREEMENT    
 
                Name of Lender      Katonah III, Ltd. by Sankaty Advisors LLC as
Sub-Advisors    
 
                    By   /s/ Alan K. Halfenger                  
 
      Name:   Alan K. Halfenger    
 
      Title:   Chief Compliance Officer
Assistant Secretary    

 



--------------------------------------------------------------------------------



 



35

                      SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF MARCH
13, 2007, TO THE BUFFETS, INC. CREDIT AGREEMENT    
 
                Name of Lender      Katonah IV, Ltd. by Sankaty Advisors, LLC as
Sub-Advisors    
 
                    By   /s/ Alan K. Halfenger                  
 
      Name:   Alan K. Halfenger    
 
      Title:   Chief Compliance Officer
Assistant Secretary    

 



--------------------------------------------------------------------------------



 



36

                      SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF MARCH
13, 2007, TO THE BUFFETS, INC. CREDIT AGREEMENT    
 
                Name of Lender      Sankaty Advisors, LLC as Collateral Manager
for
Loan Funding XI LLC, As Term Lender    
 
                    By   /s/ Alan K. Halfenger                  
 
      Name:   Alan K. Halfenger    
 
      Title:   Chief Compliance Officer
Assistant Secretary    

 



--------------------------------------------------------------------------------



 



37

                      SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF MARCH
13, 2007, TO THE BUFFETS, INC. CREDIT AGREEMENT    
 
                Name of Lender      Sankaty Advisors, LLC as Collateral Manager
for Nash Point CLO, Limited, as Collateral Manager    
 
                    By   /s/ Alan K. Halfenger                  
 
      Name:   Alan K. Halfenger    
 
      Title:   Chief Compliance Officer
Assistant Secretary    

 



--------------------------------------------------------------------------------



 



38

                      SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF MARCH
13, 2007, TO THE BUFFETS, INC. CREDIT AGREEMENT    
 
                Name of Lender      Nash Point II CLO         By:   Sankaty
Advisors LLC,
as Collateral Manager    
 
                    By   /s/ Alan K. Halfenger                  
 
      Name:   Alan K. Halfenger    
 
      Title:   Chief Compliance Officer
Assistant Secretary    

 



--------------------------------------------------------------------------------



 



39 

                      SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF MARCH
13, 2007, TO THE BUFFETS, INC. CREDIT AGREEMENT    
 
                Name of Lender      Sankaty Advisors, LLC as Collateral Manager
for Race Point CLO, Limited, as Term Lender    
 
                    By   /s/ Alan K. Halfenger                  
 
      Name:   Alan K. Halfenger    
 
      Title:   Chief Compliance Officer
Assistant Secretary    

 



--------------------------------------------------------------------------------



 



40 

                      SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF MARCH
13, 2007, TO THE BUFFETS, INC. CREDIT AGREEMENT    
 
                Name of Lender      Sankaty Advisors, LLC as Collateral Manager
for Race Point II CLO, Limited, as Term Lender    
 
                    By   /s/ Alan K. Halfenger                  
 
      Name:   Alan K. Halfenger    
 
      Title:   Chief Compliance Officer
Assistant Secretary    

 



--------------------------------------------------------------------------------



 



41 

                      SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF MARCH
13, 2007, TO THE BUFFETS, INC. CREDIT AGREEMENT    
 
                Name of Lender      Sankaty Advisors, LLC as Collateral Manager
for Race Point III CLO, Limited, as Term Lender    
 
                    By   /s/ Alan K. Halfenger                  
 
      Name:   Alan K. Halfenger    
 
      Title:   Chief Compliance Officer
Assistant Secretary    

 



--------------------------------------------------------------------------------



 



42 

                      SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF MARCH
13, 2007, TO THE BUFFETS, INC. CREDIT AGREEMENT    
 
                Name of Lender      Race Point IV CLO, Ltd         By:   Sankaty
Advisors, LLC
as Collateral Manager    
 
                    By   /s/ Alan K. Halfenger                  
 
      Name:   Alan K. Halfenger    
 
      Title:   Chief Compliance Officer
Assistant Secretary    

 



--------------------------------------------------------------------------------



 



43 

SIGNATURE PAGE TO
AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007,
TO THE BUFFETS, INC. CREDIT
AGREEMENT
Name of Lender  Sankaty High Yield Partners II, L.P.

                  By   /s/ Alan K. Halfenger         Name:   Alan K. Halfenger  
      Title:   Chief Compliance Officer
Assistant Secretary     

 



--------------------------------------------------------------------------------



 



44 

SIGNATURE PAGE TO
AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007,
TO THE BUFFETS, INC. CREDIT
AGREEMENT
Name of Lender  WATERVILLE FUNDING LLC

                  By   /s/ M. Cristina Higgins         Name:   M. Cristina
Higgins         Title:   Assistant Vice President   

 



--------------------------------------------------------------------------------



 



45 

         

SIGNATURE PAGE TO
AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007,
TO THE BUFFETS, INC. CREDIT
AGREEMENT
Name of Lender  Blue Mountain CLO II Ltd

                  By   /s/ Kimberly Reina         Name:   Kimberly Reina       
Title:   Associate     

 



--------------------------------------------------------------------------------



 



46 

SIGNATURE PAGE TO
AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007,
TO THE BUFFETS, INC. CREDIT
AGREEMENT
Name of Lender  Blue Mountain CLO III Ltd

                  By   /s/ Kimberly Reina         Name:   Kimberly Reina       
Title:   Associate     

 



--------------------------------------------------------------------------------



 



47 

SIGNATURE PAGE TO
AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007,
TO THE BUFFETS, INC. CREDIT
AGREEMENT
Name of Lender  Blue Mountain CLO Ltd

                  By   /s/ Kimberly Reina         Name:   Kimberly Reina       
Title:   Associate   

 



--------------------------------------------------------------------------------



 



48 

         

SIGNATURE PAGE TO
AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007,
TO THE BUFFETS, INC. CREDIT
AGREEMENT
Name of Lender  Canyon Capital CLO 2004-1 Ltd. &
Canyon Capital CLO 2006-1 Ltd.

                  By   /s/ Michael Leyland         Name:   Michael Leyland     
  Title:   Authorized Signatory   

 



--------------------------------------------------------------------------------



 



49 

         

SIGNATURE PAGE TO
AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007,
TO THE BUFFETS, INC. CREDIT
AGREEMENT
Name of Lender  Carlyle Capital Investment Limited

                  By   /s/ Linda Pace         Name:   Linda Pace        Title:  
Managing Director     

 



--------------------------------------------------------------------------------



 



50 

SIGNATURE PAGE TO
AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007,
TO THE BUFFETS, INC. CREDIT
AGREEMENT
Name of Lender  Carlyle High Yield Partners IV, Ltd.

                  By   /s/ Linda Pace         Name:   Linda Pace        Title:  
Managing Director     

 



--------------------------------------------------------------------------------



 



51 

SIGNATURE PAGE TO
AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007,
TO THE BUFFETS, INC. CREDIT
AGREEMENT
Name of Lender  Carlyle High Yield Partners VI, Ltd.

                  By   /s/ Linda Pace         Name:   Linda Pace        Title:  
Managing Director     

 



--------------------------------------------------------------------------------



 



52 

SIGNATURE PAGE TO
AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007,
TO THE BUFFETS, INC. CREDIT
AGREEMENT
Name of Lender  Carlyle High Yield Partners VII, Ltd

                  By   /s/ Linda Pace         Name:   Linda Pace        Title:  
Managing Director     

 



--------------------------------------------------------------------------------



 



53 

SIGNATURE PAGE TO
AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007,
TO THE BUFFETS, INC. CREDIT
AGREEMENT
Name of Lender  Carlyle High Yield Partners VIII, Ltd

                  By   /s/ Linda Pace         Name:   Linda Pace        Title:  
Managing Director     

 



--------------------------------------------------------------------------------



 



54 

SIGNATURE PAGE TO
AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007,
TO THE BUFFETS, INC. CREDIT
AGREEMENT
Name of Lender  Carlyle High Yield Partners IX, Ltd.

                  By   /s/ Linda Pace         Name:   Linda Pace        Title:  
Managing Director     

 



--------------------------------------------------------------------------------



 



55 

SIGNATURE PAGE TO
AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007,
TO THE BUFFETS, INC. CREDIT
AGREEMENT
Name of Lender  Carlyle High Yield Partners X, Ltd.

                  By   /s/ Linda Pace         Name:   Linda Pace        Title:  
Managing Director     

 



--------------------------------------------------------------------------------



 



56 

SIGNATURE PAGE TO
AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007,
TO THE BUFFETS, INC. CREDIT
AGREEMENT
Name of Lender  Carlyle Loan Investment, Ltd.

                  By   /s/ Linda Pace         Name:   Linda Pace        Title:  
Managing Director     

 



--------------------------------------------------------------------------------



 



57 

SIGNATURE PAGE TO
AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007,
TO THE BUFFETS, INC. CREDIT
AGREEMENT
Name of Lender  Carlyle Loan Opportunity Fund

                  By   /s/ Linda Pace         Name:   Linda Pace        Title:  
Managing Director     

 



--------------------------------------------------------------------------------



 



58 

            SIGNATURE PAGE TO
AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007,
TO THE BUFFETS, INC. CREDIT
AGREEMENT   Name of Lender   Del Mar CLO I, Ltd.      By:   Caywood-Scholl
Capital Management         As Collateral Manager        By:   /s/ James Pott    
    Name:   James Pott        Title:   Co-Director of Operations     

 



--------------------------------------------------------------------------------



 



59 

            SIGNATURE PAGE TO
AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007,
TO THE BUFFETS, INC. CREDIT
AGREEMENT       Name of Lender   WatchTower CLO I PLC     By:   Citadel Limited
Partnership, Collateral Manager       By:   Citadel Investment Group L.L.C., its
General Partner             By:   /s/ Erica L Tarpey         Name:   Erica L
Tarpey        Title:   Authorized Signatory   

 



--------------------------------------------------------------------------------



 



60 

            SIGNATURE PAGE TO
AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007,
TO THE BUFFETS, INC. CREDIT
AGREEMENT       Name of Lender:   REGATTA FUNDING LTD.     By:   Citigroup
Alternative Investments LLC, attorney-in-fact             By:   /s/ Roger Yee  
      Name:   Roger Yee       Title:   VP   

 



--------------------------------------------------------------------------------



 



61 

            SIGNATURE PAGE TO
AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007,
TO THE BUFFETS, INC. CREDIT
AGREEMENT       Name of Lender   CITIBANK, N.A.       By:   /s/ CHRISTINE M.
KANICKI         Name:   CHRISTINE M. KANICKI       Title:   Attorney-In-Fact   

 



--------------------------------------------------------------------------------



 



62 

            SIGNATURE PAGE TO
AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007,
TO THE BUFFETS, INC. CREDIT
AGREEMENT       Name of Lender   Shinnecock CLO-2006, LTD.       By:   /s/ David
Spring         Name:   David Spring       Title:   Director of Operations   

 



--------------------------------------------------------------------------------



 



63 

            SIGNATURE PAGE TO
AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007,
TO THE BUFFETS, INC. CREDIT
AGREEMENT   Name of Lender   HYPO PUBLIC FINANCE BANK       By:   /s/ Cynthia
Grey-Inciong         Name:   Cynthia Grey-Inciong        Title:   Authorized
Signatory              By:   /s/ Steven Schantz         Name:   Steven Schantz 
      Title:   Authorized Signatory   

 



--------------------------------------------------------------------------------



 



64 

            SIGNATURE PAGE TO
AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007,
TO THE BUFFETS, INC. CREDIT
AGREEMENT   Name of Lender   CIFC Funding 2007 - I, LTD.     CIFC Funding 2007 -
II, LTD.       By:   /s/ Steve Vaccaro         Name:   Steve Vaccaro       
Title:   Chief Credit Officer   

 



--------------------------------------------------------------------------------



 



65 

            SIGNATURE PAGE TO
AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007,
TO THE BUFFETS, INC. CREDIT
AGREEMENT   Name of Lender   Credit Suisse International       By:   /s/ DAVID
THOMPSON         Name:   DAVID THOMPSON        Title:   MANAGING DIRECTOR   

 



--------------------------------------------------------------------------------



 



66 

         

            SIGNATURE PAGE TO
AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007,
TO THE BUFFETS, INC. CREDIT
AGREEMENT   Name of Lender   Duane Street CLO, III, Ltd.      By:   DiMaio Ahmad
Capital LLC,        As Collateral Manager       By:   /s/ Paul Travers        
Name:   Paul Travers        Title:   Managing Director   

 



--------------------------------------------------------------------------------



 



67 

            SIGNATURE PAGE TO
AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007,
TO THE BUFFETS, INC. CREDIT
AGREEMENT   Name of Lender   Longerity Funding CLO I, LTD       By:   /s/ Thomas
H. Chow         Name:   Thomas H. Chow        Title:   Senior Vice President
Portfolio Manager     

 



--------------------------------------------------------------------------------



 



68 

SIGNATURE PAGE TO
AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007,
TO THE BUFFETS, INC. CREDIT
AGREEMENT
Aurum CLO 2002-1
By: Deutsche Investment Management Americas, Inc.
(as successor in interest to Deutsche Asset Management, Inc),
As Sub-adviser

                  By:   /s/ Eric S. Meyer         Eric S. Meyer, Director       
            By:   /s/ John E. Thierfelder         John E. Thierfelder, Vice
President           

 



--------------------------------------------------------------------------------



 



69 

SIGNATURE PAGE TO
AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007,
TO THE BUFFETS, INC. CREDIT
AGREEMENT
Flagship CLO III
By: Deutsche Investment Management Americas, Inc.
(as successor in interest to Deutsche Asset Management, Inc),
As Sub-adviser

                  By:   /s/ Eric S. Meyer         Eric S. Meyer, Director       
      By:   /s/ John E. Thierfelder         John E. Thierfelder, Vice President 
           

 



--------------------------------------------------------------------------------



 



70 

SIGNATURE PAGE TO
AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007,
TO THE BUFFETS, INC. CREDIT
AGREEMENT
Flagship CLO IV
By: Deutsche Investment Management Americas, Inc.
(as successor in interest to Deutsche Asset Management, Inc),
As Sub-adviser

            By:   /s/ Eric S. Meyer         Eric S. Meyer, Director           
By:   /s/ John E. Thierfelder         John E. Thierfelder, Vice President       
     

 



--------------------------------------------------------------------------------



 



71 

SIGNATURE PAGE TO
AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007,
TO THE BUFFETS, INC. CREDIT
AGREEMENT
Flagship CLO V
By: Deutsche Investment Management Americas, Inc.
(as successor in interest to Deutsche Asset Management, Inc),

            By:   /s/ Eric S. Meyer         Eric S. Meyer, Director             
By:   /s/ John E. Thierfelder         John E. Thierfelder, Vice President       
     

 



--------------------------------------------------------------------------------



 



72 

SIGNATURE PAGE TO
AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007,
TO THE BUFFETS, INC. CREDIT
AGREEMENT
Flagship CLO VI
By: Deutsche Investment Management Americas, Inc.
(as successor in interest to Deutsche Asset Management, Inc),

            By:   /s/ Eric S. Meyer         Eric S. Meyer, Director           
By:   /s/ John E. Thierfelder         John E. Thierfelder, Vice President       
     

         

 



--------------------------------------------------------------------------------



 



73 

SIGNATURE PAGE TO
AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007,
TO THE BUFFETS, INC. CREDIT
AGREEMENT

          Name of Lender   Eaton Vance CDO IX Ltd.      By:   Eaton Vance
Management as Investment Advisor               By   /s/ Michael B. Botthof      
  Name:   Michael B. Botthof         Title:   Vice President     

         

 



--------------------------------------------------------------------------------



 



74 

SIGNATURE PAGE TO
AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007,
TO THE BUFFETS, INC. CREDIT
AGREEMENT

          Name of Lender   Eaton Vance CDO VII PLC      By:   Eaton Vance
Management
as Interim Investment Advisor               By   /s/ Michael B. Botthof        
Name:   Michael B. Botthof         Title:   Vice President     

 



--------------------------------------------------------------------------------



 



75 

SIGNATURE PAGE TO
AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007,
TO THE BUFFETS, INC. CREDIT
AGREEMENT

          Name of Lender   Eaton Vance CDO VIII, Ltd.      By:   Eaton Vance
Management
As Investment Advisor         By   /s/ Michael B. Botthof         Name:  
Michael B. Botthof         Title:   Vice President     

 



--------------------------------------------------------------------------------



 



76 

SIGNATURE PAGE TO
AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007,
TO THE BUFFETS, INC. CREDIT
AGREEMENT

          Name of Lender   Eaton Vance CDO X PLC      By:   Eaton Vance
Management
As Investment Advisor         By   /s/ Michael B. Botthof         Name:  
Michael B. Botthof         Title:   Vice President     

 



--------------------------------------------------------------------------------



 



77 

SIGNATURE PAGE TO
AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007,
TO THE BUFFETS, INC. CREDIT
AGREEMENT

          Name of Lender   Eaton Vance CDO XI, LTD      By:   Eaton Vance
Management
As Investment Advisor         By   /s/ Michael B. Botthof         Name:  
Michael B. Botthof         Title:   Vice President     

 



--------------------------------------------------------------------------------



 



78 

                          SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF
MARCH 13, 2007, TO THE BUFFETS, INC. CREDIT AGREEMENT    
 
                    Name of Lender   Eaton Vance Credit Opportunities Fund
By: Eaton Vance Management
       As Investment Advisor    
 
                           
 
               
 
      By   /s/ Michael B. Botthof    
 
               
 
          Name: Michael B. Botthof
Title: Vice President    

 



--------------------------------------------------------------------------------



 



79 

                          SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF
MARCH 13, 2007, TO THE BUFFETS, INC. CREDIT AGREEMENT    
 
                        EATON VANCE FLOATING-RATE
INCOME TRUST
BY: EATON VANCE MANAGEMENT
AS INVESTMENT ADVISOR    
 
               
 
  Name of Lender                          
 
               
 
      By   /s/ Michael B. Botthof    
 
               
 
          Name: Michael B. Botthof
Title: Vice President    

 



--------------------------------------------------------------------------------



 



80 

                          SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF
MARCH 13, 2007, TO THE BUFFETS, INC. CREDIT AGREEMENT    
 
                    Name of Lender   EATON VANCE INSTITUTIONAL SENIOR LOAN FUND
BY: EATON VANCE MANAGEMENT
       AS INVESTMENT ADVISOR    
 
                           
 
               
 
      By   /s/ Michael B. Botthof    
 
               
 
          Name: Michael B. Botthof
Title: Vice President    

 



--------------------------------------------------------------------------------



 



81

                          SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF
MARCH 13, 2007, TO THE BUFFETS, INC. CREDIT AGREEMENT    
 
                    Name of Lender    EATON VANCE
LIMITED DURATION INCOME FUND
BY: EATON VANCE MANAGEMENT
AS INVESTMENT ADVISOR    
 
               
 
               
 
      By   /s/ Michael B. Botthof    
 
               
 
          Name: Michael B. Botthof
Title: Vice President    

 



--------------------------------------------------------------------------------



 



82

                          SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF
MARCH 13, 2007, TO THE BUFFETS, INC. CREDIT AGREEMENT    
 
                    Name of Lender    EATON VANCE SENIOR
FLOATING-RATE TRUST
BY: EATON VANCE MANAGEMENT
AS INVESTMENT ADVISOR    
 
               
 
               
 
      By   /s/ Michael B. Botthof    
 
               
 
          Name: Michael B. Botthof
Title: Vice President    

 



--------------------------------------------------------------------------------



 



83

                          SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF
MARCH 13, 2007, TO THE BUFFETS, INC. CREDIT AGREEMENT    
 
                    Name of Lender   EATON VANCE SENIOR INCOME TRUST
BY: EATON VANCE MANAGEMENT
       AS INVESTMENT ADVISOR    
 
               
 
             
 
      By   /s/ Michael B. Botthof    
 
               
 
          Name: Michael B. Botthof
Title:   Vice President    

 



--------------------------------------------------------------------------------



 



84

                          SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF
MARCH 13, 2007, TO THE BUFFETS, INC. CREDIT AGREEMENT    
 
                    Name of Lender    EATON VANCE SHORT DURATION
DIVESIFIED INCOME FUND
BY: EATON VANCE MANAGEMENT
       AS INVESTMENT ADVISOR    
 
               
 
             
 
      By   /s/ Michael B. Botthof    
 
               
 
          Name: Michael B. Botthof
Title:   Vice President    

 



--------------------------------------------------------------------------------



 



85

                          SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF
MARCH 13, 2007, TO THE BUFFETS, INC. CREDIT AGREEMENT    
 
                    Name of Lender   Eaton Vance Variable
Leverage Fund Ltd.
By: Eaton Vance Management
       As Investment Advisor    
 
               
 
             
 
      By   /s/ Michael B. Botthof    
 
               
 
          Name:  Michael B. Botthof
Title:    Vice President    

 



--------------------------------------------------------------------------------



 



86

                          SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF
MARCH 13, 2007, TO THE BUFFETS, INC. CREDIT AGREEMENT    
 
                    Name of Lender   EATON VANCE
VT FLOATING-RATE INCOME FUND
BY: EATON VANCE MANAGEMENT
       AS INVESTMENT ADVISOR    
 
 
      By   /s/ Michael B. Botthof    
 
               
 
          Name: Michael B. Botthof
Title: Vice President    

 



--------------------------------------------------------------------------------



 



87

                          SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF
MARCH 13, 2007, TO THE BUFFETS, INC. CREDIT AGREEMENT    
 
                    Name of Lender   GRAYSON & CO
BY: BOSTON MANAGEMENT AND RESEARCH AS INVESTMENT ADVISOR    
 
               
 
             
 
      By   /s/ Michael B. Botthof    
 
               
 
          Name:  Michael B. Botthof
Title:    Vice President    

 



--------------------------------------------------------------------------------



 



88

         
Name of Lender   SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF MARCH 13,
2007, TO THE BUFFETS, INC. CREDIT AGREEMENT

SENIOR DEBT PORTFOLIO
By: Boston Management and Research
       as Investment Advisor
      By   /s/ Michael B. Botthof         Name:   Michael B. Botthof       
Title:   Vice President   





--------------------------------------------------------------------------------



 



89

         

         



Name of Lender   SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF MARCH 13,
2007, TO THE BUFFETS, INC. CREDIT AGREEMENT

ALL YOU CAN EAT TRUST
By: Wilmington Trust Company,
        not in its individual capacity,
        but solely as owner trustee under the
        Trust Agreement dated November 1, 2006.
      By   /s/ Joseph B. Feil         Name:   Joseph B. Feil        Title:  
Assistant Vice President   

 



--------------------------------------------------------------------------------



 



90

         

          Name of Lender   SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF
MARCH 13, 2007, TO THE BUFFETS, INC. CREDIT AGREEMENT

Feingold O’Keeffe Credit Fund CBNA Loan Funding LLC       By   /s/ Patrick
Reichart         Name:   Patrick Reichart        Title:   Attorney-in-fact   

 



--------------------------------------------------------------------------------



 



91

         

          Name of Lender   SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF
MARCH 13, 2007, TO THE BUFFETS, INC. CREDIT AGREEMENT

Feingold O’Keeffe CUI       By   /s/ NEAM AHMED         Name:   NEAM AHMED      
  Title:   AUTHORIZED SIGNATORY   

 



--------------------------------------------------------------------------------



 



92

         

          Name of Lender   SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF
MARCH 13, 2007, TO THE BUFFETS, INC. CREDIT AGREEMENT

Fortress Credit Funding I LP       By   /s/ Glenn P. Cummins         Name:  
Glenn P. Cummins        Title:   Chief Financial Officer     

 



--------------------------------------------------------------------------------



 



93

         

          Name of Lender   SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF
MARCH 13, 2007, TO THE BUFFETS, INC. CREDIT AGREEMENT

Fortress Credit Funding II LP       By   /s/ Glenn P. Cummins         Name:  
Glenn P. Cummins        Title:   Chief Financial Officer     

 



--------------------------------------------------------------------------------



 



94

         

          Name of Lender   SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF
MARCH 13, 2007, TO THE BUFFETS, INC. CREDIT AGREEMENT

Fortress Credit Investments II LTD.       By   /s/ Glenn P. Cummins        
Name:   Glenn P. Cummins        Title:   Chief Financial Officer     

 



--------------------------------------------------------------------------------



 



95

         

          Name of Lender   SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF
MARCH 13, 2007, TO THE BUFFETS, INC. CREDIT AGREEMENT

Fortress Credit Investments I LTD.       By   /s/ Glenn P. Cummins        
Name:   Glenn P. Cummins        Title:   Chief Financial Officer     

 



--------------------------------------------------------------------------------



 



96

         

         


Name of Lender   SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF MARCH 13,
2007, TO THE BUFFETS, INC. CREDIT AGREEMENT

      By   /s/       Name:           Title:        

 



--------------------------------------------------------------------------------



 



97

         

          Name of Lender   SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF
MARCH 13, 2007, TO THE BUFFETS, INC. CREDIT AGREEMENT

FRASER SULLIVAN CLO I LTD.       By   /s/ JOHN W. FRASER         Name:   JOHN W.
FRASER       Title:   MANAGING PARTNER    

 



--------------------------------------------------------------------------------



 



98

            SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF MARCH 13, 2007, TO
THE BUFFETS, INC. CREDIT AGREEMENT
    Name of Lender   FRASER SULLIVAN CLO II LTD.
      By   /s/ John W. Fraser         Name:   JOHN W. FRASER         Title:  
MANAGING PARTNER  

 



--------------------------------------------------------------------------------



 



99

            SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF MARCH 13, 2007, TO
THE BUFFETS, INC. CREDIT AGREEMENT
    Name of Lender   FRASER SULLIVAN CREDIT STRATEGIES FUNDING CLO
      By   /s/ John W. Fraser         Name:   JOHN W. FRASER         Title:  
MANAGING PARTNER  

 



--------------------------------------------------------------------------------



 



100

            SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF MARCH 13, 2007, TO
THE BUFFETS, INC. CREDIT AGREEMENT

FM Leveraged Capital Fund II

By: GSO Capital Partners LP as Subadviser to FriedbergMilstein LLC
      By:   /s/ Melissa Marano         Name:   Melissa Marano        Title:  
Authorized Signatory     

 



--------------------------------------------------------------------------------



 



101

            SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF MARCH 13, 2007, TO
THE BUFFETS, INC. CREDIT AGREEMENT

NAVIGATOR CDO 2003, LTD., as a Lender
      By:   Antares Asset Management Inc., as Collateral Manager
      By:   /s/ Kathleen Brooks         Name:   Kathleen Brooks       Title:  
Authorized Signatory        NAVIGATOR CDO 2004, LTD., as a Lender
      By:   Antares Asset Management Inc., as Collateral Manager
      By:   /s/ Kathleen Brooks         Name:   Kathleen Brooks       Title:  
Authorized Signatory        NAVIGATOR CDO 2006, LTD., as a Lender
      By:   GE Asset Management Inc., as Collateral Manager
      By:   /s/ Kathleen Brooks         Name:   Kathleen Brooks       Title:  
Authorized Signatory     

 



--------------------------------------------------------------------------------



 



102

Annex I

            SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF MARCH 13, 2007, TO
THE BUFFETS, INC. CREDIT AGREEMENT
    Name of Lender   General Electric Capital Corporation
      By   /s/ James R. Persico         Name:   James R. Persico        
Title:   Duly Authorized Signatory   

 



--------------------------------------------------------------------------------



 



103

            SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF MARCH 13, 2007, TO
THE BUFFETS, INC. CREDIT AGREEMENT
    Name of Lender   Goldman Sachs Asset Management CLO, Public Limited Company
      By:   Goldman Sachs Asset Manager, L.P., as Manager
      By   /s/ Sandra L. Stulberger         Name:   Sandra L. Stulberger        
Title:   Authorized Signatory   

 



--------------------------------------------------------------------------------



 



104

            SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF MARCH 13, 2007, TO
THE BUFFETS, INC. CREDIT AGREEMENT

280 FUNDING I
      By:   /s/ GEORGE FAN         Name:   GEORGE FAN         Title:  
AUTHORIZED SIGNATORY   

 



--------------------------------------------------------------------------------



 



105

            SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF MARCH 13, 2007, TO
THE BUFFETS, INC. CREDIT AGREEMENT

Gale Force 1 CLO, Ltd.      By:   GSO Capital Partners LP as Collateral Manager
      By:   /s/ Melissa Marano         Name:   Melissa Marano         Title:  
Authorized Signatory   

 



--------------------------------------------------------------------------------



 



106

            SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF MARCH 13, 2007, TO
THE BUFFETS, INC. CREDIT AGREEMENT

Gale Force 3 CLO, Ltd.      By:   GSO Capital Partners LP as Collateral Manager
      By:   /s/ Melissa Marano         Name:   Melissa Marano         Title:  
Authorized Signatory   

 



--------------------------------------------------------------------------------



 



107

            SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF MARCH 13, 2007, TO
THE BUFFETS, INC. CREDIT AGREEMENT

Gale Force 2 CLO, Ltd.      By:   GSO Capital Partners LP as Collateral Manager
      By:   /s/ Melissa Marano         Name:   Melissa Marano         Title:  
Authorized Signatory   

 



--------------------------------------------------------------------------------



 



108

SIGNATURE PAGE TO
AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007,
TO THE BUFFETS, INC. CREDIT
AGREEMENT
GSO DOMESTIC CAPITAL FUNDING
By: GSO Capital Partners LP as Collateral Manager

            By:   /s/ George Fan         Name:   George Fan        Title:  
Managing Director   

 



--------------------------------------------------------------------------------



 



109

SIGNATURE PAGE TO
AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007,
TO THE BUFFETS, INC. CREDIT
AGREEMENT
Name of Lender Amherst CLO, Ltd

By: Highland Capital Management, L.P.
As Collateral Manager
By: Strand Advisors, Inc.,
Its General Partner

            By   /s/ Brain Lohrding         Name:   Brain Lohrding,       
Title:   Treasurer
Strand Advisors, Inc.,
General Partner of
Highland Capital Management, L.P.   

 



--------------------------------------------------------------------------------



 



110

SIGNATURE PAGE TO
AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007,
TO THE BUFFETS, INC. CREDIT
AGREEMENT
Name of Lender BLUE SQUARE FUNDING LIMITED SERIES 3
By: DB Services New Jersey, Inc.

            By:   /s/ Deborah O’Keeffe        Deborah O’Keeffe        Vice
President   

            By:   /s/ Deirdre Whorton         Deirdre Whorton         Assistant
Vice President           

 



--------------------------------------------------------------------------------



 



111

SIGNATURE PAGE TO
AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007,
TO THE BUFFETS, INC. CREDIT
AGREEMENT
Name of Lender Eastland CLO, Ltd.
By: Highland Capital Management, L.P.
As Collateral Manager
By: Strand Advisors, Inc.,
Its General Partner

            By   /s/ Brain Lohrding         Name:   Brain Lohrding,       
Title:   Treasurer
Strand Advisors, Inc.,
General Partner of
Highland Capital Management, L.P.   

 



--------------------------------------------------------------------------------



 



112

SIGNATURE PAGE TO
AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007,
TO THE BUFFETS, INC. CREDIT
AGREEMENT
Name of Lender Emerald Orchard Limited

            By   /s/ NEAM AHMED         Name:   NEAM AHMED        Title:  
AUTHORIZED SIGNATORY             

 



--------------------------------------------------------------------------------



 



113 

                      SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF MARCH
13, 2007, TO THE BUFFETS, INC. CREDIT AGREEMENT    
 
                Name of Lender      Gleneagles CLO, Ltd.         By:   Highland
Capital Management, L.P., As Collateral Manager         By:   Strand Advisors,
Inc., Its General Partner    
 
                    By   /s/ Brian Lohrding                   
 
      Name:   Brian Lohrding,    
 
      Title:   Treasurer
Strand Advisors, Inc.,    
 
          General Partner of    
 
          Highland Capital Management, L.P.    

 



--------------------------------------------------------------------------------



 



114 

                      SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF MARCH
13, 2007, TO THE BUFFETS, INC. CREDIT AGREEMENT    
 
                Name of Lender      Highland Floating Rate LLC    
 
                    By   /s/ M. Jason Blackburn                   
 
      Name:   M. Jason Blackburn,    
 
      Title:   Treasurer    

 



--------------------------------------------------------------------------------



 



115 

                      SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF MARCH
13, 2007, TO THE BUFFETS, INC. CREDIT AGREEMENT    
 
                Name of Lender      Highland Floating Rate Advantage Fund    
 
                    By   /s/ M. Jason Blackburn                   
 
      Name:   M. Jason Blackburn,    
 
      Title:   Treasurer    

 



--------------------------------------------------------------------------------



 



116 

                      SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF MARCH
13, 2007,
TO THE BUFFETS, INC. CREDIT AGREEMENT    
 
                Name of Lender      Highland Loan Funding V Ltd.         By:  
Highland Capital Management, L.P., As Collateral Manager         By:   Strand
Advisors, Inc., Its General Partner    
 
                    By   /s/ Brian Lohrding                   
 
      Name:   Brian Lohrding,    
 
      Title:   Treasurer
Strand Advisors, Inc.,    
 
          General Partner of    
 
          Highland Capital Management, L.P.    

 



--------------------------------------------------------------------------------



 



117 

                      SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF MARCH
13, 2007, TO THE BUFFETS, INC. CREDIT AGREEMENT    
 
                Name of Lender      Jasper CLO, Ltd.         By:   Highland
Capital Management, L.P., As Collateral Manager         By:   Strand Advisors,
Inc., Its General Partner    
 
                    By   /s/ Brian Lohrding                   
 
      Name:   Brian Lohrding,    
 
      Title:   Treasurer
Strand Advisors, Inc.,    
 
          General Partner of    
 
          Highland Capital Management, L.P.    

 



--------------------------------------------------------------------------------



 



118 

                      SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF MARCH
13, 2007, TO THE BUFFETS, INC. CREDIT AGREEMENT    
 
                Name of Lender      Liberty CLO, Ltd.         By:   Highland
Capital Management, L.P.
As Collateral Manager         By:   Strand Advisors, Inc., Its General Partner  
 
 
                    By   /s/ Brian Lohrding                   
 
      Name:   Brian Lohrding,    
 
      Title:   Treasurer
Strand Advisors, Inc.,    
 
          General Partner of    
 
          Highland Capital Management, L.P.    

 



--------------------------------------------------------------------------------



 



119 

                      SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF MARCH
13, 2007, TO THE BUFFETS, INC. CREDIT AGREEMENT    
 
                Name of Lender      Loan Funding IV LLC         By:   Highland
Capital Management, L.P., As Collateral Manager         By:   Strand Advisors,
Inc., Its General Partner    
 
                    By   /s/ Brian Lohrding                   
 
      Name:   Brian Lohrding,    
 
      Title:   Treasurer
Strand Advisors, Inc.,    
 
          General Partner of    
 
          Highland Capital Management, L.P.    

 



--------------------------------------------------------------------------------



 



120 

                      SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF MARCH
13, 2007, TO THE BUFFETS, INC. CREDIT AGREEMENT    
 
                Name of Lender      Loan Funding VII LLC         By:   Highland
Capital Management, L.P., As Collateral Manager         By:   Strand Advisors,
Inc., Its General Partner    
 
                    By   /s/ Brian Lohrding                   
 
      Name:   Brian Lohrding,    
 
      Title:   Treasurer
Strand Advisors, Inc.,    
 
          General Partner of    
 
          Highland Capital Management, L.P.    

 



--------------------------------------------------------------------------------



 



121 

                      SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF MARCH
13, 2007, TO THE BUFFETS, INC. CREDIT AGREEMENT    
 
                Name of Lender      Loan Star State Trust         By:   Highland
Capital Management, L.P., As Collateral Manager         By:   Strand Advisors,
Inc., Its Investment Advisor    
 
                    By   /s/ Brian Lohrding                   
 
      Name:   Brian Lohrding,    
 
      Title:   Treasurer
Strand Advisors, Inc.,    
 
          General Partner of    
 
          Highland Capital Management, L.P.    

 



--------------------------------------------------------------------------------



 



122 

                      SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF MARCH
13, 2007, TO THE BUFFETS, INC. CREDIT AGREEMENT    
 
                Name of Lender      Red River CLO Ltd.         By:   Highland
Capital Management, L.P. As Collateral Manager         By:   Strand Advisors,
Inc., Its General Partner    
 
                    By   /s/ Brian Lohrding                   
 
      Name:   Brian Lohrding,    
 
      Title:   Treasurer
Strand Advisors, Inc.,    
 
          General Partner of    
 
          Highland Capital Management, L.P.    

 



--------------------------------------------------------------------------------



 



123 

                SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF MARCH 13,
2007, TO THE BUFFETS, INC. CREDIT AGREEMENT
      Name of Lender   Restoration Funding CLO, LTD
By: Highland Capital Management, L.P., As Collateral Manager
By: Strand Advisors, Inc., Its General Partner              By   /s/ Brian
Lohrding           Name:   Brian Lohrding,          Title:   Treasurer
Strand Advisors, Inc.,
General Partner of
Highland Capital Management, L.P.   

 



--------------------------------------------------------------------------------



 



124 

                SIGNATURE PAGE TO AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007, TO
THE BUFFETS, INC. CREDIT AGREEMENT
      Name of Lender   Rockwall CDO II Ltd.
By: Highland Capital Management, L.P., As Collateral Manager
By: Strand Advisors, Inc., Its General Partner              By   /s/ Brian
Lohrding           Name:   Brian Lohrding,          Title:   Treasurer
Strand Advisors, Inc.,
General Partner of
Highland Capital Management, L.P.   

 



--------------------------------------------------------------------------------



 



125 

                SIGNATURE PAGE TO AMENDMENT AGREEMENT
DATED AS OF MARCH 13,2007, TO
THE BUFFETS, INC. CREDIT AGREEMENT
      Name of Lender   SEI Institutional Managed Trust-Enhanced Income Fund    
        By   /s/ M. Jason Blackburn           Name:   M. Jason Blackburn,       
  Title:   Treasurer   

 



--------------------------------------------------------------------------------



 



126 

                SIGNATURE PAGE TO AMENDMENT
AGREEMENT DATED AS OF MARCH 13, 2007, TO
THE BUFFETS, INC. CREDIT AGREEMENT
      Name of Lender   Southfork CLO, LTD.
By: Highland Capital Management, L.P., As Collateral Manager
By: Strand Advisors, Inc., Its General Partner              By   /s/ Brian
Lohrding           Name:   Brian Lohrding,          Title:   Treasurer
Strand Advisors, Inc.,
General Partner of
Highland Capital Management, L.P.   

 



--------------------------------------------------------------------------------



 



127 

            SIGNATURE PAGE TO AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007, TO
THE BUFFETS, INC. CREDIT AGREEMENT

AIM FLOATING RATE FUND       By:  INVESCO Senior Secured Management, Inc.
As Sub-Advisor           By   /s/ Scott Baskind         Name:   Scott Baskind   
    Title:   Authorized Signatory  

 



--------------------------------------------------------------------------------



 



128 

            SIGNATURE PAGE TO AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007, TO
THE BUFFETS, INC. CREDIT AGREEMENT

ALZETTE EUROPEAN CLO S.A.       By:  INVESCO Senior Secured Management, Inc.
As Collateral Manager           By   /s/ Scott Baskind         Name:   Scott
Baskind        Title:   Authorized Signatory  

 



--------------------------------------------------------------------------------



 



129 

                SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF MARCH 13,
2007, TO THE BUFFETS, INC. CREDIT AGREEMENT         Name of Lender   Atlas Loan
Funding (Navigator), LLC
By: Atlas Capital Funding, Ltd.
By: Structured Asset Investors, LLC
Its Investment Manager              By   /s/ Diana M. Himes           Name:  
Diana M. Himes          Title:   Vice President   

 



--------------------------------------------------------------------------------



 



130

            SIGNATURE PAGE TO AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007, TO
THE BUFFETS, INC. CREDIT AGREEMENT

AVALON CAPITAL LTD. 3       By:  INVESCO Senior Secured Management, Inc.
As Asset Manager           By   /s/ Scott Baskind         Name:   Scott Baskind 
      Title:   Authorized Signatory  

 



--------------------------------------------------------------------------------



 



131

            SIGNATURE PAGE TO AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007, TO
THE BUFFETS, INC. CREDIT AGREEMENT

BELHURST CLO LTD.       By:  INVESCO Senior Secured Management, Inc.
As Collateral Manager           By   /s/ Scott Baskind         Name:   Scott
Baskind        Title:   Authorized Signatory  

 



--------------------------------------------------------------------------------



 



132

            SIGNATURE PAGE TO AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007, TO
THE BUFFETS, INC. CREDIT AGREEMENT

CHAMPLAIN CLO LTD.       By:  INVESCO Senior Secured Management, Inc.
As Collateral Manager           By   /s/ Scott Baskind         Name:   Scott
Baskind        Title:   Authorized Signatory  

 



--------------------------------------------------------------------------------



 



133

            SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF MARCH 13, 2007, TO
THE BUFFETS, INC. CREDIT AGREEMENT

CHARTER VIEW PORTFOLIO     By:   INVESCO Senior Secured Management, Inc.
As Investment Advisor         By   /s/ Scott Baskind         Name:   Scott
Baskind        Title:   Authorized Signatory     





--------------------------------------------------------------------------------



 



134

            SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF MARCH 13, 2007, TO
THE BUFFETS, INC. CREDIT AGREEMENT

DIVERSIFIED CREDIT PORTFOLIO LTD.     By:   INVESCO Senior Secured Management,
Inc.
as Investment Adviser         By   /s/ Scott Baskind         Name:   Scott
Baskind        Title:   Authorized Signatory     





--------------------------------------------------------------------------------



 



135

            SIGNATURE PAGE TO
AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007,
TO THE BUFFETS, INC. CREDIT AGREEMENT

INVESCO EUROPEAN CDO I S.A.     By:   INVESCO Senior Secured Management, Inc.
As Collateral Manager         By   /s/ Scott Baskind         Name:   Scott
Baskind        Title:   Authorized Signatory     





--------------------------------------------------------------------------------



 



136

            SIGNATURE PAGE TO
AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007,
TO THE BUFFETS, INC. CREDIT AGREEMENT

KATONAH V, LTD.     By:   INVESCO Senior Secured Management, Inc.
As Investment Manager         By   /s/ Scott Baskind         Name:   Scott
Baskind        Title:   Authorized Signatory     





--------------------------------------------------------------------------------



 



137

            SIGNATURE PAGE TO
AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007,
TO THE BUFFETS, INC. CREDIT AGREEMENT

LIMEROCK CLO I     By:   INVESCO Senior Secured Management, Inc.
As Manager         By   /s/ Scott Baskind         Name:   Scott Baskind       
Title:   Authorized Signatory     





--------------------------------------------------------------------------------



 



138

            SIGNATURE PAGE TO
AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007,
TO THE BUFFETS, INC. CREDIT
AGREEMENT       LOAN FUNDING IX LLC, for itself or as agent for Corporate Loan
Funding IX LLC     By:   INVESCO Senior Secured Management, Inc. As Portfolio
Manager           By   /s/ Scott Basking         Name : Scott Baskind       
Title:     Authorized Signatory     





--------------------------------------------------------------------------------



 



139

            SIGNATURE PAGE TO
AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007,
TO THE BUFFETS, INC. CREDIT
AGREEMENT       MOSELLE CLO S.A.     By:   INVESCO Senior Secured Management,
Inc.
As Collateral Manager           By   /s/ Scott Baskind         Name : Scott
Baskind        Title:     Authorized Signatory     





--------------------------------------------------------------------------------



 



140

            SIGNATURE PAGE TO
AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007,
TO THE BUFFETS, INC. CREDIT
AGREEMENT       NAUTIQUE FINDING LTD.     By:   INVESCO Senior Secured
Management, Inc.
As Collateral Manager           By   /s/ Scott Basking         Name : Scott
Basking        Title:     Authorized Signatory     





--------------------------------------------------------------------------------



 



141

            SIGNATURE PAGE TO
AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007,
TO THE BUFFETS, INC. CREDIT
AGREEMENT       PETRUSSE EUROPEAN CLO S.A.     By:   INVESCO Senior Secured
Management, Inc.
As Collateral Manager           By   /s/ Scott Baskind         Name : Scott
Baskind        Title:     Authorized Signatory     





--------------------------------------------------------------------------------



 



142

            SIGNATURE PAGE TO
AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007,
TO THE BUFFETS, INC. CREDIT
AGREEMENT       SARATOGA CLO I, LIMITED     By:   INVESCO Senior Secured
Management, Inc.
As the Asset Manager           By   /s/ Scott Baskind         Name : Scott
Baskind        Title:     Authorized Signatory     





--------------------------------------------------------------------------------



 



143

            SIGNATURE PAGE TO
AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007,
TO THE BUFFETS, INC. CREDIT
AGREEMENT       WASATCH CLO LTD     By:   INVESCO Senior Secured Management,
Inc. As Portfolio Manager           By   /s/ Scott Baskind         Name : Scott
Baskind        Title:     Authorized Signatory     





--------------------------------------------------------------------------------



 



144

            SIGNATURE PAGE TO
AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007,
TO THE BUFFETS, INC. CREDIT
AGREEMENT         Name of Lender   CLEAR LAKE CLO, LTD.           By   /s/ WADE
WINTER         Name: WADE WINTER       Title:     S.V.P.  

 



--------------------------------------------------------------------------------



 



145

            SIGNATURE PAGE TO
AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007,
TO THE BUFFETS, INC. CREDIT
AGREEMENT         Name of Lender               By   /s/ Jason Boyer        
Name: Jason Boyer,       Title:     VP  

 



--------------------------------------------------------------------------------



 



146

            SIGNATURE PAGE TO
AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007,
TO THE BUFFETS, INC. CREDIT
AGREEMENT         Name of Lender   SKY CBNA LOAN FUNDING           By   /s/
David Balmert         Name: David Balmert       Title:     Attorney in fact  

 



--------------------------------------------------------------------------------



 



147

            SIGNATURE PAGE TO
AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007,
TO THE BUFFETS, INC. CREDIT
AGREEMENT         Name of Lender   KINGSLAND III, LTD.,     By: Kingsland
Capital Management, LLC, as Manager           By   /s/ VINCENT SIINO        
Name : VINCENT SIINO       Title:     AUTHORIZED OFFICER         KINGSLAND
CAPITAL MANAGEMENT, LLC         AS MANAGER  

 



--------------------------------------------------------------------------------



 



148

         

          Name of Lender   SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF
MARCH 13, 2007, TO THE BUFFETS, INC. CREDIT AGREEMENT

PTRS CBNA Loan Funding LLC       By   /s/ Patrick Reichart         Name:  
Patrick Reichart       Title:   Attorney-in-fact    

 



--------------------------------------------------------------------------------



 



149

         

         


Name of Lender   SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF MARCH 13,
2007, TO THE BUFFETS, INC. CREDIT AGREEMENT

Hibiscus CBNA Loan Funding LLC, for itself or as agent for Hibiscus CFPI Loan
Funding LLC       By   /s/ Richard Newcomb         Name:   Richard Newcomb      
Title:   Attorney-in-fact    

 



--------------------------------------------------------------------------------



 



150

         

          Name of Lender   SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF
MARCH 13, 2007, TO THE BUFFETS, INC. CREDIT AGREEMENT

Confluent 4 Limited       By   Please See Following Page       Name:          
Title:        

 



--------------------------------------------------------------------------------



 



151

         

          LENDER:
By:  CONFLUENT 4 LIMITED,
As Lender
Loomis, Sayles & Company, L.P.,
As Sub-Manager
    By:  Loomis, Sayles & Company, Incorporated,
Its General Partner       By   /s/ Kevin J. Perry         By:   Kevin J. Perry 
      Title:   Vice President     

 



--------------------------------------------------------------------------------



 



152

         

          Name of Lender   SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF
MARCH 13, 2007, TO THE BUFFETS, INC. CREDIT AGREEMENT

Loomis Sayles CLO I, Ltd.       By   Please See Following Page         Name:    
      Title:        

 



--------------------------------------------------------------------------------



 



153

         

             LOOMIS SAYLES CLO I, LTD.     By Loomis, Sayles and Company, L.P. 
             its collateral manager     By Loomis, Sayles and Company, Inc.    
          its general partner      By:   /s/ Kevin P. Charleston         Name:  
Kevin P. Charleston       Title:   Executive Vice President    

 



--------------------------------------------------------------------------------



 



154

         

         


  SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF MARCH 13, 2007, TO THE
BUFFETS, INC. CREDIT AGREEMENT

LATITUDE CLO I, LTD       By:   /s/ Kirk Wallace         Name:   Kirk Wallace  
    Title:   Senior Vice President    

 



--------------------------------------------------------------------------------



 



155

         

            SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF MARCH 13, 2007, TO
THE BUFFETS, INC. CREDIT AGREEMENT

LATITUDE CLO II, LTD       By:   /s/ Kirk Wallace       Name:   Kirk Wallace   
    Title:   Senior Vice President    

 



--------------------------------------------------------------------------------



 



156

         

            SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF MARCH 13, 2007, TO
THE BUFFETS, INC. CREDIT AGREEMENT

LATITUDE CLO III, LTD       By:   /s/ Kirk Wallace       Name:   Kirk Wallace   
    Title:   Senior Vice President    

 



--------------------------------------------------------------------------------



 



157

         

          Name of Lender   SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF
MARCH 13, 2007, TO THE BUFFETS, INC. CREDIT AGREEMENT

Jersey Street CLO, Ltd       By   /s/        Name:           Title:        

 



--------------------------------------------------------------------------------



 



158

          Name of Lender    SIGNATURE PAGE TO
AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007,
TO THE BUFFETS, INC. CREDIT
AGREEMENT

Marlborough Street CLO, Ltd       By   /s/         Name:           Title:      
 

 



--------------------------------------------------------------------------------



 



159

          Name of Lender    SIGNATURE PAGE TO
AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007,
TO THE BUFFETS, INC. CREDIT
AGREEMENT

MFS Floating Rate High Income Fund       By   /s/         Name:          
Title:        

 



--------------------------------------------------------------------------------



 



160

          Name of Lender    SIGNATURE PAGE TO
AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007,
TO THE BUFFETS, INC. CREDIT
AGREEMENT

MFS Floating Rate Income Fund       By   /s/         Name:           Title:    
   

 



--------------------------------------------------------------------------------



 



161

         
Name of Lender    SIGNATURE PAGE TO
AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007,
TO THE BUFFETS, INC. CREDIT
AGREEMENT

SEI Global Bank Loan Pool/ Highland
For the benefit of
SEI Global Investments Fund plc- The SEI Enhanced Income Fund
SEI Global Master Fund plc- The SEI Enhanced Income Fund       By   /s/ M. Jason
Blackburn         Name:   M. Jason Blackburn,       Title:   Treasurer     

 



--------------------------------------------------------------------------------



 



162

          Name of Lender    SIGNATURE PAGE TO
AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007,
TO THE BUFFETS, INC. CREDIT AGREEMENT

Venture CDO 2002, Limited     By   its investment advisor,
MJX Asset Management LLC         By   /s/ Martin Davey         Name:   Martin
Davey       Title:   Managing Director     

 



--------------------------------------------------------------------------------



 



163

            SIGNATURE PAGE TO
AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007,
TO THE BUFFETS, INC. CREDIT
AGREEMENT     Name of Lender   Venture II CDO 2002, Limited
By its investment advisor,
MJX Asset Management LLC                   By   /s/ Martin Davey         Name:  
Martin Davey        Title:   Managing Director   

 



--------------------------------------------------------------------------------



 



164

         

            SIGNATURE PAGE TO
AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007,
TO THE BUFFETS, INC. CREDIT
AGREEMENT     Name of Lender   Venture III CDO Limited
By its investment advisor,
MJX Asset Management LLC                   By   /s/ Martin Davey         Name:  
Martin Davey        Title:   Managing Director   

 



--------------------------------------------------------------------------------



 



165

         



            SIGNATURE PAGE TO
AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007,
TO THE BUFFETS, INC. CREDIT
AGREEMENT     Name of Lender   Venture IV CDO Limited
By its investment advisor,
MJX Asset Management LLC                   By   /s/ Martin Davey         Name:  
Martin Davey        Title:   Managing Director   

 



--------------------------------------------------------------------------------



 



166

         

            SIGNATURE PAGE TO
AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007,
TO THE BUFFETS, INC. CREDIT
AGREEMENT       Name of Lender   Venture V CDO Limited
By its investment advisor,
MJX Asset Management LLC                     By   /s/ Martin Davey        
Name:   Martin Davey        Title:   Managing Director   

 



--------------------------------------------------------------------------------



 



167

         



            SIGNATURE PAGE TO
AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007,
TO THE BUFFETS, INC. CREDIT
AGREEMENT     Name of Lender   Venture VI CDO Limited
By its investment advisor,
MJX Asset Management LLC                   By   /s/ Martin Davey         Name:  
Martin Davey        Title:   Managing Director     

 



--------------------------------------------------------------------------------



 



168

            SIGNATURE PAGE TO AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007, TO THE BUFFETS, INC. CREDIT AGREEMENT

Name of Lender   Venture VII CDO Limited
By its investment advisor,
MJX Asset Management LLC
      By   /s/ Martin Davey         Name:   Martin Davey        Title:  
Managing Director   

 



--------------------------------------------------------------------------------



 



169

            SIGNATURE PAGE TO AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007, TO THE BUFFETS, INC. CREDIT AGREEMENT

Name of Lender   Vista Leveraged Income Fund
By its investment advisor,
MJX Asset Management LLC
      By   /s/ Martin Davey         Name:   Martin Davey        Title:  
Managing Director   

 



--------------------------------------------------------------------------------



 



170

            SIGNATURE PAGE TO AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007, TO THE BUFFETS, INC. CREDIT AGREEMENT

Name of Lender  The Northwestern Mutual Life Ins. Co.
      By   /s/ Steve Swanson         Name:   Steve Swanson        Title:  
Managing Director   

 



--------------------------------------------------------------------------------



 



171

            SIGNATURE PAGE TO
AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007,
TO THE BUFFETS, INC. CREDIT
AGREEMENT

Name of Lender:   OCM High Yield Plus Fund, L.P.

By: OCM High Yield Plus Fund GP, LLC
Its: General Partner
      By: Oaktree Capital Management, LLC
Its: Managing Member
            By:   /s/             By:   /s/                    

 



--------------------------------------------------------------------------------



 



172

            SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF MARCH 13, 2007, TO
THE BUFFETS, INC. CREDIT AGREEMENT

Name of Lender   Atlas Loan Funding 3, LLC
By: Atlas Capital Funding, Ltd.
By: Structured Asset Investors, LLC
Its Investment Manager
      By   /s/ Diana M. Himes         Name:   Diana M. Himes        Title : Vice
President     

 



--------------------------------------------------------------------------------



 



173

            SIGNATURE PAGE TO AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007, TO THE BUFFETS, INC. CREDIT AGREEMENT

Name of Lender   HarbourView CLO 2006-1, LTD.         By   /s/ Jason Reuter    
    Name:   Jason Reuter        Title:   Manager   

 



--------------------------------------------------------------------------------



 



174

            SIGNATURE PAGE TO AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007, TO THE BUFFETS, INC. CREDIT AGREEMENT

Name of Lender   HarbourView CLO IV, Ltd.         By   /s/ Jason Reuter        
Name:   Jason Reuter        Title:   Manager   

 



--------------------------------------------------------------------------------



 



175

            SIGNATURE PAGE TO AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007, TO THE BUFFETS, INC. CREDIT AGREEMENT

Name of Lender   Oppenheimer Senior Floating Rate Fund         By   /s/ Jason
Reuter         Name:   Jason Reuter        Title:   Manager   

 



--------------------------------------------------------------------------------



 



176

            SIGNATURE PAGE TO AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007, TO THE BUFFETS, INC. CREDIT AGREEMENT

Name of Lender   ORIX FINANCE CORP.         By   /s/ Christopher L. Smith      
  Name:   Christopher L. Smith        Title:   Authorized Representative   

 



--------------------------------------------------------------------------------



 



177

            SIGNATURE PAGE TO AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007, TO THE BUFFETS, INC. CREDIT AGREEMENT

Name of Lender   PPM GRAYHAWK CLO, LTD.         By   /s/ David C. Wagner        
Name:   David C. Wagner        Title:   Managing Director
PPM America, Inc., as Collateral Manager   

 



--------------------------------------------------------------------------------



 



178

            SIGNATURE PAGE TO AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007, TO THE BUFFETS, INC. CREDIT AGREEMENT

Name of Lender   PPM MONARCH BAY FUNDING LLC         By   /s/ M. Cristina
Higgins         Name:   M. Cristina Higgins        Title:   Assitant Vice
President   

 



--------------------------------------------------------------------------------



 



179

            SIGNATURE PAGE TO AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007, TO THE BUFFETS, INC. CREDIT AGREEMENT

Name of Lender   SERVES 2006-1, Ltd.         By   /s/ David C. Wagner        
Name:   David C. Wagner        Title:   Managing Director
PPM America, Inc., as Collateral Manager   

 



--------------------------------------------------------------------------------



 



180

            SIGNATURE PAGE TO AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007, TO THE BUFFETS, INC. CREDIT AGREEMENT

Name of Lender   Cole Brook CBNA Loan Funding LLC        By   /s/ Patrick
Reichart         Name:   Patrick Reichart        Title:   Attorney-in-fact   



--------------------------------------------------------------------------------



 



181

            SIGNATURE PAGE TO AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007, TO THE BUFFETS, INC. CREDIT AGREEMENT

Name of Lender   Rosedale CLO II LTD.
By: Princeton Advisory Croup, Inc.
as Collateral Manager       By:   /s/ Jennifer Wright         Name:   Jennifer
Wright       Title:   Vice President  

 



--------------------------------------------------------------------------------



 



182

            SIGNATURE PAGE TO AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007, TO THE BUFFETS, INC. CREDIT AGREEMENT

Name of Lender   BOSTON HARBOR CLO 2004-1, LTD.         By   See following page
        Name:           Title:      

 



--------------------------------------------------------------------------------



 



183

               BOSTON HARBOR CLO 2004-1, Ltd.         /s/ Beth Mazor       
By:   Beth Mazor       Title:   V.P.    

 



--------------------------------------------------------------------------------



 



184

          Name of Lender  
   SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF MARCH 13, 2007, TO THE
BUFFETS, INC. CREDIT AGREEMENT

PUTNAM BANK LOAN FUND (CAYMAN) MASTER FUND       By   See following page      
Name:           Title:        

 



--------------------------------------------------------------------------------



 



185

          PUTNAM BANK LOAN FUND (CAYMAN) MASTER FUND, a series of the PUTNAM
OFFSHORE MASTER SERIES TRUST, by The Putnam Advisory Company, LLC

      /s/ Angela Patel     Name:   Angela Patel      Title:   Vice President   
   

 



--------------------------------------------------------------------------------



 



186

          Name of Lender   SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF
MARCH 13, 2007, TO THE BUFFETS, INC. CREDIT AGREEMENT

PUTNAM FLOATING RATE INCOME FUND       By   See following page       Name:      
    Title:        

 



--------------------------------------------------------------------------------



 



187

               PUTNAM FLOATING RATE INCOME FUND         /s/ Beth Mazor       
By:   Beth Mazor       Title:   V.P.    

 



--------------------------------------------------------------------------------



 



188

         


Name of Lender   SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF MARCH 13,
2007, TO THE BUFFETS, INC. CREDIT AGREEMENT

Yorkville CBNA Loan Funding LLC, for itself or as agent for Yorkville CFPI Loan
Funding LLC.       By   /s/ Patrick Reichart       Name:   Patrick Reichart     
  Title:   Attorney-in-fact     

 



--------------------------------------------------------------------------------



 



189

          Name of Lender   SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF
MARCH 13, 2007, TO THE BUFFETS, INC. CREDIT AGREEMENT

Grand Central Asset Trust, CED Series       By   /s/ Patrick Reichart      
Name:   Patrick Reichart        Title:   Attorney-in-fact     

 



--------------------------------------------------------------------------------



 



190

          Name of Lender   SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF
MARCH 13, 2007, TO THE BUFFETS, INC. CREDIT AGREEMENT

Grand Central Asset Trust, RCG Series       By   /s/ Patrick Reichart      
Name:   Patrick Reichart        Title:   Attorney-in-fact     

 



--------------------------------------------------------------------------------



 



191

          Name of Lender   SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF
MARCH 13, 2007, TO THE BUFFETS, INC. CREDIT AGREEMENT

Raven Credit Opportunities Master Fund, Ltd       By   /s/ Kevin Gerlitz      
Name:   Kevin Gerlitz        Title:   CFO/COO     

 



--------------------------------------------------------------------------------



 



192

             SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF MARCH 13, 2007,
TO THE BUFFETS, INC. CREDIT AGREEMENT

  Name of Lender   Cent CDO 12 Limited       By:   RiverSource Investments,
LLC as Collateral Manager       By   /s/ Robin C. Stancil       Name:   Robin C.
Stancil        Title:   Director of Operations     

 



--------------------------------------------------------------------------------



 



193

             SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF MARCH 13, 2007,
TO THE BUFFETS, INC. CREDIT AGREEMENT

  Name of Lender   Cent CDO 14 Limited      By:   RiverSource Investments,
LLC as Collateral Manager       By   /s/ Robin C. Stancil       Name:   Robin C.
Stancil        Title:   Director of Operations     

 



--------------------------------------------------------------------------------



 



194

             SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF MARCH 13, 2007,
TO THE BUFFETS, INC. CREDIT AGREEMENT

SAGAMORE CLO LTD.      By:   INVESCO Senior Secured Management, Inc.
As Collateral Manager       By   /s/ Scott Baskind       Name:   Scott Baskind 
      Title:   Authorized Signatory     

 



--------------------------------------------------------------------------------



 



195

            SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF MARCH 13, 2007, TO
THE BUFFETS, INC. CREDIT AGREEMENT

Name of Lender   SATELLITE SENIOR INCOME FUND II, LLC
BY SATELLITE ASSET MANAGEMENT, LP.
ITS INVESTMENT MANAGER       By   /s/ SIMON RAYKHER       Name:   SIMON RAYKHER 
      Title:   GENERAL COUNSEL     

 



--------------------------------------------------------------------------------



 



196

          Name of Lender   SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF
MARCH 13, 2007, TO THE BUFFETS, INC. CREDIT AGREEMENT

OLIGRA 43.       By   /s/ Neam Ahmed       Name:   NEAM AHMED        Title:  
AUTHORIZED SIGNATORY     

 



--------------------------------------------------------------------------------



 



197

          Name of Lender:   SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF
MARCH 13, 2007, TO THE BUFFETS, INC. CREDIT AGREEMENT

Mountain View CLO II, Ltd.     By:   Seix Advisors, a fixed income division of
Trusco Capital Management, Inc., as Collateral Manager       By:   /s/ George
Goudelias       Name:   George Goudelias        Title:   PM, Seix Advisors     

 



--------------------------------------------------------------------------------



 



198

             SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF MARCH 13, 2007,
TO THE BUFFETS, INC. CREDIT AGREEMENT

Westbrook CLO, Ltd.       By:   Shenkman Capital Management, Inc., as Investment
Manager       By   /s/ Richard H. Weinstein       Name:   Richard H. Weinstein 
      Title:   Executive Vice President     

 



--------------------------------------------------------------------------------



 



199

          Name of Lender:   SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF
MARCH 13, 2007, TO THE BUFFETS, INC. CREDIT AGREEMENT

Cornerstone CLO Ltd.     By:   Stone Tower Debt Advisors LLC.,
As its Collateral Manager       By:   /s/ Michael W. Delpercio       Name:  
MICHAEL W. DELPERCIO        Title:   AUTHORIZED SIGNATORY     

 



--------------------------------------------------------------------------------



 



200

          Name of Lender:   SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF
MARCH 13, 2007, TO THE BUFFETS, INC. CREDIT AGREEMENT

Granite Ventures I Ltd.     By:   Stone Tower Debt Advisors LLC.,
As its Collateral Manager       By:   /s/ Michael W. Delpercio       Name:  
MICHAEL W. DELPERCIO        Title:   AUTHORIZED SIGNATORY     

 



--------------------------------------------------------------------------------



 



201

         

          Name of Lender:   SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF
MARCH 13, 2007, TO THE BUFFETS, INC. CREDIT AGREEMENT

Granite Ventures II Ltd.     By:   Stone Tower Debt Advisors LLC.,        As its
Collateral Manager       By:   /s/ Michael W. Delpercio       Name:  MICHAEL W.
DELPERCIO     Title: AUTHORIZED SIGNATORY

 



--------------------------------------------------------------------------------



 



202

         

          Name of Lender:   SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF
MARCH 13, 2007, TO THE BUFFETS, INC. CREDIT AGREEMENT

Granite Ventures III Ltd.     By:   Stone Tower Debt Advisors LLC.,        As
its Collateral Manager       By:   /s/ Michael W. Delpercio       Name:  MICHAEL
W. DELPERCIO     Title: AUTHORIZED SIGNATORY

 



--------------------------------------------------------------------------------



 



203

         

          Name of Lender:   SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF
MARCH 13, 2007, TO THE BUFFETS, INC. CREDIT AGREEMENT

Stone Tower CDO II Ltd.     By:   Stone Tower Debt Advisors LLC.,        As its
Collateral Manager       By:   /s/ Michael W. Delpercio       Name:  MICHAEL W.
DELPERCIO     Title: AUTHORIZED SIGNATORY

 



--------------------------------------------------------------------------------



 



204

         

          Name of Lender:   SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF
MARCH 13, 2007, TO THE BUFFETS, INC. CREDIT AGREEMENT

Stone Tower CDO Ltd.     By:   Stone Tower Debt Advisors LLC.,        As its
Collateral Manager       By:   /s/ Michael W. Delpercio       Name:  MICHAEL W.
DELPERCIO     Title: AUTHORIZED SIGNATORY

 



--------------------------------------------------------------------------------



 



205

         

          Name of Lender:   SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF
MARCH 13, 2007, TO THE BUFFETS, INC. CREDIT AGREEMENT

Stone Tower CDO III Ltd.     By:   Stone Tower Debt Advisors LLC.,        As its
Collateral Manager       By:   /s/ Michael W. Delpercio       Name:  MICHAEL W.
DELPERCIO     Title: AUTHORIZED SIGNATORY

 



--------------------------------------------------------------------------------



 



206

            SIGNATURE PAGE TO
AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007,
TO THE BUFFETS, INC. CREDIT AGREEMENT

Name of Lender:   Stone Tower CDO IV Ltd.
By: Stone Tower Debt Advisors LLC.,
       As its Collateral Manager         By:   /s/ MICHAEL W. DELPERCIO        
Name:   MICHAEL W. DELPERCIO        Title:   AUTHORIZED SIGNATORY   

 



--------------------------------------------------------------------------------



 



207

            SIGNATURE PAGE TO
AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007,
TO THE BUFFETS, INC. CREDIT AGREEMENT

Name of Lender:   Stone Tower CDO V Ltd.
By: Stone Tower Debt Advisors LLC.,
As its Collateral Manager         By:   /s/ MICHAEL W. DELPERCIO         Name:  
MICHAEL W. DELPERCIO        Title:   AUTHORIZED SIGNATORY   

 



--------------------------------------------------------------------------------



 



208

            SIGNATURE PAGE TO
AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007,
TO THE BUFFETS, INC. CREDIT AGREEMENT

Name of Lender:   Stone Tower CDO VI Ltd.
By: Stone Tower Debt Advisors LLC.,
As its Collateral Manager         By:   /s/ MICHAEL W. DELPERCIO         Name:  
MICHAEL W. DELPERCIO        Title:   AUTHORIZED SIGNATORY   

 



--------------------------------------------------------------------------------



 



209

            SIGNATURE PAGE TO
AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007,
TO THE BUFFETS, INC. CREDIT AGREEMENT

Name of Lender:   Stone Tower CDO VII Ltd.
By: Stone Tower Debt Advisors LLC.,
As its Collateral Manager         By:   /s/ MICHAEL W. DELPERCIO         Name:  
MICHAEL W. DELPERCIO        Title:   AUTHORIZED SIGNATORY   

 



--------------------------------------------------------------------------------



 



210

            SIGNATURE PAGE TO
AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007,
TO THE BUFFETS, INC. CREDIT AGREEMENT

Name of Lender:   Stone Tower Credit Funding I Ltd.
By: Stone Tower Fund Management LLC.,
As its Collateral Manager         By:   /s/ MICHAEL W. DELPERCIO         Name:  
MICHAEL W. DELPERCIO        Title:   AUTHORIZED SIGNATORY   

 



--------------------------------------------------------------------------------



 



211

                SIGNATURE PAGE TO AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007,
TO THE BUFFETS, INC. CREDIT AGREEMENT
      Name of Lender   American International Group, Inc.
By: AIG GLOBAL INVESTMENT CORP.,
ITS INVESTMENT ADVISER              By   /s/ Steven S. Oh           Name:  
Steven S. Oh          Title:   Managing Director   

 



--------------------------------------------------------------------------------



 



212

                SIGNATURE PAGE TO AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007,
TO THE BUFFETS, INC. CREDIT AGREEMENT
      Name of Lender   Symphony CLO II Ltd
By: Symphony Asset Management              By   /s/ Lenny Mason          
Name:   Lenny Mason         Title:   PM   

 



--------------------------------------------------------------------------------



 



213

                SIGNATURE PAGE TO AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007,
TO THE BUFFETS, INC. CREDIT AGREEMENT
      Name of Lender   Symphony Credit Opportunity Fund
By: Symphony Asset Management              By   /s/ Lenny Mason          
Name:   Lenny Mason         Title:   PM   

 



--------------------------------------------------------------------------------



 



214

                SIGNATURE PAGE TO AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007,
TO THE BUFFETS, INC. CREDIT AGREEMENT
      Name of Lender   Founders Grove CLO, Ltd.
By: Tall Tree Investment Management, LLC
as Collateral Manager              By   /s/ Michael J. Starshak Jr.          
Name:   Michael J. Starshak Jr.          Title:   Officer   

 



--------------------------------------------------------------------------------



 



215

                SIGNATURE PAGE TO AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007, TO
THE BUFFETS, INC. CREDIT AGREEMENT
      Name of Lender   Grant Grove CLO, Ltd.
By: Tall Tree Investment Management, LLC
as Collateral Manager              By   /s/ Michael J. Starshak Jr.          
Name:   Michael J. Starshak Jr.          Title:   Officer   

 



--------------------------------------------------------------------------------



 



216

                SIGNATURE PAGE TO
AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007,
TO THE BUFFETS, INC. CREDIT
AGREEMENT
      Name of Lender   TELOS CLO 2006-1, LTD.
            By   /s/           Name:             Title:      

 



--------------------------------------------------------------------------------



 



217

                SIGNATURE PAGE TO
AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007,
TO THE BUFFETS, INC. CREDIT
AGREEMENT
      Name of Lender   UBS AG, Stamford Branch
            By   /s/ Douglas Gervollno           Name:   Douglas Gervollno     
    Title:   Associate Director
Banking Products
Services, US              By   /s/ Steven J. Nibur           Name:   Steven J.
Nibur          Title:   Associate Director
Banking Products
Services, US   

 



--------------------------------------------------------------------------------



 



218

                SIGNATURE PAGE TO
AMENDMENT AGREEMENT
DATED AS OF MARCH 13, 2007,
TO THE BUFFETS, INC. CREDIT
AGREEMENT
      Name of Lender   UBS Loan Finance LLC
            By   /s/ Richard L. Tavrow           Name:   Richard L. Tavrow     
    Title:   Director
Banking Products
Services, US              By   /s/ Irja R. Otsa           Name:   Irja R. Otsa 
        Title:   Associate Director
Banking Products
Services, US   

 



--------------------------------------------------------------------------------



 



219

                SIGNATURE PAGE TO
AMENDMENT AGREEMENT
DATED AS OF MARCH 13,2007,
TO THE BUFFETS, INC. CREDIT
AGREEMENT
      Name of Lender   Atlas Loan Funding (CENT I) LLC

By: RiverSource Investments, LLC
Attorney in Fact              By   /s/ Robin C. Stancil           Name:   Robin
C. Stancil          Title:   Director of Operations   

 



--------------------------------------------------------------------------------



 



220

                SIGNATURE PAGE TO
AMENDMENT AGREEMENT
DATED AS OF MARCH 13,2007,
TO THE BUFFETS, INC. CREDIT
AGREEMENT
      Name of Lender   Silverado CLO 2007-I Limited
By: Wells Capital Management
as Portfolio Manager              By   /s/ Zachary Tyler           Name:  
Zachary Tyler          Title:   Authorized Signatory   

 



--------------------------------------------------------------------------------



 



221

            SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF MARCH 13, 2007, TO
THE BUFFETS, INC. CREDIT AGREEMENT

ENDURANCE CLO I, LTD.
      By:   West Gate Horizons Advisors LLC,
as Portfolio Manager
      By:   /s/ Heidimarie Skor         Name:   Heidimarie Skor         Title:  
Senior Credit Analyst   

 



--------------------------------------------------------------------------------



 



222

            SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF MARCH 13, 2007, TO
THE BUFFETS, INC. CREDIT AGREEMENT

OCEAN TRAILS CLO I      By:   West Gate Horizons Advisors LLC,
as Collateral Manager
      By:   /s/ Heidimarie Skor         Name:   Heidimarie Skor         Title:  
Senior Credit Analyst   

 



--------------------------------------------------------------------------------



 



223

            SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF MARCH 13, 2007, TO
THE BUFFETS, INC. CREDIT AGREEMENT

OCEAN TRAILS CLO II      By:   West Gate Horizons Advisors LLC,
as Manager
      By:   /s/ Heidimarie Skor         Name:   Heidimarie Skor         Title:  
Senior Credit Analyst   

 



--------------------------------------------------------------------------------



 



224

            SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED AS OF MARCH 13, 2007, TO
THE BUFFETS, INC. CREDIT AGREEMENT

WG HORIZONS CLO I      By:   West Gate Horizons Advisors LLC,
as Manager
      By:   /s/ Heidimarie Skor         Name:   Heidimarie Skor         Title:  
Senior Credit Analyst   

 



--------------------------------------------------------------------------------



 



Annex I
Subsidiary Guarantors
HomeTown Buffet, Inc.
OCB Purchasing Co.
OCB Restaurant Company, LLC
Tahoe Joe’s, Inc.
Buffets Leasing Company, LLC
Ryan’s Restaurant Group, Inc.
HomeTown Leasing Company, LLC
OCB Leasing Company, LLC
Fire Mountain Restaurants, LLC
Big R Procurement Company, LLC
Tahoe Joe’s Leasing Company, LLC
Fire Mountain Leasing Company, LLC
Ryan’s Restaurant Leasing Company, LLC
Fire Mountain Management Group, LLC
Ryan’s Restaurant Management Group, LLC
Buffets Franchise Holdings, LLC

 



--------------------------------------------------------------------------------



 



EXHIBIT A
 
 
 
$640,000,000
CREDIT AGREEMENT
dated as of November 1, 2006,
as amended and restated as of March 13, 2007
among
BUFFETS, INC.,
BUFFETS HOLDINGS, INC.,
THE LENDERS NAMED HEREIN
and
CREDIT SUISSE,
as Administrative Agent
 
CREDIT SUISSE SECURITIES (USA) LLC
and
UBS SECURITIES LLC,
as Joint Bookrunners and Co-Lead Arrangers
UBS SECURITIES LLC,
as Syndication Agent
GOLDMAN SACHS CREDIT PARTNERS L.P.,
as Documentation Agent
 
 
[CS&M Ref No. 5865-466]

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page   ARTICLE I
       
 
            Definitions
       
 
           
SECTION 1.01.
  Defined Terms     1  
SECTION 1.02.
  Terms Generally     28  
SECTION 1.03.
  Pro Forma Calculations     28  
SECTION 1.04.
  Classification of Loans and Borrowings     28  
 
            ARTICLE II
       
 
            The Credits
       
 
           
SECTION 2.01.
  Commitments     28  
SECTION 2.02.
  Loans     29  
SECTION 2.03.
  Borrowing Procedure     32  
SECTION 2.04.
  Evidence of Debt; Repayment of Loans     32  
SECTION 2.05.
  Fees     33  
SECTION 2.06.
  Interest on Loans     35  
SECTION 2.07.
  Default Interest     35  
SECTION 2.08.
  Alternate Rate of Interest     36  
SECTION 2.09.
  Termination and Reduction of Commitments     36  
SECTION 2.10.
  Conversion and Continuation of Borrowings     37  
SECTION 2.11.
  Repayment of Term Borrowings     38  
SECTION 2.12.
  Prepayment     39  
SECTION 2.13.
  Mandatory Prepayments     40  
SECTION 2.14.
  Reserve Requirements; Change in Circumstances     42  
SECTION 2.15.
  Change in Legality     43  
SECTION 2.16.
  Indemnity     44  
SECTION 2.17.
  Pro Rata Treatment     44  
SECTION 2.18.
  Sharing of Setoffs     45  
SECTION 2.19.
  Payments     45  
SECTION 2.20.
  Taxes     46  
SECTION 2.21.
  Assignment of Commitments Under Certain Circumstances; Duty to Mitigate     48
 
SECTION 2.22.
  Swingline Loans     49  
SECTION 2.23.
  Letters of Credit     51  
SECTION 2.24.
  Increase in Term Loan Commitments     57  

 



--------------------------------------------------------------------------------



 



ii

                      Page  
 
            ARTICLE III
       
 
            Representations and Warranties
       
 
           
SECTION 3.01.
  Organization; Powers     59  
SECTION 3.02.
  Authorization     59  
SECTION 3.03.
  Enforceability     60  
SECTION 3.04.
  Governmental Approvals     60  
SECTION 3.05.
  Financial Statements     60  
SECTION 3.06.
  No Material Adverse Change     61  
SECTION 3.07.
  Title to Properties; Possession Under Leases     61  
SECTION 3.08.
  Subsidiaries     61  
SECTION 3.09.
  Litigation; Compliance with Laws     61  
SECTION 3.10.
  Agreements     62  
SECTION 3.11.
  Federal Reserve Regulations     62  
SECTION 3.12.
  Investment Company Act     62  
SECTION 3.13.
  Use of Proceeds     62  
SECTION 3.14.
  Tax Returns     62  
SECTION 3.15.
  No Material Misstatements     62  
SECTION 3.16.
  Employee Benefit Plans     63  
SECTION 3.17.
  Environmental Matters     63  
SECTION 3.18.
  Insurance     63  
SECTION 3.19.
  Security Documents     63  
SECTION 3.20.
  Location of Real Property and Leased Premises     64  
SECTION 3.21.
  Labor Matters     64  
SECTION 3.22.
  Solvency     65  
SECTION 3.23.
  Transaction Documents     65  
 
            ARTICLE IV
       
 
            Conditions of Lending
       
 
           
SECTION 4.01.
  All Credit Events     65  
SECTION 4.02.
  First Credit Event     66  
 
            ARTICLE V
       
 
            Affirmative Covenants
       
 
           
SECTION 5.01.
  Existence; Businesses and Properties     69  
SECTION 5.02.
  Insurance     70  
SECTION 5.03.
  Obligations and Taxes     71  
SECTION 5.04.
  Financial Statements, Reports, etc     71  
SECTION 5.05.
  Litigation and Other Notices     72  
SECTION 5.06.
  Information Regarding Collateral     73  



--------------------------------------------------------------------------------



 



iii

                      Page  
SECTION 5.07.
  Maintaining Records; Access to Properties and Inspections; Maintenance of
Ratings     73  
SECTION 5.08.
  Use of Proceeds     74  
SECTION 5.09.
  Further Assurances     74  
SECTION 5.10.
  Interest Rate Protection     74  
 
            ARTICLE VI
       
 
            Negative Covenants
       
 
           
SECTION 6.01.
  Indebtedness     75  
SECTION 6.02.
  Liens     76  
SECTION 6.03.
  Sale and Leaseback Transactions     77  
SECTION 6.04.
  Investments, Loans and Advances     78  
SECTION 6.05.
  Mergers, Consolidations, Sales of Assets and Acquisitions     79  
SECTION 6.06.
  Restricted Payments; Restrictive Agreements     80  
SECTION 6.07.
  Transactions with Affiliates     81  
SECTION 6.08.
  Business of Holdings, Borrower and Subsidiaries     82  
SECTION 6.09.
  Other Indebtedness and Agreements     82  
SECTION 6.10.
  Capital Expenditures     83  
SECTION 6.11.
  Interest Coverage Ratio     84  
SECTION 6.12.
  Maximum Leverage Ratio     84  
SECTION 6.13.
  Fiscal Year     84  
 
            ARTICLE VII
       
 
            Events of Default
       
 
            ARTICLE VIII
       
 
            The Administrative Agent and the Collateral Agent
       
 
            ARTICLE IX
       
 
            Miscellaneous
       
 
           
SECTION 9.01.
  Notices     89  
SECTION 9.02.
  Survival of Agreement     90  
SECTION 9.03.
  Binding Effect     90  
SECTION 9.04.
  Successors and Assigns     90  
SECTION 9.05.
  Expenses; Indemnity     94  
SECTION 9.06.
  Right of Setoff     96  
SECTION 9.07.
  Applicable Law     96  



--------------------------------------------------------------------------------



 



iv

                      Page  
SECTION 9.08.
  Waivers; Amendment     96  
SECTION 9.09.
  Interest Rate Limitation     97  
SECTION 9.10.
  Entire Agreement     98  
SECTION 9.11.
  WAIVER OF JURY TRIAL     98  
SECTION 9.12.
  Severability     98  
SECTION 9.13.
  Counterparts     98  
SECTION 9.14.
  Headings     98  
SECTION 9.15.
  Jurisdiction; Consent to Service of Process     99  
SECTION 9.16.
  Confidentiality     99  
SECTION 9.17.
  Release of Collateral     100  
SECTION 9.18.
  U.S.A. Patriot Act Notice     101  

     
Schedule 1.01(a)
  Existing Letters of Credit
Schedule 1.01(b)
  Master Land and Building Leases
Schedule 1.01(c)
  Non-Core Assets
Schedule 1.01(d)
  Sale/Leaseback Properties
Schedule 1.01(e)
  Subsidiary Guarantors
Schedule 2.01
  Lenders and Commitments
Schedule 3.08
  Subsidiaries
Schedule 3.09
  Litigation
Schedule 3.17
  Environmental Matters
Schedule 3.18
  Insurance
Schedule 3.19(a)
  UCC Filing Offices
Schedule 3.19(c)
  Mortgage Filing Offices
Schedule 3.20(a)
  Owned Real Property
Schedule 3.20(b)
  Leased Real Property
Schedule 4.02(a)
  Local Counsel
Schedule 4.02(f)
  Post-Closing Leasehold Mortgages
Schedule 6.01
  Existing Indebtedness
Schedule 6.02
  Existing Liens
Schedule 6.04
  Existing Investments
 
   
Exhibit A
  Form of Administrative Questionnaire
Exhibit B
  Form of Assignment and Acceptance
Exhibit C
  Form of Borrowing Request
Exhibit D
  Guarantee and Collateral Agreement
Exhibit E
  Form of Intercreditor Agreement
Exhibit F-1
  Form of Leasehold Mortgage
Exhibit F-2
  Form of Mortgage
Exhibit G-1
  Form of Opinion of Paul, Weiss, Rifkind, Wharton & Garrison LLP
Exhibit G-2
  Form of Opinion of Faegre & Benson
Exhibit G-3
  Form of Opinion of McNair Law Firm, P.A.
Exhibit G-4
  Form of Opinion of Each Local Counsel
Exhibit H
  Form of Solvency Certificate



--------------------------------------------------------------------------------



 



     CREDIT AGREEMENT dated as of November 1, 2006, as amended and restated as
of March 13, 2007, among BUFFETS, INC., a Minnesota corporation (the
“Borrower”), BUFFETS HOLDINGS, INC., a Delaware corporation (“Holdings”), the
Lenders (as defined in Article I) and CREDIT SUISSE, as administrative agent (in
such capacity, the “Administrative Agent”) and as collateral agent (in such
capacity, the “Collateral Agent”) for the Lenders.
     The parties hereto agree as follows:
ARTICLE I
Definitions
          SECTION 1.01. Defined Terms. As used in this Agreement, the following
terms shall have the meanings specified below:
          “ABR”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Alternate Base Rate.
          “Adjusted LIBO Rate” shall mean, with respect to any Eurodollar
Borrowing for any Interest Period, an interest rate per annum equal to the
product of (a) the LIBO Rate in effect for such Interest Period and
(b) Statutory Reserves.
          “Administrative Agent Fees” shall have the meaning assigned to such
term in Section 2.05(b).
          “Administrative Questionnaire” shall mean an Administrative
Questionnaire in the form of Exhibit A, or such other form as may be supplied
from time to time by the Administrative Agent.
          “Affiliate” shall mean, when used with respect to a specified person,
another person that directly, or indirectly through one or more intermediaries,
Controls or is Controlled by or is under common Control with the person
specified; provided, however, that, for purposes of Section 6.07, the term
“Affiliate” shall also include any person that directly or indirectly owns 10%
or more of any class of Equity Interests of the person specified or that is an
officer or director of the person specified.
          “Aggregate L/C Exposure” shall mean, at any time, the sum of the RF
L/C Exposure and the PF L/C Exposure at such time.
          “Aggregate Revolving Credit Exposure” shall mean the aggregate amount
of the Lenders’ Revolving Credit Exposures.
          “Alternate Base Rate” shall mean, for any day, a rate per annum equal
to the greater of (a) the Prime Rate in effect on such day and (b) the Federal
Funds Effective Rate in effect on such day plus 1/2 of 1%. If for any reason the
Administrative Agent



--------------------------------------------------------------------------------



 



2

shall have determined (which determination shall be conclusive absent manifest
error) that it is unable to ascertain the Federal Funds Effective Rate for any
reason, including the inability or failure of the Administrative Agent to obtain
sufficient quotations in accordance with the terms of the definition thereof,
the Alternate Base Rate shall be determined without regard to clause (b) of the
preceding sentence until the circumstances giving rise to such inability no
longer exist. Any change in the Alternate Base Rate due to a change in the Prime
Rate or the Federal Funds Effective Rate shall be effective on the effective
date of such change in the Prime Rate or the Federal Funds Effective Rate,
respectively.
          “Amendment Agreement” shall mean the Amendment Agreement dated as of
the Restatement Date, effecting the amendment and restatement of this Agreement.
          “Applicable Percentage” shall mean, for any day, (a) with respect to
any Eurodollar Revolving Loan, 3.25%, (b) with respect to any ABR Revolving
Loan, 2.25%, (c) with respect to any PF L/C Loan held by the PF Fronting Lender
in its capacity as such, zero, and (d) with respect to any Eurodollar Term Loan
or any Eurodollar PF L/C Loan held by a PF Lender in its capacity as such, or
ABR Term Loan or any ABR PF L/C Loan held by a PF Lender in its capacity as
such, as the case may be, the applicable percentage set forth below under the
caption “Eurodollar Spread — Term Loans/PF L/C Loans” or “ABR Spread — Term
Loans/PF L/C Loans”, as the case may be, based upon the Leverage Ratio as of the
relevant date of determination:

                      Eurodollar Spread —     ABR Spread —       Term Loans/PF
L/C     Term Loans/PF L/C   Leverage Ratio   Loans     Loans  
 
               
Category 1
               
Greater than or equal to 4.00 to 1.00
    3.00 %     2.00 %
 
               
Category 2
               
Less than 4.00 to 1.00
    2.75 %     1.75 %

          Each change in the Applicable Percentage resulting from a change in
the Leverage Ratio shall be effective with respect to all Term Loans and PF L/C
Loans outstanding on and after the date of delivery to the Administrative Agent
of the financial statements and certificates required by Section 5.04(a) or
(b) and Section 5.04(c), respectively, indicating such change until the date
immediately preceding the next date of delivery of such financial statements and
certificates indicating another such change. Notwithstanding the foregoing,
until the Borrower shall have delivered the financial statements and
certificates required by Section 5.04(b) and Section 5.04(c), respectively, for
the period ended on or around March 31, 2007, the Leverage Ratio shall be deemed
to be in Category 1 for purposes of determining the Applicable Percentage. In
addition, (a) at any time during which the Borrower has failed to deliver the
financial statements and certificates required by Section 5.04(a) or (b) and
Section 5.04(c), respectively, or (b) at



--------------------------------------------------------------------------------



 



3

any time after the occurrence and during the continuance of an Event of Default,
the Leverage Ratio shall be deemed to be in Category 1 for purposes of
determining the Applicable Percentage.
          “Asset Sale” shall mean the sale, transfer or other disposition (by
way of merger, casualty, condemnation or otherwise) by Holdings, the Borrower or
any of the Subsidiaries to any person other than the Borrower or any Subsidiary
Guarantor of (a) any Equity Interests of any of the Subsidiaries (other than
directors’ qualifying shares) or (b) any other assets of Holdings, the Borrower
or any of the Subsidiaries (other than (i) inventory, damaged, obsolete, surplus
or worn out assets, scrap and Permitted Investments, in each case disposed of in
the ordinary course of business, or (ii) dispositions between or among Foreign
Subsidiaries), provided that any asset sale or series of related asset sales
described in clause (b) above having a value not in excess of $500,000 shall be
deemed not to be an “Asset Sale” for purposes of this Agreement.
          “Assignment and Acceptance” shall mean an assignment and acceptance
entered into by a Lender and an assignee (with the consent of any party whose
consent is required by Section 9.04), and accepted by the Administrative Agent,
substantially in the form of Exhibit B or such other form as shall be reasonably
approved by the Administrative Agent.
          “Board” shall mean the Board of Governors of the Federal Reserve
System of the United States of America.
          “Borrowing” shall mean (a) Loans of the same Class and Type made,
converted or continued on the same date and, in the case of Eurodollar Loans, as
to which a single Interest Period is in effect, or (b) a Swingline Loan.
          “Borrowing Request” shall mean a request by the Borrower in accordance
with the terms of Section 2.03 and substantially in the form of Exhibit C, or
such other form as shall be reasonably approved by the Administrative Agent.
          “Business Day” shall mean any day other than a Saturday, Sunday or day
on which banks in New York City are authorized or required by law to close;
provided, however, that when used in connection with a Eurodollar Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.
          “Capital Expenditures” shall mean, for any period and with respect to
any person, all expenditures for the acquisition or leasing of fixed or capital
assets or additions to equipment during such period by such person that would be
classified as capital expenditures in accordance with GAAP, but excluding any
such expenditure made (a) to restore, replace or rebuild property to the
condition of such property immediately prior to any damage, loss, destruction or
condemnation of such property, to the extent such expenditure is made with
insurance proceeds, condemnation awards or indemnification or damage recovery
proceeds relating to any such damage, loss, destruction or condemnation,
(b) with proceeds from the sale or exchange of property to the extent utilized
to purchase functionally equivalent property or equipment, (c) as the



--------------------------------------------------------------------------------



 



4

purchase price of any Permitted Acquisition or (d) with the proceeds of a
substantially contemporaneous equity contribution from Holdings.
          “Capital Lease Obligations” of any person shall mean the obligations
of such person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP. Notwithstanding the foregoing, any
obligations under any Sale and Leaseback (including the Sale/Leaseback
Transaction) in existence on the Closing Date shall not constitute Capital Lease
Obligations hereunder (and if, after the Closing Date, any such obligations
shall be recharacterized as Capital Lease Obligations under GAAP, they shall
nevertheless continue to be treated as operating expenses for purposes of this
Agreement).
          A “Change in Control” shall be deemed to have occurred if (a) prior to
a Qualified Initial Public Equity Offering, the Permitted Investors shall cease
to own, directly or indirectly, beneficially and of record, Equity Interests in
Holdings representing at least 51% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of Holdings; (b)
after a Qualified Initial Public Equity Offering, the Permitted Investors shall
cease to own, directly or indirectly, beneficially and of record, Equity
Interests in Holdings representing at least 35% of the aggregate ordinary voting
power represented by the issued and outstanding Equity Interests of Holdings;
(c) after a Qualified Initial Public Equity Offering, the acquisition of
ownership, directly or indirectly, beneficially or of record, by any person or
group (within the meaning of Rule 13d-5 of the Securities Exchange Act of 1934
as in effect on the date hereof) other than the Permitted Investors, of Equity
Interests representing a greater percentage of the aggregate ordinary voting
power represented by the issued and outstanding Equity Interests in Holdings
then held, directly or indirectly, beneficially and of record, by the Permitted
Investors; (d) a majority of the seats (other than vacant seats) on the board of
directors of Holdings shall at any time be occupied by persons who were neither
(i) nominated by the board of directors of Holdings or any Permitted Investor
nor (ii) appointed by directors so nominated; (e) unless Holdings shall have
merged with the Borrower in accordance with Section 6.05, Holdings shall cease
to own, directly or indirectly, beneficially and of record, 100% of the
outstanding Equity Interests of the Borrower; or (f) any change in control (or
similar event, however denominated) with respect to Holdings or the Borrower
shall occur under and as defined in any indenture or agreement in respect of
Material Indebtedness to which Holdings or the Borrower is a party.
          “Change in Law” shall mean (a) the adoption of any law, rule or
regulation after the Closing Date, (b) any change in any law, rule or regulation
or in the interpretation or application thereof by any Governmental Authority
after the Closing Date or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.14, by any lending office of such Lender or by such
Lender’s or Issuing Bank’s holding company, if any) with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the Closing Date.



--------------------------------------------------------------------------------



 



5
          “Class”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are Revolving Loans,
PF L/C Loans, Term Loans, Other Term Loans or Swingline Loans and, when used in
reference to any Commitment, refers to whether such Commitment is a Revolving
Credit Commitment, PF L/C Commitment, Term Loan Commitment or Swingline
Commitment.
          “Closing Date” shall mean November 1, 2006.
          “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time.
          “Collateral” shall mean all the “Collateral” as defined in any
Security Document and shall also include any Mortgaged Properties.
          “Commitment” shall mean, with respect to any Lender, such Lender’s
Revolving Credit Commitment, PF L/C Commitment, Term Loan Commitment, Swingline
Commitment or Incremental Term Loan Commitment.
          “Commitment Fee” shall have the meaning assigned to such term in
Section 2.05(a).
          “Company” shall mean Ryan’s Restaurant Group, Inc., a South Carolina
corporation.
          “Company Existing Credit Agreement” shall mean the Amended and
Restated Credit Agreement dated as of December 20, 2004, as amended, among the
Company, Fire Mountain Restaurants, LLC (formerly known as Fire Mountain
Restaurants, Inc.), the domestic subsidiaries of the Company, the lenders party
thereto and Bank of America, N.A., as administrative agent and collateral agent.
          “Company Senior Notes” shall mean the Company’s (i) 9.02% Senior Notes
due January 28, 2008 and (ii) 4.65% Senior Notes due July 25, 2013.
          “Confidential Information Memorandum” shall mean the Confidential
Information Memorandum of the Borrower dated October 2006.
          “Consolidated EBITDA”, of any person for any period, shall mean
Consolidated Net Income of such person and its subsidiaries for such period
plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, (a) the sum of
(i) income tax expense, (ii) Consolidated Interest Expense of such person and
its subsidiaries, amortization or write-off of debt discount and debt issuance
costs and commissions, discounts and other fees and charges associated with
Indebtedness (including, in the case of the Borrower, the Loans and Letters of
Credit), (iii) depreciation and amortization expense, (iv) amortization of
intangibles (including goodwill) and organization costs, (v) any extraordinary,
unusual or non-recurring expenses or losses determined in accordance with GAAP
(including, whether or not otherwise includable as a separate item in the
statement of such Consolidated Net Income for such period, losses on sales of
assets outside of the ordinary



--------------------------------------------------------------------------------



 



6

course of business), (vi) any other non-cash charges (other than the writedown
of current assets), (vii) management fees and expenses, (viii) business
interruption insurance proceeds to the extent not included in Consolidated Net
Income, (ix) fees and expenses paid in connection with the Transactions and
(x) to the extent the related obligation is included as Indebtedness under this
Agreement, the amount of any earnout payments made during such period, and
minus, without duplication, to the extent included in the statement of such
Consolidated Net Income for such period, (b) the sum of (i) any extraordinary,
unusual or non-recurring income or gains (including, whether or not otherwise
includable as a separate item in the statement of such Consolidated Net Income
for such period, gains on the sales of assets outside of the ordinary course of
business) and (ii) any other non-cash income, all as determined on a
consolidated basis. For purposes of determining the Interest Coverage Ratio, the
Leverage Ratio and the Senior Secured Leverage Ratio as of or for the periods
ended on or around April 5, 2006 and June 28, 2006, Consolidated EBITDA will be
deemed to be equal to (i) for the fiscal quarter ended on or around April 5,
2006, $51,500,000 and (ii) for the fiscal quarter ended on or around June 28,
2006, $55,400,000. In addition, for each fiscal quarter ended after the Closing
date and on or prior to June 25, 2008, the Consolidated EBITDA of the Borrower
shall be increased by the Initial Pro Forma Adjustment.
          “Consolidated Interest Expense” shall mean, for any person for any
period, the total cash interest expense (including imputed interest expense in
respect of Capital Lease Obligations and Synthetic Lease Obligations) of such
person and its subsidiaries for such period, in each case determined on a
consolidated basis in accordance with GAAP. For purposes of the foregoing,
interest expense of any person shall be determined after giving effect to any
net payments made or received by such person with respect to interest rate
Hedging Agreements.
          “Consolidated Net Income” shall mean, for any person for any period,
the net income or loss before cumulative effect in change of accounting of such
person and its subsidiaries for such period determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded (a) the income of
any subsidiary of such person to the extent that the declaration or payment of
dividends or similar distributions by such subsidiary of that income is not at
the time permitted by operation of the terms of its charter or any agreement,
instrument, judgment, decree, statute, rule or governmental regulation
applicable to such subsidiary, (b) the income or loss of any person accrued
prior to the date it becomes a subsidiary of such person or is merged into or
consolidated with such person or any subsidiary thereof or the date that such
person’s assets are acquired by such person or any subsidiary thereof and
(c) the income or loss of any person (other than a Subsidiary Guarantor) in
which any other person (other than the Borrower, a Subsidiary Guarantor, a
wholly owned Subsidiary or any director holding qualifying shares in accordance
with applicable law) has a joint interest, except to the extent of the amount of
dividends or other distributions actually paid to the Borrower or a wholly owned
Subsidiary by such person during such period.



--------------------------------------------------------------------------------



 



7

          “Control” shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of a
person, whether through the ownership of voting securities, by contract or
otherwise, and the terms “Controlling” and “Controlled” shall have meanings
correlative thereto.
          “Credit Event” shall have the meaning assigned to such term in
Section 4.01.
          “Credit-Linked Deposit” shall mean, in respect of each PF Lender, the
cash deposit made by such Lender pursuant to Section 2.23(l)(i), as such amount
may be (a) reduced from time to time pursuant to Section 2.09 or (b) reduced or
increased from time to time pursuant to Section 2.02(g) or pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each PF Lender’s Credit-Linked Deposit shall be equal to the amount of its PF
L/C Commitment on the Closing Date.
          “Credit-Linked Deposit Account” shall mean the operating and/or
investment account of, and established by, the Administrative Agent under its
exclusive dominion and control that shall be used for the purposes set forth in
Sections 2.02(g) and 2.23.
          “Credit-Linked Deposit Cost Amount” shall mean, for any Interest
Period with respect to the Credit-Linked Deposits, an amount (expressed in basis
points) reasonably determined by the Administrative Agent in good faith to
represent the Administrative Agent’s administrative cost for investing the
Credit-Linked Deposits and maintaining the Credit-Linked Deposit Account for
such Interest Period, which amount shall not exceed 10 basis points for such
Interest Period.
          “Current Assets” shall mean, at any time, the consolidated current
assets (other than cash and Permitted Investments) of the Borrower and the
Subsidiaries in accordance with GAAP.
          “Current Liabilities” shall mean, at any time, the consolidated
current liabilities of the Borrower and the Subsidiaries at such time in
accordance with GAAP, but excluding, without duplication, (a) the current
portion of any long-term Indebtedness and (b) outstanding PF L/C Loans,
Revolving Loans and Swingline Loans.
          “Debt Tender Offers” shall mean the Existing Holdings Notes Tender
Offer and the Existing Subordinated Notes Tender Offer.
          “Default” shall mean any event or condition which upon notice, lapse
of time or both would constitute an Event of Default.
          “dollars” or “$” shall mean lawful money of the United States of
America.
          “Domestic Subsidiaries” shall mean all Subsidiaries incorporated or
organized under the laws of the United States of America, any State thereof or
the District of Columbia.



--------------------------------------------------------------------------------



 



8

          “Environmental Laws” shall mean all former, current and future
Federal, state, local and foreign laws (including common law), treaties,
regulations, rules, ordinances, codes, decrees, judgments, directives, orders
(including consent orders), and agreements in each case, relating to protection
of the environment, natural resources, human health and safety or the presence,
Release of, or exposure to, Hazardous Materials, or the generation, manufacture,
processing, distribution, use, treatment, storage, transport, recycling or
handling of, or the arrangement for such activities with respect to, Hazardous
Materials.
          “Environmental Liability” shall mean all liabilities, obligations,
damages, losses, claims, actions, suits, judgments, orders, fines, penalties,
fees, expenses and costs (including administrative oversight costs, natural
resource damages and remediation costs), whether contingent or otherwise,
arising out of or relating to (a) compliance or non-compliance with any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the Release of any Hazardous Materials or (e) any contract,
agreement or other consensual arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.
          “Equity Interests” shall mean shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity interests in any person, or any obligations
convertible into or exchangeable for, or giving any person a right, option or
warrant to acquire such equity interests or such convertible or exchangeable
obligations.
          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as the same may be amended from time to time.
          “ERISA Affiliate” shall mean any trade or business (whether or not
incorporated) that, together with the Borrower, is treated as a single employer
under Section 414(b) or (c) of the Code, or solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
          “ERISA Event” shall mean (a) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder, with respect to a
Plan (other than an event for which the 30-day notice period is waived); (b) the
existence with respect to any Plan of an “accumulated funding deficiency” (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(d) of the Code or Section 303(d)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan or the withdrawal or partial withdrawal of the Borrower
or any of its ERISA Affiliates from any Plan or Multiemployer Plan; (e) the
receipt by the Borrower or any of its ERISA Affiliates from the PBGC or a plan
administrator of any notice relating to the intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the adoption of any
amendment to a Plan that would require the provision of security pursuant to
Section 401(a)(29) of the Code or Section 307 of ERISA; (g) the receipt by the
Borrower or any of its ERISA Affiliates of



--------------------------------------------------------------------------------



 



9

any notice, or the receipt by any Multiemployer Plan from the Borrower or any of
its ERISA Affiliates of any notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA; or
(h) the occurrence of a “prohibited transaction” with respect to which Holdings,
the Borrower or any of the Subsidiaries is a “disqualified person” (within the
meaning of Section 4975 of the Code) or with respect to which Holdings, the
Borrower or any such Subsidiary could otherwise be liable.
          “Eurodollar”, when used in reference to any Loan or Borrowing, refers
to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate.
          “Event of Default” shall have the meaning assigned to such term in
Article VII.
          “Excess Cash Flow” shall mean, for any fiscal year of the Borrower,
commencing with the fiscal year ending on or around June 30, 2008, the excess of
(a) the sum, without duplication, of (i) Consolidated EBITDA of the Borrower for
such fiscal year and (ii) reductions to noncash working capital of the Borrower
and the Subsidiaries for such fiscal year (i.e., the decrease, if any, in
Current Assets minus Current Liabilities from the beginning to the end of such
fiscal year) over (b) the sum, without duplication, of (i) the amount of any Tax
Payments payable with respect to such fiscal year, (ii) cash interest paid (net
of cash interest received) by the Borrower and the Subsidiaries during such
fiscal year, (iii) the aggregate amount paid in cash in respect of Capital
Expenditures and Permitted Acquisitions during such fiscal year made in
accordance with Sections 6.10 and 6.04(f), respectively, except to the extent
financed with the proceeds of Indebtedness, equity, casualty or condemnation
proceeds, (iv) permanent repayments of Indebtedness (other than mandatory
prepayments of Loans under Section 2.13 and Voluntary Prepayments) made by the
Borrower and the Subsidiaries during such fiscal year, but only to the extent
that such prepayments by their terms cannot be reborrowed or redrawn and do not
occur in connection with a refinancing of all or any portion of such
Indebtedness, (v) the amounts added back to Consolidated EBITDA during such
fiscal year pursuant to clauses (a)(v), (vi), (vii) and (ix) of the definition
of such term, in each case to the extent paid in cash, (vi) additions to noncash
working capital for such fiscal year (i.e., the increase, if any, in Current
Assets minus Current Liabilities from the beginning to the end of such fiscal
year) and (vii) the amount of any Initial Pro Forma Adjustment added in the
determination of Consolidated EBITDA for such fiscal year.
          “Excluded Taxes” shall mean, with respect to the Administrative Agent,
any Lender, the Issuing Bank or any other recipient of any payment to be made by
or on account of any obligation of the Borrower hereunder, (a) income or
franchise taxes imposed on (or measured by) its net income by the United States
of America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower is located and (c) in the case
of a Foreign Lender (other than an assignee pursuant to a request by the



--------------------------------------------------------------------------------



 



10

Borrower under Section 2.21(a)), any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement (or designates a new lending office) or is attributable to
such Foreign Lender’s failure to comply with Section 2.20(e), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 2.20(a).
          “Existing Credit Agreement” shall mean the Amended and Restated Credit
Agreement dated as of February 20, 2004, as amended, supplemented or otherwise
modified, among the Borrower, Holdings, the lenders party thereto and Credit
Suisse (formerly known as Credit Suisse First Boston), as administrative agent
and collateral agent.
          “Existing Holdings Notes” shall mean Holdings’ Senior Discount Notes
due 2010.
          “Existing Holdings Note Indenture” shall mean the indenture dated as
of May 18, 2004, between the Borrower and U.S. Bank National Association, as the
senior discount note indenture trustee, as amended from time to time.
          “Existing Holdings Notes Tender Offer” shall mean the offer to
purchase and consent solicitation in respect of the Existing Holdings Notes made
by Holdings on September 15, 2006.
          “Existing Letters of Credit” shall mean each Letter of Credit
previously issued for the account of the Borrower that is (a) outstanding on the
Closing Date and (b) listed on Schedule 1.01(a).
          “Existing Subordinated Note Documents” shall mean the Existing
Subordinated Notes, the Existing Subordinated Note Indenture and all other
documents executed and delivered with respect to the Existing Subordinated Notes
or the Existing Subordinated Note Indenture.
          “Existing Subordinated Note Indenture” shall mean the indenture dated
as of June 28, 2002, between the Borrower and U.S. Bank National Association, as
the senior subordinated note indenture trustee, as amended from time to time.
          “Existing Subordinated Notes” shall mean the Borrower’s 11-1/4% Senior
Subordinated Notes due 2010 issued pursuant to the Existing Subordinated Note
Indenture and any notes issued by the Borrower in exchange for, and as
contemplated by, the Existing Subordinated Note Indenture with substantially
identical terms as the Existing Subordinated Notes.
          “Existing Subordinated Notes Tender Offer” shall mean the offer to
purchase and consent solicitation in respect of the Existing Subordinated Notes
made by the Borrower on September 15, 2006.



--------------------------------------------------------------------------------



 



11

          “Federal Funds Effective Rate” shall mean, for any day, the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers, as published on the
next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average of
the quotations for the day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.
          “Fee Letter” shall mean the Amended and Restated Fee Letter dated
September 1, 2006, among the Borrower, Credit Suisse Securities (USA) LLC,
Credit Suisse, UBS Securities LLC, UBS Loan Finance LLC, Goldman Sachs Credit
Partners L.P. and Piper Jaffray & Co.
          “Fees” shall mean the Commitment Fees, the Administrative Agent Fees,
the L/C Participation Fees, the PF L/C Commitment Fees, the PF L/C Loan Fronting
Fee and the Issuing Bank Fees.
          “Financial Officer” of any person shall mean the chief financial
officer, principal accounting officer, Treasurer or Controller of such person.
          “Foreign Lender” shall mean any Lender that is organized under the
laws of a jurisdiction other than that in which the Borrower is located. For
purposes of this definition, the United States of America, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.
          “Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.
          “Funded Debt” shall mean, at any time, the Total Debt at such time
less cash and Permitted Investments of the Borrower and the Domestic
Subsidiaries at such time in an aggregate amount not to exceed $30,000,000.
          “Funded Senior Secured Debt” shall mean, at any time, the Funded Debt
at such time that is secured by a Lien on any assets of the Borrower or any
Subsidiary, regardless of whether such assets also constitute Collateral.
          “GAAP” shall mean United States generally accepted accounting
principles applied on a consistent basis.
          “Governmental Authority” shall mean any Federal, state, local or
foreign court or governmental agency, authority, instrumentality or regulatory
body.
          “Granting Lender” shall have the meaning assigned to such term in
Section 9.04(i).
          “Guarantee” of or by any person shall mean any obligation, contingent
or otherwise, of such person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of any other person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
person, direct or indirect,



--------------------------------------------------------------------------------



 



12

(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or to purchase (or to advance or supply funds for the
purchase of) any security for the payment of such Indebtedness, (b) to purchase
or lease property, securities or services for the purpose of assuring the owner
of such Indebtedness of the payment of such Indebtedness or (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness; provided, however, that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business.
          “Guarantee and Collateral Agreement” shall mean the Guarantee and
Collateral Agreement, substantially in the form of Exhibit D, among the
Borrower, Holdings, the Subsidiaries party thereto and the Collateral Agent for
the benefit of the Secured Parties.
          “Guarantors” shall mean Holdings and the Subsidiary Guarantors.
          “Hazardous Materials” shall mean (a) any petroleum products or
byproducts and all other hydrocarbons, coal ash, radon gas, asbestos, urea
formaldehyde foam insulation, polychlorinated biphenyls, chlorofluorocarbons and
all other ozone-depleting substances and (b) any chemical, material, substance
or waste that is prohibited, limited or regulated by or pursuant to any
Environmental Law.
          “Hedging Agreement” shall mean any interest rate protection agreement,
foreign currency exchange agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement.
          “Inactive Subsidiary” shall mean any Subsidiary of the Borrower that
(a) does not conduct any business operations, (b) has assets with a total book
value not in excess of $10,000 and (c) does not have any Indebtedness
outstanding.
          “Incremental Debt Amount” shall mean, at any time, the excess, if any,
of (a) $50,000,000 over (b) an amount equal to (i) the aggregate amount of all
Incremental Term Loan Commitments established prior to such time pursuant to
Section 2.24 plus (ii) the aggregate principal amount of New Senior Notes issued
by the Borrower pursuant to the New Senior Note Indenture after the Closing Date
in excess of the aggregate principal amount of $300,000,000 plus (iii) the
aggregate principal amount of all Indebtedness incurred under Section 6.01(j)
and outstanding at such time.
          “Incremental Term Lender” shall mean a Lender with an Incremental Term
Loan Commitment or an outstanding Incremental Term Loan.
          “Incremental Term Loan Assumption Agreement” shall mean an Incremental
Term Loan Assumption Agreement in form and substance reasonably satisfactory to
the Administrative Agent, among the Borrower, the Administrative Agent and one
or more Incremental Term Lenders.



--------------------------------------------------------------------------------



 



13

          “Incremental Term Loan Commitment” shall mean the commitment of any
Lender, established pursuant to Section 2.24, to make Incremental Term Loans to
the Borrower.
          “Incremental Term Loan Maturity Date” shall mean the final maturity
date of any Incremental Term Loan, as set forth in the applicable Incremental
Term Loan Assumption Agreement.
          “Incremental Term Loan Repayment Dates” shall mean the dates scheduled
for the repayment of principal of any Incremental Term Loan, as set forth in the
applicable Incremental Term Loan Assumption Agreement.
          “Incremental Term Loans” shall mean term loans made by one or more
Lenders to the Borrower pursuant to clause (b) of Section 2.01. Incremental Term
Loans may be made in the form of additional Term Loans or, to the extent
permitted by Section 2.24 and provided for in the relevant Incremental Term Loan
Assumption Agreement, Other Term Loans.
          “Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money, (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such person under conditional sale or other title retention
agreements relating to property or assets purchased by such person, (d) all
obligations of such person issued or assumed as the deferred purchase price of
property or services (excluding trade accounts payable and accrued obligations
incurred in the ordinary course of business), (e) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such person, whether or not the obligations secured thereby have
been assumed, (f) all Guarantees by such person of Indebtedness of others,
(g) all Capital Lease Obligations and Synthetic Lease Obligations of such
person, (h) all obligations of such person as an account party in respect of
letters of credit and (i) all obligations of such person as an account party in
respect of bankers’ acceptances. The Indebtedness of any person shall include
the Indebtedness of any partnership in which such person is a general partner,
except to the extent that, by its terms, such Indebtedness is nonrecourse to
such person.
          “Indemnified Taxes” shall mean Taxes other than Excluded Taxes.
          “Initial Pro Forma Adjustment” for any fiscal quarter shall mean an
amount deemed to represent the pro forma cost savings and synergies resulting
from the Merger and equal to the following (in each case, without duplication of
the actual pro forma cost savings and synergies achieved during such fiscal
quarter): (a) for each fiscal quarter ended after the Closing Date and on or
prior to December 12, 2007, $13,925,000, (b) for the fiscal quarter ending on
April 2, 2008, $13,500,000, (c) for the fiscal quarter ending on July 2, 2008,
$5,100,000, and (d) for the fiscal quarter ending on September 24, 2008,
$2,500,000.
          “Intercreditor Agreement” shall mean (i) the Agreement Regarding
Leasehold Mortgages and Landlord’s Purchase Option dated as of November 1, 2006



--------------------------------------------------------------------------------



 



14

among FIGRYANF LLC, FIGRYANH LLC, FIGRYANH-1 LLC, FIGRYANH-2 LLC, FIGRYANH-3
LLC, FIGRYANH-4 LLC, FIGRYANH-5 LLC, FIGRYANH-6 LLC, FIGRYANH-7 LLC, FIGRYANH-8
LLC, FIGRYANH-9 LLC, FIGRYANH-10 LLC, FIGRYANH-11 LLC, FIGRYANH-12 LLC,
FIGRYANH-13 LLC, FIGRYANH-14 LLC, FIGRYANH-15 LLC and FIGRYANH-16, the
Administrative Agent, in its capacity as mortgagee of the Borrower’s leasehold
interest in the Sale/Leaseback Properties, Ryan’s Restaurant Group, Inc., Fire
Mountain Restaurants, LLC, OCB Restaurant Company, LLC, HomeTown Buffet, Inc.
and German American Capital Corporation and (ii) the Agreement Regarding
Leasehold Mortgages and Landlord’s Purchase Option dated as of November 1, 2006
among Realty Income Corporation, Realty Income Texas Properties, L.P., Realty
Income Pennsylvania Properties Trust, Crest Net Lease, Inc., the Administrative
Agent, in its capacity as mortgagee of the Borrower’s leasehold interest in the
Sale/Leaseback Properties, Ryan’s Restaurant Group, Inc. and Fire Mountain
Restaurants, LLC, each substantially in the form of Exhibit E.
          “Interest Coverage Ratio” shall mean, for any period, the ratio of
(a) Consolidated EBITDA of the Borrower for such period to (b) Consolidated
Interest Expense of the Borrower for such period.
          “Interest Payment Date” shall mean (a) with respect to any ABR Loan,
the last Business Day of each March, June, September and December, (b) with
respect to any Credit-Linked Deposit, the last day of the Interest Period
therefor or the date of any prepayment thereof and (c) with respect to any
Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Eurodollar Borrowing with an
Interest Period of more than three months’ duration, each day that would have
been an Interest Payment Date had successive Interest Periods of three months’
duration been applicable to such Borrowing, and, in addition, the date of any
prepayment of a Eurodollar Borrowing or conversion of a Eurodollar Borrowing to
an ABR Borrowing.
          “Interest Period” shall mean (a) with respect to any Eurodollar
Borrowing, the period commencing on the date of such Borrowing and ending on the
numerically corresponding day (or, if there is no numerically corresponding day,
on the last day) in the calendar month that is 1, 2, 3 or 6 months (or, if
agreed to by all the applicable Lenders, 9 or 12 months) thereafter, as the
Borrower may elect, and (b) with respect to the Credit-Linked Deposits, the
period commencing on the Closing Date or on the last day of the preceding
Interest Period and ending on the last Business Day of each March, June,
September and December thereafter, commencing with the last Business Day of
December 2006; provided, however, that if the Interest Period for any Eurodollar
Borrowing would end on a day other than a Business Day, such Interest Period
shall be extended to the succeeding Business Day unless, such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the preceding Business Day. Interest shall accrue from and
including the first day of an Interest Period to but excluding the last day of
such Interest Period. For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.



--------------------------------------------------------------------------------



 



15

          “Issuing Bank” shall mean (a) with respect to each PF Letter of
Credit, U.S. Bank National Association, (b) with respect to any RF Letter of
Credit, Credit Suisse, in its capacity as an issuer of RF Letters of Credit
hereunder, and (c) any other Lender that may become an Issuing Bank pursuant to
Section 2.23(i) or 2.23(k), with respect to Letters of Credit issued by such
Lender. The Issuing Bank may, in its discretion, arrange for one or more Letters
of Credit to be issued by Affiliates of the Issuing Bank, in which case the term
“Issuing Bank” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate.
          “Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.05(c).
          “L/C Commitment” shall mean the commitment of the Issuing Bank to
issue Letters of Credit pursuant to Section 2.23.
          “L/C Disbursement” shall mean a payment or disbursement made by the
Issuing Bank pursuant to a Letter of Credit.
          “L/C Participation Fee” shall have the meaning assigned to such term
in Section 2.05(c).
          “Lenders” shall mean (a) the persons listed on Schedule 2.01 (other
than any such person that has ceased to be a party hereto pursuant to an
Assignment and Acceptance) and (b) any person that has become a party hereto
pursuant to an Assignment and Acceptance or an Incremental Term Loan Assumption
Agreement. Unless the context clearly indicates otherwise, the term “Lenders”
shall include the Swingline Lender and the PF Fronting Lender.
          “Letter of Credit” shall mean an RF Letter of Credit or a PF Letter of
Credit.
          “Leverage Ratio” shall mean, on any date, the ratio of Funded Debt on
such date to Consolidated EBITDA of the Borrower for the period of four
consecutive fiscal quarters most recently ended as of such date.
          “LIBO Rate” shall mean, with respect to the Credit-Linked Deposits or
any Eurodollar Borrowing for any Interest Period, the rate per annum determined
by the Administrative Agent at approximately 11:00 a.m. (London time), on the
date that is two Business Days prior to the commencement of such Interest Period
by reference to the British Bankers’ Association Interest Settlement Rates for
deposits in dollars (as set forth by the Bloomberg Information Service or any
successor thereto or any other service selected by the Administrative Agent that
has been nominated by the British Bankers’ Association as an authorized
information vendor for the purpose of displaying such rates) for a period equal
to such Interest Period; provided that, to the extent that an interest rate is
not ascertainable pursuant to the foregoing provisions of this definition, the
“LIBO Rate” shall be the interest rate per annum reasonably determined by the
Administrative Agent to be the average of the rates per annum at which deposits
in dollars are offered for such relevant Interest Period to major banks in the
London interbank market in London,



--------------------------------------------------------------------------------



 



16

England by the Administrative Agent at approximately 11:00 a.m. (London time) on
the date that is two Business Days prior to the beginning of such Interest
Period.
          “Lien” shall mean, with respect to any asset, (a) any mortgage, deed
of trust, lien, pledge, encumbrance, charge or security interest in or on such
asset and (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset.
          “Loan Documents” shall mean this Agreement, the Amendment Agreement,
the promissory notes, if any, executed and delivered pursuant to
Section 2.04(e), the Security Documents and any Incremental Term Loan Assumption
Agreement.
          “Loan Parties” shall mean the Borrower and the Guarantors.
          “Loans” shall mean the Revolving Loans, the PF L/C Loans, the Term
Loans and the Swingline Loans.
          “Management Services Agreement” shall mean the Second Amended and
Restated Management and Fee Agreement dated as of November 1, 2006, between the
Borrower and Caxton—Iseman Capital, Inc.
          “Margin Stock” shall have the meaning assigned to such term in
Regulation U.
          “Master Land and Building Leases” shall mean each Master Land and
Building Lease listed on Schedule 1.01(b).
          “Material Adverse Effect” shall mean (a) a materially adverse effect
on the business, assets, operations or condition (financial or otherwise) of the
Borrower and the Subsidiaries, taken as a whole, (b) a material impairment of
the ability of the Borrower and the other Loan Parties, taken as a whole, to
perform any of their respective obligations under any Loan Document to which any
such person is or will be a party or (c) a material impairment of the rights of
or benefits available to the Lenders under any Loan Document.
          “Material Indebtedness” shall mean Indebtedness (other than the Loans
and Letters of Credit), or obligations in respect of one or more Hedging
Agreements, of any one or more of Holdings, the Borrower and the Subsidiaries in
an aggregate principal amount exceeding $10,000,000. For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of Holdings,
the Borrower or any Subsidiary in respect of any Hedging Agreement at any time
shall be the maximum aggregate amount (giving effect to any netting agreements)
that Holdings, the Borrower or such Subsidiary would be required to pay if such
Hedging Agreement were terminated at such time.
          “Merger” shall have the meaning assigned to such term in the Merger
Agreement.



--------------------------------------------------------------------------------



 



17

          “Merger Agreement” shall mean the Agreement and Plan of Merger dated
as of July 24, 2006 (as amended, restated or supplemented from time to time), by
and among the Company, the Borrower and Buffets Southeast, Inc.
          “Merger Consideration” shall mean the aggregate consideration payable
upon the consummation of the Merger in respect of the outstanding Equity
Interests of the Company, which is expected to be approximately $704,200,000 in
the aggregate.
          “Moody’s” shall mean Moody’s Investors Service, Inc.
          “Mortgaged Properties” shall mean the owned or leased real properties
of the Loan Parties and improvements thereto with respect to which a Mortgage is
granted pursuant to Section 5.09.
          “Mortgages” shall mean the mortgages, deeds of trust, leasehold
mortgages, assignments of leases and rents, modifications and other security
documents delivered pursuant to Section 4.02(f) or 5.09, each substantially in
the form of Exhibit F-1 or F-2 or such other form as the Administrative Agent
shall approve.
          “Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
          “Net Cash Proceeds” shall mean (a) with respect to any Asset Sale, the
cash proceeds (including cash proceeds subsequently received (as and when
received) in respect of noncash consideration initially received but excluding
rent received from any sublessee in connection with a sublease by a Loan Party
of any leasehold interest), net of (i) selling expenses (including reasonable
broker’s fees or commissions, legal fees, transfer and similar taxes and the
Borrower’s good faith estimate of taxes paid or payable in connection with such
sale), (ii) amounts provided as a reserve, in accordance with GAAP, against any
liabilities under any indemnification obligations or purchase price adjustment
associated with such Asset Sale (provided that, to the extent and at the time
any such amounts are released from such reserve, such amounts shall constitute
Net Cash Proceeds) and (iii) the principal amount, premium or penalty, if any,
interest and other amounts on any Indebtedness for borrowed money which is
secured by the asset sold in such Asset Sale and which is repaid with such
proceeds; provided, however, that, except with respect to the Net Cash Proceeds
of any sale or disposition described in Section 6.05(c), if (x) the Borrower
shall deliver a certificate of a Financial Officer to the Administrative Agent
substantially at the time of receipt thereof setting forth the Borrower’s intent
to reinvest such proceeds in Permitted Acquisitions or productive assets of a
kind then used or usable in the business of the Borrower and its Subsidiaries
within 360 days of receipt of such proceeds and (y) no Default or Event of
Default shall have occurred and shall be continuing at the time of such
certificate or at the proposed time of the application of such proceeds, such
proceeds shall not constitute Net Cash Proceeds except to the extent not so used
or contractually committed to be used at the end of such 360-day period, at
which time such proceeds shall be deemed to be Net Cash Proceeds; and (b) with
respect to any issuance or disposition of Indebtedness, Qualified Tahoe Joe’s
Equity Offering or Qualified Initial Public Equity Offering, the cash



--------------------------------------------------------------------------------



 



18

proceeds thereof, net of all taxes and customary fees, commissions, costs and
other expenses incurred in connection therewith.
          “New Senior Note Documents” shall mean the New Senior Notes, the New
Senior Note Indenture and all other documents executed and delivered with
respect to the New Senior Notes or the New Senior Note Indenture.
          “New Senior Note Indenture” shall mean the indenture dated as of
November 1, 2006, among the Borrower, Holdings, certain of the Subsidiary
Guarantors and U.S. Bank National Association, as the senior note indenture
trustee, as amended from time to time in accordance with the requirements
thereof and of this Agreement.
          “New Senior Notes” shall mean the Borrower’s 121/2% Senior Notes due
2014, issued pursuant to the New Senior Note Indenture and any notes issued by
the Borrower in exchange for, and as contemplated by, the New Senior Note
Indenture with substantially identical terms as the New Senior Notes.
          “Non-Core Assets” shall mean the assets listed on Schedule 1.01(c).
          “Obligations” shall mean all obligations defined as “Obligations” in
the Guarantee and Collateral Agreement and the other Security Documents.
          “Other Taxes” shall mean any and all present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies arising from any payment made under any Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, any Loan
Document.
          “Other Term Loans” shall have the meaning assigned to such term in
Section 2.24(a).
          “PBGC” shall mean the Pension Benefit Guaranty Corporation referred to
and defined in ERISA.
          “Perfection Certificate” shall mean the Perfection Certificate
substantially in the form of Exhibit B to the Guarantee and Collateral
Agreement.
          “Permitted Acquisition” shall have the meaning assigned to such term
in Section 6.04(f).
          “Permitted Investments” shall mean:
          (a) direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within one year from the date of acquisition thereof;



--------------------------------------------------------------------------------



 



19

          (b) investments in commercial paper maturing within six months days
from the date of acquisition thereof and having, at such date of acquisition,
the highest credit rating obtainable from S&P or from Moody’s;
          (c) investments in certificates of deposit, banker’s acceptances and
time deposits maturing within six months from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, the Administrative Agent or any domestic office of any Lender or
any commercial bank organized under the laws of the United States of America or
any State thereof that has a combined capital and surplus and undivided profits
of not less than $500,000,000;
          (d) fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria of clause (c) above;
          (e) investments in “money market funds” within the meaning of
Rule 2a-7 of the Investment Company Act of 1940, as amended, substantially all
of whose assets are invested in investments of the type described in clauses
(a) through (d) above;
          (f) investments in municipal securities maturing within one year from
the date of acquisition thereof and having, at such date of acquisition, a
rating of at least AA by S&P or at least Aa by Moody’s; and
          (g) other short-term investments utilized by Foreign Subsidiaries in
accordance with normal investment practices for cash management in investments
of a type analogous to the foregoing.
          “Permitted Investors” shall mean (a) Caxton—Iseman Investments L.P.,
Caxton-Iseman Capital, Inc., Caxton Associates, LLC, Sentinel Capital Partners,
II, L.P., Frederick J. Iseman, Robert M. Rosenberg, Steven M. Lefkowitz, Robert
A. Ferris, Roe H. Hatlen and David S. Lobel and any other person who is a
Controlled Affiliate of any of the foregoing and any member of senior management
of Holdings or the Borrower on the Closing Date and (b) any Related Party of any
of the foregoing.
          “person” shall mean any natural person, corporation, business trust,
joint venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.
          “PF Fronting Lender” shall mean Credit Suisse, in its capacity as the
fronting lender of PF L/C Loans.
          “PF L/C Commitment” shall mean, with respect to each Lender, the
amount set forth opposite such Lender’s name on Schedule 2.01, or in the
Assignment and Acceptance pursuant to which such Lender assumed its PF L/C
Commitment, as applicable, as the same may be (a) reduced from time to time
pursuant to Section 2.09 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04. The aggregate
amount of the PF L/C Commitments on the Closing Date is $70,000,000.





--------------------------------------------------------------------------------



 



20
          “PF L/C Commitment Fee” shall have the meaning assigned to such term
in Section 2.05(c).
          “PF L/C Exposure” shall mean, at any time, the sum of (a) the
aggregate undrawn amount of all outstanding PF Letters of Credit at such time
and (b) the aggregate principal amount of all L/C Disbursements in respect of PF
Letters of Credit that have not yet been reimbursed at such time. The PF L/C
Exposure of any PF Lender at any time shall be its PF Pro Rata Percentage of the
aggregate PF L/C Exposure at such time. For purposes of Sections 2.01(e) and
2.23(b) only, the PF L/C Exposure shall include the face amount of any PF Letter
of Credit for which the Borrower has requested issuance until (a) the Borrower
withdraws such request for issuance or (b) the Issuing Bank notifies the
Administrative Agent and the Borrower that it will not issue such PF Letter of
Credit in accordance with the terms of this Agreement.
          “PF L/C Loan Fronting Fee” shall have the meaning assigned to such
term in Section 2.05(c).
          “PF L/C Loans” shall mean the revolving loans made to the Borrower by
the PF Lenders, or by the PF Fronting Lender on their behalf, pursuant to clause
(e) of Section 2.01. PF L/C Loans that are held by the PF Fronting Lender in its
capacity as such at any time shall be deemed to be held by the PF Lenders in
accordance with their respective PF Pro Rata Percentages for purposes of
determining the Required Lenders at such time.
          “PF Lender” shall mean a Lender with a PF L/C Commitment, a
participation in an outstanding PF Letter of Credit or L/C Disbursement in
respect thereof or a PF L/C Loan.
          “PF Letter of Credit” shall mean a Letter of Credit designated (or
deemed designated) as such and issued pursuant to Section 2.23.
          “PF Maturity Date” shall mean May 1, 2013.
          “PF Pro Rata Percentage” of any PF Lender at any time shall mean the
percentage of the aggregate PF L/C Commitments represented by such PF Lender’s
PF L/C Commitment. In the event the PF L/C Commitments shall have expired or
been terminated, the PF Pro Rata Percentages shall be determined on the basis of
the PF L/C Commitments most recently in effect.
          “Plan” shall mean any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 307 of ERISA, and in respect of which the
Borrower or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.
          “Prime Rate” shall mean the rate of interest per annum determined from
time to time by the Administrative Agent as its prime rate in effect at its
principal office in New York City and notified to the Borrower.



--------------------------------------------------------------------------------



 



21

          “Pro Forma Basis” shall mean, with respect to compliance with any test
or covenant hereunder, compliance with such covenant or test after giving effect
to any proposed incurrence of Indebtedness, Permitted Acquisition, Qualified
Tahoe Joe’s Equity Offering, Tahoe Joe’s Distribution, Tahoe Joe’s Sale or other
Asset Sale (including pro forma adjustments arising out of events which are
directly attributable to the proposed transaction, are factually supportable and
are expected to have a continuing impact, in each case which adjustments (a) are
based on reasonably detailed written assumptions reasonably acceptable to the
Administrative Agent and (b) are certified by a Financial Officer of the
Borrower as having been prepared in good faith based upon reasonable
assumptions) using, for purposes of determining such compliance, the historical
financial statements of all entities or assets so acquired or sold or to be
acquired or sold and the consolidated financial statements of the Borrower and
its Subsidiaries which shall be reformulated as if such transaction, and any
other such transactions that have been consummated during the period, and any
Indebtedness or other liabilities incurred in connection with any such Permitted
Acquisitions had been consummated and incurred at the beginning of such period.
          “Pro Forma Compliance” shall mean, at any date of determination, that
the Borrower shall be in pro forma compliance with the covenants set forth in
Sections 6.11 and 6.12 as of the last day of the most recent fiscal quarter-end
(computed on the basis of (a) balance sheet amounts as of the most recently
completed fiscal quarter, and (b) income statement amounts for the most recently
completed period of four consecutive fiscal quarters, in each case, for which
financial statements shall have been delivered to the Administrative Agent and
calculated on a Pro Forma Basis in respect of the event giving rise to such
determination).
          “Qualified Initial Public Equity Offering” shall mean an underwritten
initial public offering of common stock of, and by, Holdings pursuant to a
registration statement filed with the Securities and Exchange Commission in
accordance with the Securities Act of 1933, as amended, which initial public
equity offering results in gross cash proceeds to Holdings of not less than
$50,000,000.
          “Qualified Tahoe Joe’s Equity Offering” shall mean the sale of common
stock of Tahoe Joe’s which results in gross cash proceeds to Holdings or the
Borrower and its Subsidiaries (other than Tahoe Joe’s) of not less than
$25,000,000.
          “Register” shall have the meaning assigned to such term in
Section 9.04(d).
          “Regulation T” shall mean Regulation T of the Board as from time to
time in effect and all official rulings and interpretations thereunder or
thereof.
          “Regulation U” shall mean Regulation U of the Board as from time to
time in effect and all official rulings and interpretations thereunder or
thereof.
          “Regulation X” shall mean Regulation X of the Board as from time to
time in effect and all official rulings and interpretations thereunder or
thereof.



--------------------------------------------------------------------------------



 



22

          “Related Fund” shall mean, with respect to any Lender that is a fund
that invests in bank loans, any other fund that invests in bank loans and is
advised or managed by the same investment advisor as such Lender or by an
Affiliate of such investment advisor.
          “Related Lender Parties” shall mean, with respect to any specified
person, such person’s Affiliates and the respective directors, officers,
employees, agents and advisors of such person and such person’s Affiliates.
          “Related Party” shall mean (a) any Controlling stockholder,
Controlling member, general partner, majority owned subsidiary, or spouse or
immediate family member (in the case of an individual) of any Permitted
Investor, (b) any estate, trust, corporation, partnership or other entity, the
beneficiaries, stockholders, partners, owners or persons holding a Controlling
interest of which consist solely of one or more Permitted Investors and/or such
other persons referred to in the immediately preceding clause (a) or (c) any
executor, administrator, trustee, manager, director or other similar fiduciary
of any person referred to in the immediately preceding clause (b) acting solely
in such capacity.
          “Release” shall mean any release, spill, emission, leaking, dumping,
injection, pouring, deposit, disposal, discharge, dispersal, leaching or
migration into or through the environment or within or upon any building,
structure, facility or fixture.
          “Repayment Date” shall have the meaning given such term in
Section 2.11. Unless the context shall otherwise require, the term “Repayment
Date” shall include the Incremental Term Loan Repayment Dates.
          “Required Lenders” shall mean, at any time, Lenders (other than
Permitted Investors) having Loans (excluding Swingline Loans), Aggregate L/C
Exposure, Swingline Exposure and unused Revolving Credit Commitments, PF L/C
Commitments and Term Loan Commitments representing greater than 50% of the sum
of all Loans outstanding (excluding Swingline Loans), Aggregate L/C Exposure,
Swingline Exposure and unused Revolving Credit Commitments, PF L/C Commitments
and Term Loan Commitments of the Lenders (other than Permitted Investors) at
such time.
          “Responsible Officer” of any person shall mean any executive officer
or Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement.
          “Restatement Date” shall mean March 13, 2007.
          “Restricted Indebtedness” shall mean the New Senior Notes and any
other Indebtedness of Holdings, the Borrower or any Subsidiary, the payment,
prepayment, repurchase or defeasance of which is restricted under
Section 6.09(b).
          “Restricted Payment” shall mean any dividend, interest or other
distribution (whether in cash, securities or other property) with respect to any
Equity



--------------------------------------------------------------------------------



 



23

Interests in Holdings, the Borrower or any Subsidiary or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancelation or termination of any Equity Interests in Holdings, the Borrower or
any Subsidiary or any option, warrant or other right to acquire any such Equity
Interests in Holdings, the Borrower or any Subsidiary. The amount of any
Restricted Payment resulting from the Tahoe Joe’s Distribution shall be the fair
market value of the Equity Interests of Tahoe Joe’s subject thereto, as
determined by an independent investment banking firm of recognized national
standing.
          “Revolving Credit Borrowing” shall mean a Borrowing comprised of
Revolving Loans.
          “Revolving Credit Commitment” shall mean, with respect to each Lender,
the commitment of such Lender to make Revolving Loans hereunder as set forth on
Schedule 2.01, or in the Assignment and Acceptance pursuant to which such Lender
assumed its Revolving Credit Commitment, as applicable, as the same may be
(a) reduced from time to time pursuant to Section 2.09 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04.
          “Revolving Credit Exposure” shall mean, with respect to any Lender at
any time, the aggregate principal amount at such time of all outstanding
Revolving Loans of such Lender, plus the aggregate amount at such time of such
Lender’s RF L/C Exposure, plus the aggregate amount at such time of such
Lender’s Swingline Exposure.
          “Revolving Credit Lender” shall mean a Lender with a Revolving Credit
Commitment or an outstanding Revolving Loan.
          “Revolving Credit Maturity Date” shall mean November 1, 2011.
          “Revolving Facility Pro Rata Percentage” of any Revolving Credit
Lender at any time shall mean the percentage of the Total Revolving Credit
Commitment represented by such Lender’s Revolving Credit Commitment. In the
event the Revolving Credit Commitments shall have expired or been terminated,
the Revolving Facility Pro Rata Percentages shall be determined on the basis of
the Revolving Credit Commitments most recently in effect.
          “Revolving Loans” shall mean the revolving loans made by the Lenders
to the Borrower pursuant to clause (d) of Section 2.01 and clause (f) of
Section 2.02.
          “RF L/C Exposure” shall mean at any time the sum of (a) the aggregate
undrawn amount of all outstanding RF Letters of Credit at such time and (b) the
aggregate principal amount of all L/C Disbursements in respect of RF Letters of
Credit that have not yet been reimbursed at such time. The RF L/C Exposure of
any Revolving Credit Lender at any time shall equal its Revolving Facility Pro
Rata Percentage of the aggregate RF L/C Exposure at such time.



--------------------------------------------------------------------------------



 



24

          “RF Letter of Credit” shall mean a Letter of Credit designated (or
deemed designated) as such and issued pursuant to Section 2.23.
          “S&P” shall mean Standard & Poor’s Ratings Services.
          “Sale/Leaseback Documents” shall mean (a) each Master Land and
Building Lease, (b) the Purchase and Sale Agreement dated as of November 1,
2006, among Fire Mountain Restaurants, LLC, Ryan’s Restaurant Group, Inc.,
HomeTown Buffet, Inc., OCB Restaurant Company, LLC, FIGRYANF LLC, FIGRYANH LLC,
FIGRYANH-1 LLC, FIGRYANH-2 LLC, FIGRYANH-3 LLC, FIGRYANH-4 LLC, FIGRYANH-5 LLC,
FIGRYANH-6 LLC, FIGRYANH-7 LLC, FIGRYANH-8 LLC, FIGRYANH-9 LLC, FIGRYANH-10 LLC,
FIGRYANH-11 LLC, FIGRYANH-12 LLC, FIGRYANH-13 LLC, FIGRYANH-14 LLC, FIGRYANH-15
LLC and FIGRYANH-16 LLC, (c) the Intercreditor Agreement and (d) all purchase
and sale agreements, individual lease agreements, guarantee agreements,
subordination and non-disturbance agreements and other material agreements and
documents related thereto or executed in connection therewith, in each case as
amended, supplemented or otherwise modified from time to time.
          “Sale and Leaseback” shall have the meaning assigned to such term in
Section 6.03.
          “Sale/Leaseback Properties” shall mean the owned real properties
listed on Schedule 1.01(d).
          “Sale/Leaseback Transaction” shall mean the Sale and Leaseback of the
Sale/Leaseback Properties pursuant to the Sale/Leaseback Documents.
          “Secured Parties” shall have the meaning assigned to such term in the
Guarantee and Collateral Agreement.
          “Security Documents” shall mean the Mortgages, the Guarantee and
Collateral Agreement, the Intercreditor Agreement and each of the security
agreements, mortgages and other instruments and documents executed and delivered
pursuant to any of the foregoing or pursuant to Section 5.09.
          “Seller Notes” shall have the meaning assigned to such term in
Section 6.01(h).
          “Senior Secured Leverage Ratio” shall mean, on any date, the ratio of
Funded Senior Secured Debt on such date to Consolidated EBITDA of the Borrower
for the period of four consecutive fiscal quarters most recently ended as of
such date.
          “SPC” shall have the meaning assigned to such term in Section 9.04(i).
          “Statutory Reserves” shall mean a fraction (expressed as a decimal),
the numerator of which is the number one and the denominator of which is the
number one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the



--------------------------------------------------------------------------------



 



25

Board for Eurocurrency Liabilities (as defined in Regulation D of the Board).
Such reserve percentages shall include those imposed pursuant to such
Regulation D. Eurodollar Loans shall be deemed to constitute Eurocurrency
Liabilities) and to be subject to such reserve requirements without benefit of
or credit for proration, exemptions or offsets that may be available from time
to time to any Lender under such Regulation D. Statutory Reserves shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.
          “subsidiary” shall mean, with respect to any person (herein referred
to as the “parent”), any corporation, partnership, association or other business
entity of which securities or other ownership interests representing more than
50% of the equity or more than 50% of the ordinary voting power are, at the time
any determination is being made, owned, controlled or held by the parent or one
or more subsidiaries of the parent or by the parent and one or more subsidiaries
of the parent.
          “Subsidiary” shall mean any subsidiary of the Borrower.
          “Subsidiary Guarantor” shall mean each Subsidiary listed on
Schedule 1.01(e), and each other Subsidiary that is or becomes a party to the
Guarantee and Collateral Agreement.
          “Swingline Commitment” shall mean the commitment of the Swingline
Lender to make loans pursuant to Section 2.22, as the same may be reduced from
time to time pursuant to Section 2.09 or Section 2.22.
          “Swingline Exposure” shall mean at any time the aggregate principal
amount at such time of all outstanding Swingline Loans. The Swingline Exposure
of any Revolving Credit Lender at any time shall equal its Revolving Facility
Pro Rata Percentage of the aggregate Swingline Exposure at such time.
          “Swingline Lender” shall mean Credit Suisse, in its capacity as lender
of Swingline Loans hereunder.
          “Swingline Loan” shall mean any loan made by the Swingline Lender
pursuant to Section 2.22.
          “Synthetic Lease” shall mean, as to any person, any lease (including
leases that may be terminated by the lessee at any time) of any property
(whether real, personal or mixed) (a) that is accounted for as an operating
lease under GAAP and (b) in respect of which the lessee retains or obtains
ownership of the property so leased for U.S. federal income tax purposes, other
than any such lease under which such person is the lessor.
          “Synthetic Lease Obligations” shall mean, as to any person, an amount
equal to the sum of (a) the obligations of such person to pay rent or other
amounts under any Synthetic Lease which are attributable to principal and,
without duplication, (b) the amount of any purchase price payment under any
Synthetic Lease assuming the lessee exercises the option to purchase the leased
property at the end of the lease term.



--------------------------------------------------------------------------------



 



26

          “Synthetic Purchase Agreement” shall mean any swap, derivative or
other agreement or combination of agreements pursuant to which Holdings, the
Borrower or any Subsidiary is or may become obligated to make (a) any payment in
connection with a purchase by any third party from a person other than Holdings,
the Borrower or any Subsidiary of any Equity Interest or Restricted Indebtedness
of Holdings, the Borrower or a Subsidiary or (b) any payment (other than on
account of a permitted purchase by it of any Equity Interest or Restricted
Indebtedness) the amount of which is determined by reference to the price or
value at any time of any Equity Interest or Restricted Indebtedness of Holdings,
the Borrower or a Subsidiary; provided that no phantom stock or similar plan
providing for payments only to current or former directors, officers,
consultants or employees of Holdings, the Borrower or the Subsidiaries (or to
their heirs or estates) shall be deemed to be a Synthetic Purchase Agreement.
          “Tahoe Joe’s” shall mean Tahoe Joe’s, Inc., a Delaware corporation.
          “Tahoe Joe’s Distribution” shall mean the dividend or distribution by
the Borrower or Holdings of all the Equity Interests of Tahoe Joe’s.
          “Tahoe Joe’s Sale” shall mean the sale or other disposition by the
Borrower of all the Equity Interests or all or substantially all the assets of
Tahoe Joe’s.
          “Taxes” shall mean any and all present or future taxes, levies,
imposts, duties, deductions, charges, liabilities or withholdings imposed by any
Governmental Authority.
          “Tax Payments” shall mean payments in cash in respect of Federal,
state, local and foreign income taxes and assessments, including all interests,
penalties and additions imposed with respect to such amounts, paid or payable by
or on behalf of the Borrower and its consolidated Subsidiaries.
          “Term Borrowing” shall mean a Borrowing comprised of Term Loans.
          “Term Lender” shall mean a Lender with a Term Loan Commitment or an
outstanding Term Loan.
          “Term Loan Commitment” shall mean, with respect to each Lender, the
commitment of such Lender to make Term Loans hereunder as set forth on
Schedule 2.01, or in the Assignment and Acceptance pursuant to which such Lender
assumed its Term Loan Commitment, as applicable, as the same may be (a) reduced
from time to time pursuant to Section 2.09 and (b) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to
Section 9.04. The total amount of the initial Term Loan Commitments is
$530,000,000. Unless the context shall otherwise require, after the
effectiveness of any Incremental Term Loan Commitment the term “Term Loan
Commitment” shall include such Incremental Term Loan Commitments.
          “Term Loan Maturity Date” shall mean November 1, 2013.



--------------------------------------------------------------------------------



 



27

          “Term Loans” shall mean the term loans made by the Lenders to the
Borrower pursuant to Section 2.01. Unless the context shall otherwise require,
the term “Term Loans” shall include any Incremental Term Loans.
          “Total Debt” shall mean, at any time, the total Indebtedness of the
Borrower and the Subsidiaries at such time (excluding Indebtedness of the type
described in clause (h) of the definition of such term, except to the extent of
any unreimbursed drawings).
          “Total Revolving Credit Commitment” shall mean, at any time, the
aggregate amount of the Revolving Credit Commitments, as in effect at such time.
The initial Total Revolving Credit Commitment is $40,000,000.
          “Transactions” shall mean, collectively, (a) the execution, delivery
and performance by the Borrower and Buffets Southeast, Inc. of the Merger
Agreement and the consummation of the Merger and the other transactions
contemplated thereby, (b) the Existing Holdings Notes Tender Offer, the
repurchase of Existing Holdings Notes pursuant thereto and, if not all the
Existing Holdings Notes are so repurchased, the amendment of the Existing
Holdings Note Indenture pursuant thereto, (c) the Existing Subordinated Notes
Tender Offer, the repurchase of Existing Subordinated Notes pursuant thereto
and, if not all the Existing Subordinated Notes are so repurchased, the
amendment of the Existing Subordinated Note Indenture pursuant thereto, (d) the
repayment in full, and termination, of the Existing Credit Agreement and the
Company Existing Credit Agreement, (e) the repayment in full or other
satisfaction and discharge of the Company Senior Notes, (f) the execution and
delivery of this Agreement, (g) the borrowing of the Term Loans and
establishment of the Commitments hereunder, (h) the execution and delivery of
the New Senior Notes Documents and the issuance of the New Senior Notes, (i) the
execution and delivery of the Sale/Leaseback Documents and the consummation of
the Sale/Leaseback Transaction and (j) the payment of related fees and expenses.
          “Type”, when used in respect of any Loan or Borrowing, shall refer to
the Rate by reference to which interest on such Loan or on the Loans comprising
such Borrowing is determined. For purposes hereof, the term “Rate” shall include
the Adjusted LIBO Rate and the Alternate Base Rate.
          “Voluntary Prepayment” shall mean a prepayment of principal of Term
Loans pursuant to Section 2.12 in any year to the extent that such prepayment
reduces the scheduled installments of principal due in respect of Term Loans as
set forth in Section 2.11(a) in any subsequent year.
          “wholly owned Subsidiary” of any person shall mean a subsidiary of
such person of which securities (except for directors’ qualifying shares) or
other ownership interests representing 100% of the Equity Interests are, at the
time any determination is being made, owned, controlled or held by such person
or one or more wholly owned Subsidiaries of such person or by such person and
one or more wholly owned Subsidiaries of such person.



--------------------------------------------------------------------------------



 



28

          “Withdrawal Liability” shall mean liability to a Multiemployer Plan as
a result of a complete or partial withdrawal from such Multiemployer Plan, as
such terms are defined in Part I of Subtitle E of Title IV of ERISA.
          SECTION 1.02. Terms Generally. The definitions in Section 1.01 shall
apply equally to both the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”.
The word “will” shall be construed to have the same meaning and effect as the
word “shall”; and the words “asset” and “property” shall be construed as having
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
All references herein to Articles, Sections, Exhibits and Schedules shall be
deemed references to Articles and Sections of, and Exhibits and Schedules to,
this Agreement unless the context shall otherwise require. Except as otherwise
expressly provided herein, (a) any reference in this Agreement to any document
shall mean such document as amended, restated, supplemented or otherwise
modified from time to time in accordance with the terms thereof and of this
Agreement and (b) all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided,
however, that if the Borrower notifies the Administrative Agent that the
Borrower wishes to amend any covenant in Article VI or any related definition to
eliminate the effect of any change in GAAP occurring after the Closing Date on
the operation of such covenant (or if the Administrative Agent notifies the
Borrower that the Required Lenders wish to amend Article VI or any related
definition for such purpose), then the Borrower’s compliance with such covenant
shall be determined on the basis of GAAP in effect immediately before the
relevant change in GAAP became effective, until either such notice is withdrawn
or such covenant is amended in a manner satisfactory to the Borrower and the
Required Lenders.
          SECTION 1.03. Pro Forma Calculations. With respect to any period
during which any Permitted Acquisition or Asset Sale individually or in the
aggregate in excess of $5,000,000 occurs as permitted pursuant to the terms
hereof, the Leverage Ratio shall be calculated with respect to such period and
such Permitted Acquisition or Asset Sale on a Pro Forma Basis.
          SECTION 1.04. Classification of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type
(e.g., a “Eurocurrency Revolving Loan”). Borrowings also may be classified and
referred to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a
“Eurocurrency Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving
Borrowing”).
ARTICLE II
The Credits
          SECTION 2.01. Commitments. Subject to the terms and conditions and
relying upon the representations and warranties herein set forth, each Lender
agrees,



--------------------------------------------------------------------------------



 



29

severally and not jointly, (a) to make a Term Loan to the Borrower on the
Closing Date in a principal amount not to exceed its Term Loan Commitment,
(b) if such Lender has so committed pursuant to Section 2.24, to make
Incremental Term Loans to the Borrower, in an aggregate principal amount not to
exceed its Incremental Term Loan Commitment, (c) to fund its Credit-Linked
Deposit on the Closing Date in an amount not to exceed its PF L/C Commitment,
(d) to make Revolving Loans to the Borrower, at any time and from time to time
on or after the date hereof, and until the earlier of the Revolving Credit
Maturity Date and the termination of the Revolving Credit Commitment of such
Lender in accordance with the terms hereof, in an aggregate principal amount at
any time outstanding that will not result in such Lender’s Revolving Credit
Exposure exceeding such Lender’s Revolving Credit Commitment, and (e) to make PF
L/C Loans to the Borrower at any time and from time to time until the earlier of
the PF Maturity Date and the termination of the PF L/C Commitments in accordance
with the terms hereof, in an aggregate principal amount at any time outstanding
that will not result in (i) the sum of the outstanding PF L/C Loans and the
aggregate PF L/C Exposure exceeding the aggregate PF L/C Commitments or (ii) the
sum of the PF L/C Loans held by the PF Fronting Lender in its capacity as such
and the aggregate PF L/C Exposure exceeding the amount on deposit in the
Credit-Linked Deposit Account. Within the limits set forth in clauses (d) and
(e) of the preceding sentence and subject to the terms, conditions and
limitations set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans and PF L/C Loans, respectively. Amounts paid or prepaid in
respect of Term Loans may not be reborrowed. The PF Fronting Lender shall have
the option, but not the obligation, to fund PF L/C Loans on behalf of the PF
Lenders directly from the Credit-Linked Deposit Account in lieu of funding such
loans on a fronted basis. Notwithstanding anything herein to the contrary, the
funding obligation of each PF Lender in respect of PF L/C Loans shall be
satisfied in full upon the funding of its Credit-Linked Deposit.
          SECTION 2.02. Loans. (a) Each Loan (other than Swingline Loans and PF
L/C Loans made on a fronted basis by the PF Fronting Lender) shall be made as
part of a Borrowing consisting of Loans made by the Lenders ratably in
accordance with their applicable Commitments; provided, however, that the
failure of any Lender to make any Loan shall not in itself relieve any other
Lender of its obligation to lend hereunder (it being understood, however, that
no Lender shall be responsible for the failure of any other Lender to make any
Loan required to be made by such other Lender). Except for Loans deemed made
pursuant to Section 2.02(f) or 2.02(g) or made pursuant to Section 2.22, the
Loans comprising any Borrowing shall be in an aggregate principal amount that is
(i) an integral multiple of $500,000 and not less than $2,500,000 or (ii) equal
to the remaining available balance of the applicable Commitments.
          (b) Subject to Sections 2.08 and 2.15, each Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
pursuant to Section 2.03. Each Lender may at its option make any Eurodollar Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement. Borrowings of more than one Type may be outstanding at the same
time; provided, however, that the Borrower shall



--------------------------------------------------------------------------------



 



30

not be entitled to request any Borrowing that, if made, would result in more
than 10 Eurodollar Borrowings outstanding hereunder at any time. For purposes of
the foregoing, Eurodollar Borrowings having different Interest Periods,
regardless of whether they commence on the same date, shall be considered
separate Borrowings.
          (c) Except with respect to Loans made pursuant to Section 2.02(f) or
2.02(g), each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds to such
account in New York City as the Administrative Agent may designate not later
than 12:00 (noon), New York City time, in the case of a Eurodollar Borrowing, or
12:00 (noon), New York City time, in the case of an ABR Borrowing, and the
Administrative Agent shall promptly transfer the amounts so received to an
account designated by the Borrower in the applicable Borrowing Request or, if a
Borrowing shall not occur on such date because any condition precedent herein
specified shall not have been met, return the amounts so received to the
respective Lenders.
          (d) Unless the Administrative Agent shall have received notice from a
Lender prior to the date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s portion of such Borrowing,
the Administrative Agent may assume that such Lender has made such portion
available to the Administrative Agent on the date of such Borrowing in
accordance with paragraph (c) above and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If the Administrative Agent shall have so made funds
available then, to the extent that such Lender shall not have made such portion
available to the Administrative Agent, such Lender and the Borrower severally
agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Administrative Agent at (i) in the case of the Borrower, the
interest rate applicable at the time to the Loans comprising such Borrowing and
(ii) in the case of such Lender, a rate determined by the Administrative Agent
to represent its cost of overnight or short-term funds (which determination
shall be conclusive absent manifest error). If such Lender shall repay to the
Administrative Agent such corresponding amount, such amount shall constitute
such Lender’s Loan as part of such Borrowing for purposes of this Agreement.
          (e) Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request any Revolving Credit Borrowing or PF
L/C Borrowing if the Interest Period requested with respect thereto would end
after the Revolving Credit Maturity Date or the PF Maturity Date, respectively.
          (f) If the Issuing Bank shall not have received from the Borrower the
payment required to be made by Section 2.23(e) with respect to any RF Letter of
Credit within the time specified in such Section, the Issuing Bank will promptly
notify the Administrative Agent of the L/C Disbursement and the Administrative
Agent will promptly notify each Revolving Credit Lender of such L/C Disbursement
and its Revolving Facility Pro Rata Percentage thereof. Each Revolving Credit
Lender shall pay by wire transfer of immediately available funds to the
Administrative Agent not later than 2:00 p.m., New York City time, on such date
(or, if such Revolving Credit Lender shall



--------------------------------------------------------------------------------



 



31

have received such notice later than 12:00 (noon), New York City time, on any
day, not later than 10:00 a.m., New York City time, on the immediately following
Business Day), an amount equal to such Lender’s Revolving Facility Pro Rata
Percentage of such L/C Disbursement (it being understood that such amount shall
be deemed to constitute an ABR Revolving Loan of such Lender and such payment
shall be deemed to have reduced the RF L/C Exposure), and the Administrative
Agent will promptly pay to the Issuing Bank amounts so received by it from such
Revolving Credit Lenders. The Administrative Agent will promptly pay to the
Issuing Bank any amounts received by it from the Borrower pursuant to
Section 2.23(e) prior to the time that any Revolving Credit Lender makes any
payment pursuant to this paragraph (f); any such amounts received by the
Administrative Agent thereafter will be promptly remitted by the Administrative
Agent to the Revolving Credit Lenders that shall have made such payments and to
the Issuing Bank, as their interests may appear. If any Revolving Credit Lender
shall not have made its Revolving Facility Pro Rata Percentage of such L/C
Disbursement available to the Administrative Agent as provided above, such
Lender and the Borrower severally agree to pay interest on such amount, for each
day from and including the date such amount is required to be paid in accordance
with this paragraph to but excluding the date such amount is paid, to the
Administrative Agent for the account of the Issuing Bank at (i) in the case of
the Borrower, a rate per annum equal to the interest rate applicable to
Revolving Loans pursuant to Section 2.06(a), and (ii) in the case of such
Lender, for the first such day, the Federal Funds Effective Rate, and for each
day thereafter, the Alternate Base Rate.
          (g) If the Issuing Bank shall not have received from the Borrower the
payment required to be made by Section 2.23(e) with respect to any PF Letter of
Credit within the time specified in such Section, the Issuing Bank will promptly
notify the Administrative Agent of the L/C Disbursement and the Administrative
Agent will promptly notify each PF Lender of such L/C Disbursement and its PF
Pro Rata Percentage thereof. Each PF Lender hereby authorizes the Administrative
Agent to reimburse the Issuing Bank solely from such Lender’s PF Pro Rata
Percentage of the Credit-Linked Deposits on deposit with the Administrative
Agent in the Credit-Linked Deposit Account (it being understood that such amount
shall be deemed to constitute a PF L/C Loan of such Lender and such payment
shall be deemed to have reduced the PF L/C Exposure), and the Administrative
Agent will promptly pay to the Issuing Bank such amounts. Any amounts received
by the Administrative Agent thereafter pursuant to Section 2.23(e) will be
promptly remitted by the Administrative Agent to the Credit-Linked Deposit
Account (it being understood that, thereafter, such amounts will be available to
reimburse the Issuing Bank in accordance with the preceding sentence of this
paragraph).
          (h) On each date on which the Administrative Agent charges the
Credit-Linked Deposit Account to reimburse a PF L/C Disbursement as provided in
Section 2.02(g), the Borrower shall have the right either to reimburse such
amount or to allow such amount to remain outstanding as a PF L/C Loan with an
initial Interest Period coincident with the then-applicable Interest Period for
the Credit-Linked Deposits and the Adjusted LIBO Rate therefor shall be the same
as the then-applicable Adjusted LIBO Rate for the Credit-Linked Deposits.
Thereafter, each PF Borrowing shall be comprised



--------------------------------------------------------------------------------



 



32

either of Eurodollar Loans or ABR Loans, as the Borrower may elect in accordance
with Section 2.10.
          SECTION 2.03. Borrowing Procedure. In order to request a Borrowing
(other than a Swingline Loan or a deemed Borrowing pursuant to Section 2.02(f)
or 2.02(g), as to which this Section 2.03 shall not apply), the Borrower shall
notify the Administrative Agent (and, in the case of any PF L/C Borrowing, the
Issuing Bank of PF Letters of Credit) of such request either in writing by
delivery of a duly completed Borrowing Request (by hand or facsimile) or by
telephone not later than (a) in the case of a Eurodollar Borrowing, not later
than 12:00 (noon), New York City time, three Business Days before a proposed
Borrowing, and (b) in the case of an ABR Borrowing, not later than 12:00 (noon),
New York City time, one Business Day before a proposed Borrowing. A telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery or facsimile to the Administrative Agent of a duly completed written
Borrowing Request. Each such telephonic and written Borrowing Request shall
specify the following information: (i) whether the Borrowing then being
requested is to be a Term Borrowing, a Revolving Credit Borrowing or a PF L/C
Borrowing, and whether such Borrowing is to be a Eurodollar Borrowing or an ABR
Borrowing; (ii) the date of such Borrowing (which shall be a Business Day);
(iii) the number and location of the account to which funds are to be disbursed
(which shall be an account that complies with the requirements of
Section 2.02(c)); (iv) the amount of such Borrowing; and (v) if such Borrowing
is to be a Eurodollar Borrowing, the Interest Period with respect thereto;
provided, however, that, notwithstanding any contrary specification in any
Borrowing Request, each requested Borrowing shall comply with the requirements
set forth in Section 2.02. If no election as to the Type of Borrowing is
specified in any such notice, then the requested Borrowing shall be an ABR
Borrowing. If no Interest Period with respect to any Eurodollar Borrowing is
specified in any such notice, then the Borrower shall be deemed to have selected
an Interest Period of one month’s duration. The Administrative Agent shall
promptly advise the applicable Lenders of any notice given pursuant to this
Section 2.03 (and the contents thereof), and of each Lender’s portion of the
requested Borrowing.
          SECTION 2.04. Evidence of Debt; Repayment of Loans. (a) The Borrower
hereby unconditionally promises to pay to the Administrative Agent for the
account of each Lender (i) the principal amount of each Term Loan of such Lender
as provided in Section 2.11, (ii) the then unpaid principal amount of each
Revolving Loan of such Lender on the Revolving Credit Maturity Date and
(iii) the then unpaid principal amount of each PF L/C Loan of such Lender on the
PF Maturity Date. The Borrower hereby unconditionally promises to pay to the
Swingline Lender the then unpaid principal amount of each Swingline Loan on the
Revolving Credit Maturity Date.
          (b) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender from time to time, including
the amounts of principal and interest payable and paid to such Lender from time
to time under this Agreement.



--------------------------------------------------------------------------------



 



33

          (c) The Administrative Agent shall maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder from the Borrower or any Guarantor and each Lender’s share thereof.
          (d) The entries made in the accounts maintained pursuant to paragraphs
(b) and (c) above shall be prima facie evidence of the existence and amounts of
the obligations therein recorded; provided, however, that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligations of the Borrower to repay
the Loans in accordance with their terms.
          (e) Any Lender may request in writing that Loans made by it hereunder
be evidenced by a promissory note. In such event, the Borrower shall execute and
deliver to such Lender a promissory note payable to such Lender and its
registered assigns and in a form and substance reasonably acceptable to the
Administrative Agent and the Borrower. Notwithstanding any other provision of
this Agreement, in the event any Lender shall request and receive such a
promissory note, the interests represented by such note shall at all times
(including after any assignment of all or part of such interests pursuant to
Section 9.04) be represented by one or more promissory notes payable to the
payee named therein or its registered assigns.
          (f) If the Borrower fails to pay when due (at stated maturity, by
acceleration or otherwise) any principal of any PF L/C Loan held by the PF
Fronting Lender in its capacity as such, the Administrative Agent shall withdraw
from the Credit-Linked Deposit Account and pay to the PF Fronting Lender the
amount of such principal not paid when due. Promptly following receipt by the
Administrative Agent of any payment from the Borrower of principal of such PF
L/C Loans, the Administrative Agent shall distribute such payment to the PF L/C
Fronting Lender or, to the extent that amounts have been withdrawn from the
Credit-Linked Deposit Account to make any payment pursuant to this paragraph to
the PF Fronting Lender, then such payment shall be deposited in the
Credit-Linked Deposit Account. Any payment made with amounts withdrawn from the
Credit-Linked Deposit Account to pay the PF Fronting Lender for any defaulted
principal payment shall constitute the funding by the respective PF Lender of a
participation in the related PF L/C Loan and shall not constitute a new Loan or
relieve the Borrower of its obligation to pay such principal.
          SECTION 2.05. Fees. (a) The Borrower agrees to pay to each Lender,
through the Administrative Agent, on the last Business Day of March, June,
September and December in each year and on each date on which the Revolving
Credit Commitment of such Lender shall expire or be terminated as provided
herein, a commitment fee (a “Commitment Fee”) equal to 0.50% per annum on the
daily unused amount of the Revolving Credit Commitments of such Lender during
the preceding quarter (or other period ending with the Revolving Credit Maturity
Date or the date on which the Revolving Credit Commitment of such Lender shall
expire or be terminated). All Commitment Fees shall be computed on the basis of
the actual number of days elapsed in



--------------------------------------------------------------------------------



 



34

a year of 360 days. The Commitment Fee due to each Lender shall commence to
accrue on the Closing Date and shall cease to accrue on the date on which the
Revolving Credit Commitment of such Lender shall expire or be terminated as
provided herein. For purposes of calculating Commitment Fees only, no portion of
the Revolving Credit Commitments of any Lender other than the Swingline Lender
shall be deemed utilized under Section 2.17 as a result of outstanding Swingline
Loans.
          (b) The Borrower agrees to pay to the Administrative Agent, for its
own account, the administration fees set forth in the Fee Letter at the times
and in the amounts specified therein (the “Administrative Agent Fees”).
          (c) The Borrower agrees to pay (i) to each Revolving Credit Lender,
through the Administrative Agent, on the last Business Day of March, June,
September and December of each year and on the date on which the Revolving
Credit Commitment of such Lender shall be terminated as provided herein, a fee
(an “L/C Participation Fee”) calculated on such Lender’s Revolving Facility Pro
Rata Percentage of the daily aggregate RF L/C Exposure (excluding the portion
thereof attributable to unreimbursed L/C Disbursements in respect of RF Letters
of Credit) during the preceding quarter (or shorter period ending with the
Revolving Credit Maturity Date or the date on which all RF Letters of Credit
have been canceled or have expired and the Revolving Credit Commitments of all
Lenders shall have been terminated) at a rate per annum equal to the Applicable
Percentage used to determine the interest rate on Revolving Credit Borrowings
comprised of Eurodollar Loans pursuant to Section 2.06, (ii) to each PF Lender,
through the Administrative Agent, on each Interest Payment Date with respect to
the Credit-Linked Deposits and on the date on which any Credit-Linked Deposit is
terminated and the funds therein returned to such Lenders, a fee (a “PF L/C
Commitment Fee”) calculated on such Lender’s PF Pro Rata Percentage of the
amounts on deposit in the Credit-Linked Deposit Account during the Interest
Period ending on such Interest Payment Date at a rate per annum equal to the sum
of the Applicable Percentage from time to time used to determine the interest
rate on Term Borrowings comprised of Eurodollar Loans pursuant to Section 2.06
plus the Credit-Linked Deposit Cost Amount for such period, (iii) to the PF
Fronting Lender, through the Administrative Agent, on each Interest Payment Date
and on the date on which the PF L/C Commitments of all PF Lenders shall expire
or be terminated as provided herein, a fronting fee (a “PF L/C Loan Fronting
Fee”) equal to 0.125% per annum on the daily outstanding principal amount of the
PF L/C Loans fronted and held by the PF Fronting Lender during the preceding
quarter (or other period ending with the PF Maturity Date or the date on which
the PF L/C Commitments of all PF Lenders shall expire or be terminated), and
(iv) to the Issuing Bank with respect to each Letter of Credit, the standard
fronting, issuance, negotiation, transfer, amendment and drawing fees specified
from time to time by the Issuing Bank, which, in the case of U.S. Bank National
Association, shall include a fronting fee equal to 0.125% per annum of the
aggregate face amount of the Letters of Credit issued by U.S. Bank National
Association, payable in arrears on each January 15th, April 15th, July 15th and
October 15th, commencing on the first such date to occur after the Closing Date
(the “Issuing Bank Fees”). All L/C Participation Fees, PF L/C Commitment Fees
and Issuing Bank Fees shall be computed on the basis of the actual number of
days elapsed in a year of 360 days. For the avoidance of doubt, if amounts on
deposit in the Credit-



--------------------------------------------------------------------------------



 



35

Linked Deposit Account are used to reimburse the Issuing Bank during any period
as contemplated by Section 2.02(g), then the PF L/C Commitment Fee in respect of
such Interest Period will be payable only with respect to the amounts actually
on deposit in the Credit-Linked Deposit Account during such Interest Period.
From and including the date of the deemed PF L/C Loan, such PF L/C Loan shall
bear interest as provided in Section 2.06 or 2.07, as the case may be, and the
Borrower shall be responsible to the Administrative Agent for any costs arising
as a result thereof under Section 2.16.
          (d) All Fees shall be paid on the dates due, in immediately available
funds, to the Administrative Agent for distribution, if and as appropriate,
among the Lenders, except that the Issuing Bank Fees shall be paid directly to
the Issuing Bank. Once paid, none of the Fees shall be refundable under any
circumstances.
          SECTION 2.06. Interest on Loans. (a) Subject to the provisions of
Section 2.07, the Loans comprising each ABR Borrowing, including each Swingline
Loan, shall bear interest (computed on the basis of the actual number of days
elapsed over a year of 365 or 366 days, as the case may be, when the Alternate
Base Rate is determined by reference to the Prime Rate and over a year of 360
days at all other times and calculated from and including the date of such
Borrowing to but excluding the date of repayment thereof) at a rate per annum
equal to the Alternate Base Rate plus the Applicable Percentage in effect from
time to time.
          (b) Subject to the provisions of Section 2.07, the Loans comprising
each Eurodollar Borrowing shall bear interest (computed on the basis of the
actual number of days elapsed over a year of 360 days) at a rate per annum equal
to the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Percentage in effect from time to time.
          (c) Interest on each Loan shall be payable to the Administrative Agent
on the Interest Payment Dates applicable to such Loan except as otherwise
provided in this Agreement. The applicable Alternate Base Rate or Adjusted LIBO
Rate shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.
          (d) Interest on PF L/C Loans fronted by the PF Fronting Lender and
accrued hereunder shall be for the account of the PF Fronting Lender, except
that interest accrued on and after the date of payment from the Credit-Linked
Deposit Account to fund a PF Lender’s participation in PF L/C Loans pursuant to
Section 2.04(f) shall be for the account of such PF Lender to the extent such
interest relates to the defaulted principal of the PF L/C Loans resulting in
such payment.
          SECTION 2.07. Default Interest. If the Borrower shall default in the
payment of the principal of or interest on any Loan or any other amount becoming
due hereunder, by acceleration or otherwise, or under any other Loan Document,
the Borrower shall on demand from time to time pay interest, to the extent
permitted by law, on such defaulted amount to but excluding the date of actual
payment (after as well as before judgment) (a) in the case of overdue principal,
at the rate otherwise applicable to such Loan pursuant to Section 2.06 plus
2.00% per annum and (b) in all other cases, at a



--------------------------------------------------------------------------------



 



36

rate per annum (computed on the basis of the actual number of days elapsed over
a year of 365 or 366 days, as the case may be, when determined by reference to
the Prime Rate and over a year of 360 days at all other times) equal to the rate
that would be applicable to an ABR Revolving Loan plus 2.00%. To the extent the
PF Fronting Lender actually receives payment of default interest in respect of
the principal of PF L/C Loans fronted and held by the PF Fronting Lender in its
capacity as such, the PF Fronting Lender shall remit such default interest to
the Administrative Agent for distribution to the PF Lenders in accordance with
their respective PF Pro Rata Percentages.
          SECTION 2.08. Alternate Rate of Interest. In the event, and on each
occasion, that on the day two Business Days prior to the commencement of any
Interest Period for a Eurodollar Borrowing the Administrative Agent shall have
determined that dollar deposits in the principal amounts of the Loans comprising
such Borrowing are not generally available in the London interbank market, or
that the rates at which such dollar deposits are being offered will not
adequately and fairly reflect the cost to a majority in interest of the Lenders
making or maintaining such Eurodollar Loans during such Interest Period, or that
reasonable means do not exist for ascertaining the Adjusted LIBO Rate, the
Administrative Agent shall, as soon as practicable thereafter, give written or
fax notice of such determination to the Borrower and the Lenders. In the event
of any such determination, until the Administrative Agent shall have advised the
Borrower and the Lenders that the circumstances giving rise to such notice no
longer exist (which the Administrative Agent agrees to do as soon as practicable
after such circumstances cease to exist), any request by the Borrower for a
Eurodollar Borrowing pursuant to Section 2.03 or 2.10 shall be deemed to be a
request for an ABR Borrowing. Each determination by the Administrative Agent
hereunder shall be conclusive absent manifest error.
          SECTION 2.09. Termination and Reduction of Commitments. (a) The Term
Loan Commitments (other than any Incremental Term Loan Commitments, which shall
terminate in accordance with the applicable Incremental Term Loan Assumption
Agreement) shall automatically terminate at 5:00 p.m., New York City time, on
the Closing Date. The Revolving Credit Commitments and the Swingline Commitment
shall automatically terminate on the Revolving Credit Maturity Date. The PF L/C
Commitments shall automatically terminate on the PF Maturity Date.
          (b) Upon at least three Business Days’ prior irrevocable written or
fax notice to the Administrative Agent, the Borrower may at any time in whole
permanently terminate, or from time to time in part permanently reduce, the Term
Loan Commitments, the Revolving Credit Commitments or the PF L/C Commitments;
provided, however, that (i) each partial reduction of the Term Loan Commitments,
the Revolving Credit Commitments or the PF L/C Commitments shall be in an
integral multiple of $1,000,000, (ii) the Total Revolving Credit Commitment
shall not be reduced to an amount that is less than the Aggregate Revolving
Credit Exposure at the time and (iii) the aggregate amount of the PF L/C
Commitments shall not be reduced to an amount that is less than the sum of the
outstanding PF L/C Loans and the PF L/C Exposure at the time.
          (c) Each reduction in the Term Loan Commitments, the Revolving Credit
Commitments or the PF L/C Commitments hereunder shall be made ratably among the



--------------------------------------------------------------------------------



 



37

Lenders in accordance with their respective applicable Commitments. The Borrower
shall pay to the Administrative Agent for the account of the applicable Lenders,
on the date of each termination or reduction, the Commitment Fees or PF L/C
Commitment Fees, as the case may be, on the amount of the Commitments so
terminated or reduced accrued to but excluding the date of such termination or
reduction. In addition, in connection with any reduction or termination of the
PF L/C Commitments pursuant to this Section 2.09, the Administrative Agent shall
return to the PF Lenders, from the Credit-Linked Deposit Account, in accordance
with their respective PF Pro Rata Percentages, an amount equal to the amount of
such reduction or termination.
          SECTION 2.10. Conversion and Continuation of Borrowings. The Borrower
shall have the right at any time upon prior irrevocable notice to the
Administrative Agent (a) not later than 12:00 (noon), New York City time, on the
day of conversion, to convert any Eurodollar Borrowing into an ABR Borrowing,
(b) not later than 12:00 (noon), New York City time, three Business Days prior
to conversion or continuation, to convert any ABR Borrowing into a Eurodollar
Borrowing or to continue any Eurodollar Borrowing as a Eurodollar Borrowing for
an additional Interest Period, and (c) not later than 12:00 (noon), New York
City time, three Business Days prior to conversion, to convert the Interest
Period with respect to any Eurodollar Borrowing to another permissible Interest
Period, subject in each case to the following:
     (i) except for PF L/C Loans held by the PF Fronting Lender in its capacity
as such, each conversion or continuation shall be made pro rata among the
Lenders in accordance with the respective principal amounts of the Loans
comprising the converted or continued Borrowing;
     (ii) if less than all the outstanding principal amount of any Borrowing
shall be converted or continued, then each resulting Borrowing shall satisfy the
limitations specified in Sections 2.02(a) and 2.02(b) regarding the principal
amount and maximum number of Borrowings of the relevant Type;
     (iii) each conversion shall be effected by each Lender and the
Administrative Agent by recording for the account of such Lender the new Type
and/or Interest Period for such Borrowing resulting from such conversion;
accrued interest on any Eurodollar Loan (or portion thereof) being converted
shall be paid by the Borrower at the time of conversion;
     (iv) if any Eurodollar Borrowing is converted at a time other than the end
of the Interest Period applicable thereto, the Borrower shall pay, upon demand,
any amounts due to the Lenders pursuant to Section 2.16;
     (v) any portion of a Borrowing maturing or required to be repaid in less
than one month may not be converted into or continued as a Eurodollar Borrowing;
     (vi) any portion of a Eurodollar Borrowing that cannot be converted into or
continued as a Eurodollar Borrowing by reason of the immediately preceding
clause shall be automatically converted at the end of the Interest Period in
effect for such Borrowing into an ABR Borrowing;





--------------------------------------------------------------------------------



 



38
     (vii) no Interest Period may be selected for any Eurodollar Term Borrowing
that would end later than a Repayment Date occurring on or after the first day
of such Interest Period if, after giving effect to such selection, the aggregate
outstanding amount of (A) the Eurodollar Term Borrowings with Interest Periods
ending on or prior to such Repayment Date and (B) the ABR Term Borrowings would
not be at least equal to the principal amount of Term Borrowings to be paid on
such Repayment Date; and
     (viii) upon notice to the Borrower from the Administrative Agent given at
the request of the Required Lenders, after the occurrence and during the
continuance of a Default or Event of Default, no outstanding Loan may be
converted into, or continued as, a Eurodollar Loan.
          Each notice pursuant to this Section 2.10 shall be irrevocable and
shall refer to this Agreement and specify (i) the identity and amount of the
Borrowing that the Borrower requests be converted or continued, (ii) whether
such Borrowing is to be converted to or continued as a Eurodollar Borrowing or
an ABR Borrowing, (iii) if such notice requests a conversion, the date of such
conversion (which shall be a Business Day) and (iv) if such Borrowing is to be
converted to or continued as a Eurodollar Borrowing, the Interest Period with
respect thereto. If no Interest Period is specified in any such notice with
respect to any conversion to or continuation as a Eurodollar Borrowing, the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. The Administrative Agent shall advise the Lenders of any notice given
pursuant to this Section 2.10 and of each Lender’s portion of any converted or
continued Borrowing. If the Borrower shall not have given notice in accordance
with this Section 2.10 to continue any Eurodollar Borrowing into a subsequent
Interest Period (and shall not otherwise have given notice in accordance with
this Section 2.10 to convert such Borrowing), such Borrowing shall, at the end
of the Interest Period applicable thereto (unless repaid pursuant to the terms
hereof), automatically be converted into an ABR Borrowing.
          SECTION 2.11. Repayment of Term Borrowings. (a) (i) The Borrower shall
pay to the Administrative Agent, for the account of the Lenders, on the dates
set forth below, or if any such date is not a Business Day, on the next
preceding Business Day (each such date being called a “Repayment Date”), a
principal amount of the Term Loans (as adjusted from time to time pursuant to
Sections 2.11(b), 2.12, 2.13(e) and 2.24(d)) equal to the amount set forth below
for such date, together in each case with accrued and unpaid interest on the
principal amount to be paid to but excluding the date of such payment:

          Repayment Date   Amount  
March 31, 2007
  $   1,325,000  
June 30, 2007
  $   1,325,000  
September 30, 2007
  $   1,325,000  
December 31, 2007
  $   1,325,000  
March 31, 2008
  $   1,325,000  
June 30, 2008
  $   1,325,000  
September 30, 2008
  $   1,325,000  

 



--------------------------------------------------------------------------------



 



39

          Repayment Date   Amount  
December 31, 2008
  $ 1,325,000  
March 31, 2009
  $ 1,325,000  
June 30, 2009
  $ 1,325,000  
September 30, 2009
  $ 1,325,000  
December 31, 2009
  $ 1,325,000  
March 31, 2010
  $ 1,325,000  
June 30, 2010
  $ 1,325,000  
September 30, 2010
  $ 1,325,000  
December 31, 2010
  $ 1,325,000  
March 31, 2011
  $ 1,325,000  
June 30, 2011
  $ 1,325,000  
September 30, 2011
  $ 1,325,000  
December 31, 2011
  $ 1,325,000  
March 31, 2012
  $ 1,325,000  
June 30, 2012
  $ 1,325,000  
September 30, 2012
  $ 1,325,000  
December 30, 2012
  $ 1,325,000  
March 31, 2013
  $ 1,325,000  
Term Loan Maturity Date
  $ 496,875,000  

          (ii) The Borrower shall pay to the Administrative Agent, for the
account of the Lenders, on each Incremental Term Loan Repayment Date, a
principal amount of the Other Term Loans (as adjusted from time to time pursuant
to Sections 2.11(b), 2.12 and 2.13(e)) equal to the amount set forth for such
date in the applicable Incremental Term Loan Assumption Agreement, together in
each case with accrued and unpaid interest on the principal amount to be paid to
but excluding the date of such payment.
          (b) In the event and on each occasion that any Term Loan Commitments
shall be reduced or shall expire or terminate other than as a result of the
making of a Term Loan, the installments payable on each Repayment Date shall be
reduced pro rata by an aggregate amount equal to the amount of such reduction,
expiration or termination.
          (c) To the extent not previously paid, all Term Loans and Other Term
Loans shall be due and payable on the Term Loan Maturity Date and the applicable
Incremental Term Loan Maturity Date, respectively, together with accrued and
unpaid interest on the principal amount to be paid to but excluding the date of
payment.
          (d) All repayments pursuant to this Section 2.11 shall be subject to
Section 2.16, but shall otherwise be without premium or penalty.
          SECTION 2.12. Prepayment. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing (other than a prepayment of
Swingline Loans), in whole or in part, upon at least three Business Days’ prior
written or fax notice (or telephone notice promptly confirmed by written or fax
notice) in the case



--------------------------------------------------------------------------------



 



40

of Eurodollar Loans, or written or fax notice (or telephone notice promptly
confirmed by written or fax notice) at least one Business Day prior to the date
of prepayment in the case of ABR Loans, to the Administrative Agent before 12:00
(noon), New York City time; provided, however, that each partial prepayment
(other than a prepayment of Swingline Loans) shall be in an amount that is an
integral multiple of $500,000 and not less than $2,500,000.
          (b) Optional prepayments of Term Loans shall be applied pro rata
against the remaining scheduled installments of principal due in respect of the
Term Loans. Optional prepayments of PF L/C Loans made other than in connection
with a corresponding reduction of the PF L/C Commitments shall be made to the
Administrative Agent, which shall promptly remit the same to the Credit-Linked
Deposit Account.
          (c) Each notice of prepayment shall specify the prepayment date and
the principal amount of each Borrowing (or portion thereof) to be prepaid, shall
be irrevocable and shall commit the Borrower to prepay such Borrowing by the
amount stated therein on the date stated therein. All prepayments under this
Section 2.12 shall be subject to Section 2.16 but otherwise without premium or
penalty. All prepayments of Eurodollar Loans under this Section 2.12 shall be
accompanied by accrued interest on the principal amount being prepaid to the
date of payment.
          SECTION 2.13. Mandatory Prepayments. (a) In the event of any
termination of all the Revolving Credit Commitments, the Borrower shall, on the
date of such termination, repay or prepay all its outstanding Revolving Credit
Borrowings and all outstanding Swingline Loans and replace all outstanding RF
Letters of Credit and/or deposit an amount equal to the RF L/C Exposure in cash
in a cash collateral account established with the Collateral Agent for the
benefit of the Secured Parties. In the event of any partial reduction of the
Revolving Credit Commitments, then (i) at or prior to the effective date of such
reduction, the Administrative Agent shall notify the Borrower and the Revolving
Credit Lenders of the Aggregate Revolving Credit Exposure after giving effect
thereto and (ii) if the Aggregate Revolving Credit Exposure would exceed the
Total Revolving Credit Commitment after giving effect to such reduction or
termination, then the Borrower shall, on the date of such reduction or
termination, repay or prepay Revolving Credit Borrowings or Swingline Loans (or
a combination thereof) and/or replace or cash collateralize outstanding RF
Letters of Credit in an amount sufficient to eliminate such excess. In the event
of any termination of all the PF L/C Commitments, the Borrower shall, on the
date of such termination, repay or prepay all its outstanding PF L/C Loans and
replace all outstanding PF Letters of Credit and/or deposit an amount equal to
the PF L/C Exposure in cash in a cash collateral account established with the
Collateral Agent for the benefit of the Issuing Bank. In the event of any
partial reduction of the PF L/C Commitments, then (i) at or prior to the
effective date of such reduction, the Administrative Agent shall notify the
Borrower and the PF Lenders of the aggregate amount of the outstanding PF L/C
Loans and the PF L/C Exposure after giving effect thereto and (ii) if such
aggregate amount would exceed the aggregate amount of the PF L/C Commitments
after giving effect to such reduction or termination, then the Borrower shall
repay or prepay PF L/C Loans and/or replace or cash collateralize outstanding PF
Letters of Credit in an amount sufficient to eliminate such excess. Upon any
repayment





--------------------------------------------------------------------------------



 



41
of PF L/C Loans or replacement or cash collateralization of PF Letters of Credit
as contemplated and to the extent required by the preceding sentence, the
Administrative Agent shall return to the PF Lenders, from the Credit-Linked
Deposit Account in accordance with their respective PF Pro Rata Percentages, an
amount equal to the amount of such reduction or termination.
          (b) Not later than the third Business Day following the completion of
any Asset Sale (other than a sale of Non-Core Assets or a Tahoe Joe’s Sale), the
Borrower shall apply 100% of the Net Cash Proceeds received with respect thereto
to prepay outstanding Term Loans in accordance with Section 2.13(e).
          (c) No later than the earlier of (i) 90 days after the end of each
fiscal year of the Borrower, commencing with the fiscal year ending on or around
June 30, 2008, and (ii) the third Business Day following the date on which the
financial statements with respect to such period are delivered pursuant to
Section 5.04(a), the Borrower shall prepay outstanding Term Loans in accordance
with Section 2.13(e) in an aggregate principal amount equal to 50% of Excess
Cash Flow for the fiscal year then ended minus Voluntary Prepayments during such
fiscal year; provided, however, that such percentage shall be reduced to (i) 25%
for any year if the Leverage Ratio at the end of such year shall have been less
than 4.0 to 1.0 and (ii) 0% for any year if the Leverage Ratio at the end of
such year shall have been less than 3.0 to 1.0.
          (d) In the event that any Loan Party or any subsidiary of a Loan Party
shall receive Net Cash Proceeds from the issuance or other disposition of
Indebtedness for money borrowed of any Loan Party or any subsidiary of a Loan
Party (other than Indebtedness for money borrowed permitted pursuant to
Section 6.01), the Borrower shall, substantially simultaneously with (and in any
event not later than the third Business Day next following) the receipt of such
Net Cash Proceeds by such Loan Party or such subsidiary, apply an amount equal
to 100% of such Net Cash Proceeds to prepay outstanding Term Loans in accordance
with Section 2.13(e).
          (e) All amounts required to be paid pursuant to this Section 2.13
shall be applied to prepay outstanding Term Loans of the Term Lenders that
accept the same. Each Term Lender may elect, by notice to the Administrative
Agent at or prior to the time and in the manner specified by the Administrative
Agent, prior to any prepayment of Term Loans required to be made by the Borrower
pursuant to this Section 2.13, to decline all (but not a portion) of its pro
rata share of such prepayment (such declined amounts, the “Declined Proceeds”).
Any Declined Proceeds shall be offered to the Term Lenders not so declining such
prepayment (with such Term Lenders having the right to decline any prepayment
with Declined Proceeds at the time and in the manner specified by the
Administrative Agent). All such accepted prepayments shall be applied pro rata
to the remaining scheduled installments of principal due in respect of the Term
Loans under Section 2.11. Any such mandatory prepayments that are rejected by
the Term Lenders may be retained by the Borrower.
          (f) The Borrower shall deliver to the Administrative Agent, at the
time of each prepayment required under this Section 2.13, (i) a certificate
signed by a Financial Officer of the Borrower setting forth in reasonable detail
the calculation of the amount of



--------------------------------------------------------------------------------



 



42

such prepayment and (ii) to the extent practicable, at least three days prior
written notice of such prepayment. Each notice of prepayment shall specify the
prepayment date, the Type of each Loan being prepaid and the principal amount of
each Loan (or portion thereof) to be prepaid; provided, however, that, if at the
time of any prepayment pursuant to this Section 2.13 there shall be Term
Borrowings of different Types or Eurodollar Term Borrowings with different
Interest Periods, and if some but not all Term Lenders shall have accepted such
mandatory prepayment, then the aggregate amount of such mandatory prepayment
shall be allocated ratably to each outstanding Term Borrowing of the accepting
Term Lenders. All prepayments of Borrowings under this Section 2.13 shall be
subject to Section 2.16, but shall otherwise be without premium or penalty.
          SECTION 2.14. Reserve Requirements; Change in Circumstances.
(a) Notwithstanding any other provision of this Agreement, if any Change in Law
shall impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of or credit
extended by any Lender, the Issuing Bank or the Administrative Agent (except any
such reserve requirement which is reflected in the Adjusted LIBO Rate or the
Credit-Linked Deposit Cost Amount, as applicable) or shall impose on such
Lender, the Issuing Bank or the Administrative Agent or the London interbank
market any other condition affecting this Agreement or Eurodollar Loans made by
such Lender, any Credit-Linked Deposit or any Letter of Credit or participation
therein, and the result of any of the foregoing shall be to increase the cost to
such Lender, the Issuing Bank or the Administrative Agent of making or
maintaining any Eurodollar Loan or Credit-Linked Deposit or increase the cost to
any Lender of issuing or maintaining any Letter of Credit or purchasing or
maintaining a participation therein or in any Credit-Linked Deposit or to reduce
the amount of any sum received or receivable by such Lender, the Issuing Bank or
the Administrative Agent hereunder (whether of principal, interest or
otherwise), in each case, by an amount deemed by such Lender, the Issuing Bank
or the Administrative Agent to be material, then the Borrower will pay to such
Lender, the Issuing Bank or the Administrative Agent, as the case may be, upon
demand in accordance with paragraph (c) below such additional amount or amounts
as will compensate such Lender, the Issuing Bank or the Administrative Agent, as
the case may be, for such additional costs incurred or reduction suffered.
          (b) If any Lender or the Issuing Bank shall have determined that any
Change in Law regarding capital adequacy has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made or participations in Letters of
Credit purchased by such Lender pursuant hereto or the Letters of Credit issued
by the Issuing Bank pursuant hereto to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies and the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy) by an amount
deemed by such Lender or the Issuing Bank to be material, then from time to time
in accordance with paragraph (c) below the Borrower shall pay to such Lender or
the Issuing Bank, as the case may be, such additional amount or amounts as will



--------------------------------------------------------------------------------



 



43

compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.
          (c) A certificate of a Lender, the Issuing Bank or the Administrative
Agent setting forth the amount or amounts necessary to compensate such Lender,
the Issuing Bank or the Administrative Agent or its holding company, as
applicable, as specified in paragraph (a) or (b) above, together with supporting
documentation or computations in each case in reasonable detail, shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender, the Issuing Bank or the Administrative Agent the
amount shown as due on any such certificate delivered by it within 10 days after
its receipt of the same.
          (d) Failure or delay on the part of any Lender, the Issuing Bank or
the Administrative Agent to demand compensation for any increased costs or
reduction in amounts received or receivable or reduction in return on capital
shall not constitute a waiver of such Lender’s, the Issuing Bank’s or the
Administrative Agent’s right to demand such compensation; provided that the
Borrower shall not be under any obligation to compensate any Lender, the Issuing
Bank or the Administrative Agent under paragraph (a) or (b) above with respect
to increased costs or reductions with respect to any period prior to the date
that is 120 days prior to such request if such Lender, the Issuing Bank or the
Administrative Agent knew or could reasonably have been expected to know of the
circumstances giving rise to such increased costs or reductions and of the fact
that such circumstances would result in a claim for increased compensation by
reason of such increased costs or reductions; provided further that the
foregoing limitation shall not apply to any increased costs or reductions
arising out of the retroactive application of any Change in Law within such
120-day period. The protection of this Section shall be available to each
Lender, the Issuing Bank and the Administrative Agent regardless of any possible
contention of the invalidity or inapplicability of the Change in Law that shall
have occurred or been imposed.
          SECTION 2.15. Change in Legality. (a) Notwithstanding any other
provision of this Agreement, if any Change in Law shall make it unlawful for any
Lender to make or maintain any Eurodollar Loan or to give effect to its
obligations as contemplated hereby with respect to any Eurodollar Loan, then, by
written notice to the Borrower and to the Administrative Agent:
     (i) such Lender may declare that Eurodollar Loans will not thereafter (for
the duration of such unlawfulness) be made by such Lender hereunder (or be
continued for additional Interest Periods and ABR Loans will not thereafter (for
such duration) be converted into Eurodollar Loans), whereupon any request for a
Eurodollar Borrowing (or to convert an ABR Borrowing to a Eurodollar Borrowing
or to continue a Eurodollar Borrowing for an additional Interest Period) shall,
as to such Lender only, be deemed a request for an ABR Loan (or a request to
continue an ABR Loan as such or to convert a Eurodollar Loan into an ABR Loan,
as the case may be), unless such declaration shall be subsequently withdrawn
(which such Lender agrees to do as promptly as practicable after circumstances
allow); and



--------------------------------------------------------------------------------



 



44
     (ii) such Lender may require that all outstanding Eurodollar Loans made by
it be converted to ABR Loans, in which event all such Eurodollar Loans shall be
automatically converted to ABR Loans as of the effective date of such notice as
provided in paragraph (b) below.
In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal that would otherwise have been applied to
repay the Eurodollar Loans that would have been made by such Lender or the
converted Eurodollar Loans of such Lender shall instead be applied to repay the
ABR Loans made by such Lender in lieu of, or resulting from the conversion of,
such Eurodollar Loans.
          (b) For purposes of this Section 2.15, a notice to the Borrower by any
Lender shall be effective as to each Eurodollar Loan made by such Lender, if
lawful, on the last day of the Interest Period then applicable to such
Eurodollar Loan; in all other cases such notice shall be effective on the date
of receipt by the Borrower.
          SECTION 2.16. Indemnity. The Borrower shall indemnify each Lender
against any loss or expense (other than any loss of margin over funding cost or
anticipated profit) that such Lender may sustain or incur as a consequence of
(a) any event, other than a default by such Lender in the performance of its
obligations hereunder, which results in (i) such Lender receiving or being
deemed to receive any amount on account of the principal of any Eurodollar Loan
prior to the end of the Interest Period in effect therefor, (ii) the conversion
of any Eurodollar Loan to an ABR Loan, or the conversion of the Interest Period
with respect to any Eurodollar Loan, in each case other than on the last day of
the Interest Period in effect therefor, or (iii) any Eurodollar Loan to be made
by such Lender (including any Eurodollar Loan to be made pursuant to a
conversion or continuation under Section 2.10) not being made after notice of
such Loan shall have been given by the Borrower hereunder (any of the events
referred to in this clause (a) being called a “Breakage Event”) or (b) any
default in the making of any payment or prepayment required to be made
hereunder. In the case of any Breakage Event, such loss shall include an amount
equal to the excess, as reasonably determined by such Lender, of (i) its cost of
obtaining funds for the Eurodollar Loan that is the subject of such Breakage
Event for the period from the date of such Breakage Event to the last day of the
Interest Period in effect (or that would have been in effect) for such Loan over
(ii) the amount of interest likely to be realized by such Lender in redeploying
the funds released or not utilized by reason of such Breakage Event for such
period. In addition, the Borrower shall indemnify the Administrative Agent
against any loss or expense comparable to the losses or expenses covered by the
preceding sentences of this Section 2.16 that the Administrative Agent may
sustain or incur as a consequence of any withdrawal from the Credit-Linked
Deposit Account pursuant to the terms of this Agreement prior to the end of the
then-applicable Interest Period for the Credit-Linked Deposits. A certificate of
any Lender or the Administrative Agent in reasonable detail with supporting
calculations setting forth any amount or amounts which such Lender or the
Administrative Agent is entitled to receive pursuant to this Section 2.16 shall
be delivered to the Borrower and shall be conclusive absent manifest error.
          SECTION 2.17. Pro Rata Treatment. Except as provided below in this
Section 2.17 with respect to Swingline Loans and as required under Section 2.15,
or as



--------------------------------------------------------------------------------



 



45

provided in Section 2.13(e), each Borrowing, each payment or prepayment of
principal of any Borrowing, each payment of interest on the Loans, each payment
of the Commitment Fees and the PF L/C Commitment Fees, each reduction of the
Term Loan Commitments, the Incremental Term Loan Commitments (if any) the
Revolving Credit Commitments or the PF L/C Commitments and each conversion of
any Borrowing to or continuation of any Borrowing as a Borrowing of any Type
shall be allocated pro rata among the Lenders in accordance with their
respective applicable Commitments (or, if such Commitments shall have expired or
been terminated, in accordance with the respective principal amounts of their
outstanding Loans or participations in L/C Disbursements, as applicable). For
purposes of determining the available Revolving Credit Commitments of the
Lenders at any time, each outstanding Swingline Loan shall be deemed to have
utilized the Revolving Credit Commitments of the Lenders (including those
Lenders which shall not have made Swingline Loans) pro rata in accordance with
such respective Revolving Credit Commitments. Each Lender agrees that in
computing such Lender’s portion of any Borrowing to be made hereunder, the
Administrative Agent may, in its discretion, round each Lender’s percentage of
such Borrowing to the next higher or lower whole dollar amount.
          SECTION 2.18. Sharing of Setoffs. Each Lender agrees that if it shall,
through the exercise of a right of banker’s lien, setoff or counterclaim against
the Borrower or any other Loan Party, or pursuant to a secured claim under
Section 506 of Title 11 of the United States Code or other security or interest
arising from, or in lieu of, such secured claim, received by such Lender under
any applicable bankruptcy, insolvency or other similar law or otherwise, or by
any other means, obtain payment (voluntary or involuntary) in respect of any of
its Loans or participations in L/C Disbursements and accrued interest thereon as
a result of which the unpaid portion of its Loans or participations in L/C
Disbursements and accrued interest thereon shall be proportionately less than
the unpaid portion of the Loans and participations in L/C Disbursements and
accrued interest thereon of any other Lender, it shall be deemed simultaneously
to have purchased from such other Lender at face value, and shall promptly pay
to such other Lender the purchase price for, a participation in the Loans and
participations in L/C Disbursements and accrued interest thereon of such other
Lender, so that the benefit of all such payments shall be shared by the Lenders
ratably in accordance with the aggregate amount of the principal of and accrued
interest on their respective Loans and participations in L/C Disbursements;
provided, however, that if any such purchase or purchases or adjustments shall
be made pursuant to this Section 2.18 and the payment giving rise thereto shall
thereafter be recovered, such purchase or purchases or adjustments shall be
rescinded to the extent of such recovery and the purchase price or prices or
adjustment restored without interest. The Borrower expressly consents to the
foregoing arrangements and agrees that any Lender acquiring a participation
pursuant to the foregoing arrangements may exercise any and all rights of
banker’s lien, setoff or counterclaim with respect to any and all moneys owing
by the Borrower to such Lender by reason thereof as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
          SECTION 2.19. Payments. (a) The Borrower shall make each payment
(including principal of or interest on any Borrowing or any L/C Disbursement or
any



--------------------------------------------------------------------------------



 



46

Fees or other amounts) hereunder and under any other Loan Document not later
than 1:00 p.m., New York City time, on the date when due in immediately
available dollars, without setoff, defense or counterclaim. Each such payment
(other than (i) Issuing Bank Fees, which shall be paid directly to the Issuing
Bank, and (ii) principal of and interest on Swingline Loans, which shall be paid
directly to the Swingline Lender except as otherwise provided in
Section 2.21(e)) shall be made to the Administrative Agent at its offices at
Eleven Madison Avenue, New York, New York.
          (b) Except as otherwise expressly provided herein, whenever any
payment (including principal of or interest on any Borrowing or any Fees or
other amounts) hereunder or under any other Loan Document shall become due, or
otherwise would occur, on a day that is not a Business Day, such payment may be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of interest or Fees, if applicable.
          (c) Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount due. In such event, if the Borrower does not in
fact make such payment, then each of the Lenders or the Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender, and to pay interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at a rate determined
by the Administrative Agent to represent its cost of overnight or short-term
funds (which determination shall be conclusive absent manifest error).
          SECTION 2.20. Taxes. (a) Any and all payments by or on account of any
obligation of the Borrower or any Loan Party hereunder or under any other Loan
Document shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrower or any Loan
Party shall be required to deduct any Indemnified Taxes or Other Taxes from such
payments, then (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section) the Administrative Agent or such Lender (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Borrower or such Loan Party shall make such
deductions and (iii) the Borrower or such Loan Party shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.
          (b) In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
          (c) The Borrower shall indemnify the Administrative Agent and each
Lender, within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender, as



--------------------------------------------------------------------------------



 



47

the case may be, on or with respect to any payment by or on account of any
obligation of the Borrower or any Loan Party hereunder or under any other Loan
Document (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender, or by the
Administrative Agent on its behalf or on behalf of a Lender, shall be conclusive
absent manifest error.
          (d) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower or any other Loan Party to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
          (e) Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Administrative Agent), on or prior to the Closing Date, or in the
case of a Lender that is an assignee or transferee of an interest under this
Agreement pursuant to Section 9.04 (unless the Lender was already a Lender
hereunder immediately prior to such assignment or transfer), on the date of such
assignment or transfer to such Lender, such accurate, properly completed and
executed documentation prescribed by applicable law or reasonably requested by
the Borrower as will permit such payments to be made without withholding or at a
reduced rate. In addition, each Lender agrees that from time to time after the
Closing Date, when a lapse in time or change in circumstances renders the
previous certification obsolete or inaccurate in any material respect, it will
deliver to the Borrower and the Administrative Agent new accurate, properly
completed and executed documentation prescribed by applicable law or as may be
required in order to confirm or establish the entitlement of such Lender to a
continued exemption from or reduction in United States withholding tax with
respect to payments under this Agreement, or it shall immediately notify the
Borrower and the Administrative Agent of its inability to deliver any such
documentation, in which case such Lender shall not be required to deliver any
such documentation, pursuant to this Section 2.20(e). Notwithstanding anything
to the contrary contained in this Section 2.20 but subject to Section 9.04 and
the immediately succeeding sentence, (x) the Borrower shall be entitled, to the
extent it is required to do so by law, to deduct or withhold income or similar
taxes imposed by the United States (or any political subdivision or taxing
authority thereof or therein) from interest, fees or other amounts payable
hereunder for the account of any Lender which is a Foreign Lender to the extent
that such Lender has not provided to the Borrower accurate, properly completed
and executed documentation that establishes a complete exemption from such
deduction or withholding (the “Exemption Documentation”) and (y) the Borrower
shall not be obligated pursuant to Section 2.20 to make any additional payments
to a Lender pursuant to Section 2.20(a), 2.20(b) or 2.20(c), as the case may be
(the “Gross-Up



--------------------------------------------------------------------------------



 



48

Payments”) if such Lender has not provided to the Borrower the Exemption
Documentation required to be provided to the Borrower pursuant to this
Section 2.20(e). Notwithstanding anything to the contrary contained in the
preceding sentence or elsewhere in this Section 2.20 and except as set forth in
Section 9.04, the Borrower agrees to pay additional amounts and to indemnify
each Lender in the manner set forth in Sections 2.20(a), 2.20(b) and 2.20(c)
(without regard to the identity of the jurisdiction requiring the deduction or
withholding) in respect of any Taxes deducted or withheld by it as described in
the immediately preceding sentence as a result of any Change in Law relating to
the deducting or withholding of such Taxes.
          (f) If the Borrower pays any additional amount under this Section 2.20
to a Lender and such Lender determines in its sole discretion that it has
actually received or realized in connection therewith any refund or any
reduction of, or credit against, its Tax liabilities in or with respect to the
taxable year in which the additional amount is paid, such Lender shall pay to
the Borrower an amount that the Lender shall, in its sole discretion, determine
is equal to the net benefit, after tax, which was obtained by the Lender in such
year as a consequence of such refund, reduction or credit.
          SECTION 2.21. Assignment of Commitments Under Certain Circumstances;
Duty to Mitigate. (a) In the event (i) any Lender or the Issuing Bank delivers a
certificate requesting compensation pursuant to Section 2.14, (ii) any Lender or
the Issuing Bank delivers a notice described in Section 2.15, (iii) the Borrower
is required to pay any additional amount to any Lender or the Issuing Bank or
any Governmental Authority on account of any Lender or the Issuing Bank pursuant
to Section 2.20 or (iv) any Lender refuses to consent to any amendment, waiver
or other modification of any Loan Document requested by the Borrower that
requires the consent of a greater percentage of the Lenders than the Required
Lenders and such amendment, waiver or other modification is consented to by the
Required Lenders, the Borrower may, at its sole expense and effort (including
with respect to the processing and recordation fee referred to in
Section 9.04(b)), upon notice to such Lender or the Issuing Bank and the
Administrative Agent, require such Lender or the Issuing Bank to transfer and
assign, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all of its interests, rights and obligations under
this Agreement (or, in the case of clause (iv) above, all of its interests,
rights and obligations with respect to the Class of Loans or Commitments that is
the subject of the related consent, amendment, waiver or other modification) to
an assignee that shall assume such assigned obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided that (x) such
assignment shall not conflict with any law, rule or regulation or order of any
court or other Governmental Authority having jurisdiction, (y) the Borrower
shall have received the prior written consent of the Administrative Agent (and,
if a Revolving Credit Commitment is being assigned, of the Issuing Bank and the
Swingline Lender), which consent shall not unreasonably be withheld, and (z) the
Borrower or such assignee shall have paid to the affected Lender or the Issuing
Bank in immediately available funds an amount equal to the sum of the principal
of and interest accrued to the date of such payment on the outstanding Loans or
L/C Disbursements of such Lender or the Issuing Bank, respectively, plus all
Fees and other amounts accrued for the account of such Lender or the Issuing
Bank hereunder (including any amounts under Section 2.14 and



--------------------------------------------------------------------------------



 



49

Section 2.16), in each case with respect to the Loans or Commitments subject to
such assignment; provided further that, if prior to any such transfer and
assignment the circumstances or event that resulted in such Lender’s or the
Issuing Bank’s claim for compensation under Section 2.14 or notice under
Section 2.15 or the amounts paid pursuant to Section 2.20, as the case may be,
cease to cause such Lender or the Issuing Bank to suffer increased costs or
reductions in amounts received or receivable or reduction in return on capital,
or cease to have the consequences specified in Section 2.15, or cease to result
in amounts being payable under Section 2.20, as the case may be (including as a
result of any action taken by such Lender or the Issuing Bank pursuant to
paragraph (b) below), or if such Lender or the Issuing Bank shall waive its
right to claim further compensation under Section 2.14 in respect of such
circumstances or event or shall consent to the proposed amendment, waiver,
consent or other modification or shall withdraw its notice under Section 2.15 or
shall waive its right to further payments under Section 2.20 in respect of such
circumstances or event or shall consent to the proposed amendment, waiver,
consent or other modification, as the case may be, then such Lender or the
Issuing Bank shall not thereafter be required to make any such transfer and
assignment hereunder. Each Lender hereby grants to the Administrative Agent an
irrevocable power of attorney (which power is coupled with an interest) to
execute and deliver, on behalf of such Lender as assignor, any Assignment and
Acceptance necessary to effectuate any assignment of such Lender’s interests
hereunder in the circumstances contemplated by this Section 2.21(a).
          (b) If (i) any Lender or the Issuing Bank shall request compensation
under Section 2.14, (ii) any Lender or the Issuing Bank delivers a notice
described in Section 2.15 or (iii) the Borrower is required to pay any
additional amount to any Lender or the Issuing Bank or any Governmental
Authority on account of any Lender or the Issuing Bank, pursuant to
Section 2.20, then such Lender or the Issuing Bank shall use reasonable efforts
(which shall not require such Lender or the Issuing Bank to incur an
unreimbursed loss or unreimbursed cost or expense or otherwise take any action
inconsistent with its internal policies or legal or regulatory restrictions or
suffer any disadvantage or burden deemed by it to be significant) (x) to file
any certificate or document reasonably requested in writing by the Borrower or
(y) to assign its rights and delegate and transfer its obligations hereunder to
another of its offices, branches or affiliates, if such filing or assignment
would reduce its claims for compensation under Section 2.14 or enable it to
withdraw its notice pursuant to Section 2.15 or would reduce amounts payable
pursuant to Section 2.20, as the case may be, in the future. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender or the
Issuing Bank in connection with any such filing or assignment, delegation and
transfer.
          SECTION 2.22. Swingline Loans. (a) Swingline Commitment. Subject to
the terms and conditions and relying upon the representations and warranties
herein set forth, the Swingline Lender agrees to make loans to the Borrower at
any time and from time to time on and after the Closing Date and until the
earlier of the Revolving Credit Maturity Date and the termination of the
Revolving Credit Commitments in accordance with the terms hereof, in an
aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of all Swingline Loans exceeding



--------------------------------------------------------------------------------



 



50

$10,000,000 in the aggregate, (ii) the Revolving Credit Exposure of any Lender,
after giving effect to any Swingline Loan, exceeding such Lender’s Revolving
Credit Commitment, or (iii) the Aggregate Revolving Credit Exposure, after
giving effect to any Swingline Loan, exceeding the Total Revolving Credit
Commitment. Each Swingline Loan shall be in a principal amount that is an
integral multiple of $250,000. The Swingline Commitment may be terminated or
reduced from time to time as provided herein. Within the foregoing limits, the
Borrower may borrow, pay or prepay and reborrow Swingline Loans hereunder,
subject to the terms, conditions and limitations set forth herein.
          (b) Swingline Loans. The Borrower shall notify the Swingline Lender by
fax, or by telephone (confirmed by fax), with a copy of such notice to the
Administrative Agent not later than 1:00 p.m., New York City time, on the day of
a proposed Swingline Loan. Such notice shall be delivered on a Business Day,
shall be irrevocable and shall refer to this Agreement and shall specify the
requested date (which shall be a Business Day), the amount of such Swingline
Loan and the wire transfer instructions for the account to which the proceeds of
such Swingline Loan are to be transferred. The Swingline Lender shall promptly
make each Swingline Loan by wire transfer to the account specified by the
Borrower in such request.
          (c) Prepayment. The Borrower shall have the right at any time and from
time to time to prepay any Swingline Loan, in whole or in part, upon giving
written or fax notice (or telephone notice promptly confirmed by written or fax
notice) to the Swingline Lender and to the Administrative Agent before 12:00
(noon), New York City time on the date of prepayment at the Swingline Lender’s
address for notices specified on Schedule 2.01.
          (d) Interest. Each Swingline Loan shall be an ABR Loan and, subject to
the provisions of Section 2.07, shall bear interest as provided in
Section 2.06(a).
          (e) Participations. The Swingline Lender may by written notice given
to the Administrative Agent not later than 11:00 a.m., New York City time, on
any Business Day require the Revolving Credit Lenders to acquire participations
on such Business Day in all or a portion of the Swingline Loans outstanding.
Such notice shall specify the aggregate amount of Swingline Loans in which the
Revolving Credit Lenders will participate. The Administrative Agent will,
promptly upon receipt of such notice, give notice to each Revolving Credit
Lender, specifying in such notice such Lender’s Revolving Facility Pro Rata
Percentage of such Swingline Loan or Loans. In furtherance of the foregoing,
each Revolving Credit Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to the Administrative Agent, for the
account of the Swingline Lender, such Revolving Credit Lender’s Revolving
Facility Pro Rata Percentage of such Swingline Loan or Loans. Each Revolving
Credit Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or an Event of Default,
and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever. Each Revolving Credit Lender shall comply
with its obligation under this paragraph by wire transfer of immediately
available



--------------------------------------------------------------------------------



 



51

funds, in the same manner as provided in Section 2.02(c) with respect to Loans
made by such Lender (and Section 2.02(c) shall apply, mutatis mutandis, to the
payment obligations of the Lenders) and the Administrative Agent shall promptly
pay to the Swingline Lender the amounts so received by it from the Lenders. The
Administrative Agent shall notify the Borrower of any participations in any
Swingline Loan acquired pursuant to this paragraph and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lender. Any amounts received by the Swingline Lender from the
Borrower (or other party on behalf of the Borrower) in respect of a Swingline
Loan after receipt by the Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent;
any such amounts received by the Administrative Agent shall be promptly remitted
by the Administrative Agent to the Lenders that shall have made their payments
pursuant to this paragraph and to the Swingline Lender, as their interests may
appear. The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the Borrower (or other party liable for obligations
of the Borrower) of any default in the payment thereof.
          SECTION 2.23. Letters of Credit. (a) General. The Borrower may request
the issuance of a Letter of Credit for its own account or for the account of any
of its wholly owned Subsidiaries (in which case the Borrower and such wholly
owned Subsidiary shall be co-applicants with respect to such Letter of Credit),
in a form reasonably acceptable to the Administrative Agent and the Issuing
Bank, at any time and from time to time prior to the date that is 30 days prior
to (i) the Revolving Credit Maturity Date (in the case of RF Letters of Credit)
or (ii) the PF Maturity Date (in the case of PF Letters of Credit). This Section
shall not be construed to impose an obligation upon the Issuing Bank to issue
any Letter of Credit that is inconsistent with the terms and conditions of this
Agreement.
          (b) Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. In order to request the issuance of a Letter of Credit (or to amend,
renew or extend an existing Letter of Credit), the Borrower shall hand deliver
or fax to the Issuing Bank and the Administrative Agent (reasonably in advance
of the requested date of issuance, amendment, renewal or extension) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, whether such Letter of Credit shall
be an RF Letter of Credit or a PF Letter of Credit, the date of issuance,
amendment, renewal or extension, the date on which such Letter of Credit is to
expire (which shall comply with paragraph (c) below), the amount of such Letter
of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare such Letter of Credit. The Issuing
Bank shall promptly (i) notify the Administrative Agent in writing of the amount
and expiry date of each Letter of Credit issued by it and (ii) provide a copy of
each such Letter of Credit (and any amendments, renewals or extensions thereof)
to the Administrative Agent. An RF Letter of Credit shall be issued, amended,
renewed or extended only if, and upon issuance, amendment, renewal or extension
of each such Letter of Credit the Borrower shall be deemed to represent and
warrant that, after giving effect to such issuance, amendment, renewal or
extension (i) the RF L/C Exposure shall not exceed $20,000,000 and (ii) the
Aggregate Revolving Credit Exposure shall not exceed the Total



--------------------------------------------------------------------------------



 



52

Revolving Credit Commitment. A PF Letter of Credit shall be issued, amended,
renewed or extended only if, and upon issuance, amendment, renewal or extension
of each such PF Letter of Credit the Borrower shall be deemed to represent and
warrant that, after giving effect to such issuance, amendment, renewal or
extension (i) the sum of the aggregate PF L/C Exposure and the outstanding PF
L/C Loans shall not exceed the aggregate PF L/C Commitments and (ii) the sum of
the PF L/C Loans held by the PF Fronting Lender in its capacity as such and the
aggregate PF L/C Exposure shall not exceed the aggregate Credit-Linked Deposits.
If the Borrower shall fail to specify whether any requested Letter of Credit is
to be an RF Letter of Credit or a PF Letter of Credit, then the requested Letter
of Credit shall be deemed to be a PF Letter of Credit unless the issuance
thereof would not be permitted by the foregoing provisions of this paragraph, in
which case it shall be deemed to be an RF Letter of Credit. Each Existing Letter
of Credit shall be deemed to be a PF Letter of Credit.
          (c) Expiration Date. Each Letter of Credit shall expire at the close
of business on the earlier of the date one year after the date of the issuance
of such Letter of Credit and the date that is five Business Days prior to
(i) the Revolving Credit Maturity Date (in the case of RF Letters of Credit) or
(ii) the PF Maturity Date (in the case of PF Letters of Credit), unless such
Letter of Credit expires by its terms on an earlier date; provided, that a
Letter of Credit may, upon the request of the Borrower, include a provision
whereby such Letter of Credit shall be renewed automatically for additional
consecutive periods of 12 months or less (but not beyond the date that is five
Business Days prior to (i) the Revolving Credit Maturity Date (in the case of RF
Letters of Credit) or (ii) the PF Maturity Date (in the case of PF Letters of
Credit) unless the Issuing Bank notifies the beneficiary thereof at least
30 days (or in the case of (A) any PF Letter of Credit issued in replacement of
an Existing Letter of Credit, (B) any PF Letter of Credit issued in replacement
of a PF Letter of Credit issued pursuant to clause (A) above or (C) any back-up
Letter of Credit issued with respect to an Existing Letter of Credit, the period
set forth in such Existing Letter of Credit, PF Letter of Credit or back-up
Letter of Credit, as the case may be) prior to the then-applicable expiration
date that such Letter of Credit will not be renewed.
          (d) Participations. By the issuance of a Letter of Credit and without
any further action on the part of the Issuing Bank or the Lenders, the Issuing
Bank hereby grants to each Revolving Credit Lender or PF Lender, as the case may
be, and each such Lender hereby acquires from the Issuing Bank, a participation
in such Letter of Credit equal to such Lender’s Revolving Facility Pro Rata
Percentage or PF Pro Rata Percentage, as applicable, of the aggregate amount
available to be drawn under such Letter of Credit, effective upon the issuance
of such Letter of Credit (or, in the case of the Existing Letters of Credit,
effective upon the Closing Date). In consideration and in furtherance of the
foregoing, (i) each Revolving Credit Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Bank, such Lender’s Revolving Facility Pro Rata Percentage of each
L/C Disbursement in respect of an RF Letter of Credit made by the Issuing Bank
and not reimbursed by the Borrower (or, if applicable, another party pursuant to
its obligations under any other Loan Document) forthwith on the date due as
provided in Section 2.02(f), in the case of RF Letters of Credit, and (ii) each
PF Lender hereby absolutely and unconditionally



--------------------------------------------------------------------------------



 



53

authorizes the Administrative Agent to pay the Issuing Bank such Lender’s PF Pro
Rata Percentage of each L/C Disbursement made by the Issuing Bank and not
reimbursed by the Borrower from the Credit-Linked Deposits on deposit with the
Administrative Agent in the Credit-Linked Deposit Account forthwith on the date
due as provided by Section 2.02(g). Each Revolving Credit Lender and PF Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including the
occurrence and continuance of a Default or an Event of Default, and that each
such payment shall be made without any offset, abatement, withholding or
reduction whatsoever.
          (e) Reimbursement. If the Issuing Bank shall make any L/C Disbursement
in respect of a Letter of Credit, then, subject to Section 2.02(f) or 2.02(g),
as applicable, the Borrower shall pay to the Administrative Agent an amount
equal to such L/C Disbursement on the same Business Day that the Borrower shall
have received notice from the Issuing Bank that payment of such draft will be
made, or, if the Borrower shall have received such notice later than 10:00 a.m.,
New York City time, on any Business Day, not later than 10:00 a.m., New York
City time, on the immediately following Business Day.
          (f) Obligations Absolute. The Borrower’s obligations to reimburse L/C
Disbursements as provided in paragraph (e) above shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement, under any and all circumstances whatsoever,
and irrespective of:
     (i) any lack of validity or enforceability of any Letter of Credit or any
Loan Document, or any term or provision therein;
     (ii) any amendment or waiver of or any consent to departure from all or any
of the provisions of any Letter of Credit or any Loan Document;
     (iii) the existence of any claim, setoff, defense or other right that the
Borrower, any other party guaranteeing, or otherwise obligated with, the
Borrower, any Subsidiary or other Affiliate thereof or any other person may at
any time have against the beneficiary under any Letter of Credit, the Issuing
Bank, the Administrative Agent or any Lender or any other person, whether in
connection with this Agreement, any other Loan Document or any other related or
unrelated agreement or transaction;
     (iv) any draft or other document presented under a Letter of Credit proving
to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;
     (v) payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit; and



--------------------------------------------------------------------------------



 



54

     (vi) any other act or omission to act or delay of any kind of the Issuing
Bank, the Lenders, the Administrative Agent or any other person or any other
event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of the Borrower’s obligations hereunder.
          Without limiting the generality of the foregoing, it is expressly
understood and agreed that the absolute and unconditional obligation of the
Borrower hereunder to reimburse L/C Disbursements will not be excused by the
gross negligence or wilful misconduct of the Issuing Bank. However, the
foregoing shall not be construed to excuse the Issuing Bank from liability to
the Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
the Issuing Bank’s gross negligence or wilful misconduct in determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof; it is understood that the Issuing Bank may accept documents that
appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary and, in
making any payment under any Letter of Credit (i) the Issuing Bank’s exclusive
reliance on the documents presented to it under such Letter of Credit as to any
and all matters set forth therein, including reliance on the amount of any draft
presented under such Letter of Credit, whether or not the amount due to the
beneficiary thereunder equals the amount of such draft and whether or not any
document presented pursuant to such Letter of Credit proves to be insufficient
in any respect, if such document on its face appears to be in order, and whether
or not any other statement or any other document presented pursuant to such
Letter of Credit proves to be forged or invalid or any statement therein proves
to be inaccurate or untrue in any respect whatsoever and (ii) any noncompliance
in any immaterial respect of the documents presented under such Letter of Credit
with the terms thereof shall, in each case, be deemed not to constitute wilful
misconduct or gross negligence of the Issuing Bank.
          (g) Disbursement Procedures. The Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The Issuing Bank shall as promptly
as possible give telephonic notification, confirmed by fax, to the
Administrative Agent and the Borrower of such demand for payment and whether the
Issuing Bank has made or will make an L/C Disbursement thereunder; provided that
any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse the Issuing Bank, the Revolving Credit
Lenders or the PF Lenders, as the case may be, with respect to any such L/C
Disbursement.
          (h) Interim Interest. If the Issuing Bank shall make any L/C
Disbursement in respect of a Letter of Credit, then, unless the Borrower shall
reimburse such L/C Disbursement in full on such date, the unpaid amount thereof
shall bear interest for the account of the Issuing Bank, for each day from and
including the date of such L/C Disbursement, to but excluding the earlier of
(i) the date of payment by the Borrower or (ii)(x) in the case of an RF Letter
of Credit, the date on which interest shall commence to accrue thereon as
provided in Section 2.02(f), and (y) in the case of a PF Letter of Credit,



--------------------------------------------------------------------------------



 



55

the date of payment by the Administrative Agent as provided in Section 2.02(g),
at the rate per annum that would apply to such amount if such amount were an ABR
Revolving Loan.
          (i) Resignation or Removal of the Issuing Bank. The Issuing Bank may
resign at any time by giving 30 days’ prior written notice to the Administrative
Agent, the Lenders and the Borrower, and may be removed at any time by the
Borrower by notice to the Issuing Bank, the Administrative Agent and the
Lenders. Subject to the next succeeding paragraph, upon the acceptance of any
appointment as the Issuing Bank hereunder by a Lender that shall agree to serve
as successor Issuing Bank, such successor shall succeed to and become vested
with all the interests, rights and obligations of the retiring Issuing Bank and
the retiring Issuing Bank shall be discharged from its obligations to issue
additional Letters of Credit hereunder. At the time such removal or resignation
shall become effective, the Borrower shall pay all accrued and unpaid fees
pursuant to Section 2.05(c)(iv). The acceptance of any appointment as the
Issuing Bank hereunder by a successor Lender shall be evidenced by an agreement
entered into by such successor, in a form satisfactory to the Borrower and the
Administrative Agent, and, from and after the effective date of such agreement,
(i) such successor Lender shall have all the rights and obligations of the
previous Issuing Bank under this Agreement and the other Loan Documents and
(ii) references herein and in the other Loan Documents to the term “Issuing
Bank” shall be deemed to refer to such successor or to any previous Issuing
Bank, or to such successor and all previous Issuing Banks, as the context shall
require. After the resignation or removal of the Issuing Bank hereunder, the
retiring Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement and the other
Loan Documents with respect to Letters of Credit issued by it prior to such
resignation or removal, but shall not be required to issue additional Letters of
Credit.
          (j) Cash Collateralization. If any Event of Default shall occur and be
continuing, the Borrower shall, on the Business Day it receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Credit Lenders holding participations in
outstanding Letters of Credit representing greater than 50% of the aggregate
undrawn amount of all outstanding RF Letters of Credit) thereof and of the
amount to be deposited, deposit in an account with the Collateral Agent, for the
benefit of the Revolving Credit Lenders, an amount in cash equal to the RF L/C
Exposure as of such date; provided, however, that the obligation to deposit such
cash shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower described in
clause (g) or (h) of Article VII. Such deposit shall be held by the Collateral
Agent as collateral for the payment and performance of the Obligations. The
Collateral Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits in Permitted Investments, which investments
shall be made at the option and sole discretion of the Collateral Agent, such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall (i)
automatically be applied by the Administrative Agent to reimburse the Issuing
Bank



--------------------------------------------------------------------------------



 



56

for L/C Disbursements in respect of RF Letters of Credit for which it has not
been reimbursed, (ii) be held for the satisfaction of the reimbursement
obligations of the Borrower for the RF L/C Exposure at such time and (iii) if
the maturity of the Loans has been accelerated (but subject to the consent of
Revolving Credit Lenders holding participations in outstanding Letters of Credit
representing greater than 50% of the aggregate undrawn amount of all outstanding
RF Letters of Credit), be applied to satisfy the Obligations. If the Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three Business Days after
all Events of Default have been cured or waived.
          (k) Additional Issuing Banks. The Borrower may, at any time and from
time to time with the consent of the Administrative Agent (which consent shall
not be unreasonably withheld) and such Lender, designate one or more additional
Lenders to act as an issuing bank under the terms of this Agreement. Any Lender
designated as an issuing bank pursuant to this paragraph (k) shall be deemed to
be an “Issuing Bank” (in addition to being a Lender) in respect of Letters of
Credit issued or to be issued by such Lender, and, with respect to such Letters
of Credit, such term shall thereafter apply to any other Issuing Bank and such
Lender.
          (l) Credit Linked Deposit Account. (i) On the Closing Date and subject
to the satisfaction of the conditions precedent set forth in Sections 4.01 and
4.02, each PF Lender shall pay to the Administrative Agent such PF Lender’s
Credit-Linked Deposit. The Credit-Linked Deposits shall be held by the
Administrative Agent in (or credited to) the Credit-Linked Deposit Account, and
no person other than the Administrative Agent shall have a right of withdrawal
from the Credit-Linked Deposit Account or any other right or power with respect
to the Credit-Linked Deposits. Notwithstanding anything herein to the contrary,
the funding obligation of each PF Lender in respect of its participation in PF
Letters of Credit and PF L/C Loans shall be satisfied in full upon the funding
of its Credit-Linked Deposit.
          (ii) Each of the Administrative Agent, the Issuing Bank and each PF
Lender hereby acknowledges and agrees that (x) each PF Lender is funding its
Credit-Linked Deposit to the Administrative Agent for application in the manner
contemplated by Sections 2.01(e), 2.02(g) and 2.23(d) and (y) the Administrative
Agent may invest the Credit-Linked Deposits in such Credit Suisse time deposit
accounts as may be determined from time to time by the Administrative Agent. The
Administrative Agent hereby agrees to pay to each PF Lender, on each Interest
Payment Date for the Credit-Linked Deposits, interest (computed on the basis of
the actual number of days elapsed over a year of 360 days) on the amount of such
PF Lender’s PF Pro Rata Percentage of the aggregate amount of the Credit-Linked
Deposits during such Interest Period at a rate per annum equal to the Adjusted
LIBO Rate for such Interest Period less the Credit-Linked Deposit Cost Amount.
With respect to any Interest Period during which a PF L/C Loan is deemed made,
the Administrative Agent shall determine the amount of interest payable by the
Borrower on such PF L/C Loan for the portion of such Interest Period during
which such PF L/C Loan is outstanding pursuant to Section 2.02(h) and the amount
of interest payable by the Administrative Agent on the Credit-Linked Deposits
during such



--------------------------------------------------------------------------------



 



57

Interest Period, and such determination shall be conclusive absent manifest
error. In addition, if on any Interest Payment Date for the Credit-Linked
Deposits the Adjusted LIBO Rate for the Interest Period then ended would exceed
the LIBO Rate for such Interest Period (as a result of the imposition of
Statutory Reserves), then on such Interest Payment Date the Borrower will pay to
the Administrative Agent in immediately available funds an amount equal to such
excess. Promptly upon request from the Issuing Bank of PF Letters of Credit, the
Administrative Agent shall advise such Issuing Bank, as of such date, of the
balance of the Credit-Linked Deposit Account, the aggregate amount of PF L/C
Loans held by the PF Fronting Lender and, if there is more than one Issuing Bank
of PF Letters of Credit, the aggregate face amount of PF Letters of Credit that
have been issued or for which the Borrower has requested issuance by each other
Issuing Bank of PF Letters of Credit.
          (iii) The Borrower shall have no right, title or interest in or to the
Credit-Linked Deposit Account or the Credit-Linked Deposits and no obligations
with respect thereto other than as expressly provided in this Agreement. Without
limiting the foregoing, the obligation to return the Credit-Linked Deposits to
the P/F Lenders is solely an obligation of the Administrative Agent, and the
Borrower shall have no liability or obligation in respect of the principal
amount of the Credit-Linked Deposits.
          SECTION 2.24. Increase in Term Loan Commitments. (a) The Borrower may,
by written notice to the Administrative Agent from time to time, request
Incremental Term Loan Commitments in an aggregate amount (for all such
Incremental Term Loan Commitments) not to exceed the Incremental Debt Amount
from one or more Incremental Term Lenders, which may include any existing
Lender; provided that each Incremental Term Lender, if not already a Lender
hereunder, shall be subject to the approval of the Administrative Agent (which
approval shall not be unreasonably withheld); provided further that no existing
Lender shall be obligated to commit to provide Incremental Term Loans or become
an Incremental Term Lender. Such notice shall set forth (i) the amount of the
Incremental Term Loan Commitments being requested (which shall be in minimum
increments of $1,000,000 and a minimum amount of $5,000,000 or equal to the
remaining Incremental Debt Amount), (ii) the date on which such Incremental Term
Loan Commitments are requested to become effective (which shall not be less than
10 Business Days nor more than 60 days after the date of such notice) and
(iii) whether such Incremental Term Loan Commitments are to be Term Loan
Commitments or commitments to make term loans with terms different from the Term
Loans (“Other Term Loans”).
          (b) The Borrower and each Incremental Term Lender shall execute and
deliver to the Administrative Agent an Incremental Term Loan Assumption
Agreement and such other documentation as the Administrative Agent shall
reasonably specify to evidence the Incremental Term Loan Commitment of such
Incremental Term Lender. Each Incremental Term Loan Assumption Agreement shall
specify the terms of the Incremental Term Loans to be made thereunder; provided
that, without the prior written consent of the Required Lenders, (i) the final
maturity date of any Other Term Loans shall be no earlier than the Term Loan
Maturity Date, (ii) the average life to maturity of any Other Term Loans shall
be no shorter than (x) the average life to maturity of the



--------------------------------------------------------------------------------



 



58

Term Loans and (y) if the initial yield (determined as provided below) of such
Other Term Loans exceeds the Applicable Percentage then in effect for Eurodollar
Term Loans, six months longer than the average life to maturity of the Term
Loans, and (iii) if the initial yield on any Other Term Loans (as determined by
the Administrative Agent to be equal to the sum of (x) the Adjusted LIBOR margin
on the Other Term Loans and (y) if the Other Term Loans are initially made at a
discount or the Lenders making the same receive a fee directly or indirectly
from Holdings, the Borrower or any Subsidiary for doing so (the amount of such
fee, expressed as a percentage of the Other Term Loans, being referred to herein
as “OID”), the amount of such OID divided by the lesser of (A) the average life
to maturity of such Other Term Loans and (B) four) exceeds by more than 50 basis
points (the amount of such excess above 50 basis points being referred to herein
as the “Yield Differential”) the Applicable Percentage then in effect for
Eurodollar Term Loans, then the Applicable Percentages then in effect for Term
Loans shall automatically be increased by the Yield Differential, effective upon
the making of the Other Term Loans (and if the Adjusted LIBOR margins on the
Other Term Loans are subject to a leveraged-based pricing grid, appropriate
increases to the other Applicable Percentages for the Term Loans, consistent
with the foregoing, shall be made). The Administrative Agent shall promptly
notify each Lender as to the effectiveness of each Incremental Term Loan
Assumption Agreement. Each of the parties hereto hereby agrees that, upon the
effectiveness of any Incremental Term Loan Assumption Agreement, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Incremental Term Loan Commitment
evidenced thereby. Any such deemed amendment may be memorialized in writing by
the Administrative Agent with the Borrower’s consent (not to be unreasonably
withheld) and furnished to the other parties hereto.
          (c) Notwithstanding the foregoing, no Incremental Term Loan Commitment
shall become effective under this Section 2.24 unless (i) on the date of such
effectiveness, the conditions set forth in paragraphs (b) and (c) of
Section 4.01 shall be satisfied and the Administrative Agent shall have received
a certificate to that effect dated such date and executed by a Financial Officer
of the Borrower, (ii) the Administrative Agent shall have received (with
sufficient copies for each of the Incremental Term Lenders) legal opinions,
board resolutions and other closing certificates and documentation consistent
with those delivered on the Closing Date under Section 4.02 and (iii) the
Leverage Ratio on such date, calculated on a Pro Forma Basis after giving effect
to such Incremental Term Loan Commitment and the Loans to be made thereunder and
the application of the proceeds therefrom as if made and applied on such date,
shall be at least 0.25 to 1.0 less than the maximum Leverage Ratio permitted
under Section 6.12 applicable at such time.
          (d) Each of the parties hereto hereby agrees that the Administrative
Agent may take any and all action as may be reasonably necessary to ensure that
all Incremental Term Loans (other than Other Term Loans), when originally made,
are included in each Borrowing of outstanding Term Loans on a pro rata basis.
This may be accomplished at the discretion of the Administrative Agent by
requiring each outstanding Eurodollar Term Borrowing to be converted into an ABR
Term Borrowing on the date of each Incremental Term Loan, or by allocating a
portion of each Incremental Term Loan to





--------------------------------------------------------------------------------



 



59
each outstanding Eurodollar Term Borrowing on a pro rata basis, even though as a
result thereof such Incremental Term Loan may effectively have a shorter
Interest Period than the Term Loans included in the Borrowing of which they are
a part (and notwithstanding any other provision of this Agreement that would
prohibit such an initial Interest Period). Any conversion of Eurodollar Term
Loans to ABR Term Loans made pursuant to the preceding sentence shall be subject
to Section 2.16. If any Incremental Term Loan is to be allocated to an existing
Interest Period for a Eurodollar Term Borrowing then, subject to Section 2.07,
the interest rate applicable to such Incremental Term Loan for the remainder of
such Interest Period shall equal the Adjusted LIBO Rate for a period
approximately equal to the remainder of such Interest Period (as determined by
the Administrative Agent two Business Days before the date such Incremental Term
Loan is made) plus the Applicable Percentage then in effect. In addition, to the
extent any Incremental Term Loans are not Other Term Loans, the scheduled
amortization payments under Sections 2.11(a)(i) required to be made after the
making of such Incremental Term Loans shall be ratably increased by the
aggregate principal amount of such Incremental Term Loans.
ARTICLE III
Representations and Warranties
          Each of Holdings and the Borrower represents and warrants to the
Administrative Agent, the Collateral Agent, the Issuing Bank and each of the
Lenders that:
          SECTION 3.01. Organization; Powers. Holdings, the Borrower and each of
the Subsidiaries (a) is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, (b) has all requisite
power and authority to own its property and assets and to carry on its business
as now conducted and as proposed to be conducted, (c) is qualified to do
business in, and is in good standing in, every jurisdiction where such
qualification is required, except where the failure so to qualify could not
reasonably be expected to result in a Material Adverse Effect, and (d) has the
power and authority to execute, deliver and perform its obligations under each
of the Loan Documents and each other agreement or instrument contemplated hereby
or thereby to which it is or will be a party and, in the case of the Borrower,
to borrow hereunder.
          SECTION 3.02. Authorization. The Transactions (a) have been duly
authorized by all requisite corporate or other company and, if required,
stockholder, action on the part of each Loan Party and (b) will not (i) violate
(A) any material provision of law, statute, rule or regulation, or of the
certificate or articles of incorporation, by-laws, limited liability company
agreements or other constitutive documents of Holdings, the Borrower or any
Subsidiary, (B) any applicable order of any Governmental Authority or (C) any
provision of any indenture or any other material agreement or other instrument
to which Holdings, the Borrower or any Subsidiary is a party or by which any of
them or any of their property is or may be bound, (ii) be in conflict with,
result in a breach of or constitute (alone or with notice or lapse of time or
both) a default under, or give rise to any right to accelerate or to require the
prepayment,



--------------------------------------------------------------------------------



 



60

repurchase or redemption of any obligation under any such indenture, agreement
or other instrument or (iii) result in the creation or imposition of any Lien
upon or with respect to any property or assets now owned or hereafter acquired
by Holdings, the Borrower or any Subsidiary (other than any Lien created
hereunder or under the Security Documents).
          SECTION 3.03. Enforceability. This Agreement has been duly executed
and delivered by Holdings and the Borrower and constitutes, and each other Loan
Document when executed and delivered by each Loan Party thereto will constitute,
a legal, valid and binding obligation of such Loan Party enforceable against
such Loan Party in accordance with its terms, except as such enforceability may
be limited by bankruptcy, insolvency, fraudulent conveyance, reorganization and
other similar laws relating to or affecting creditors’ rights generally and
general equitable principles.
          SECTION 3.04. Governmental Approvals. No action, consent or approval
of, registration or filing with or any other action by any Governmental
Authority is or will be required in connection with the Transactions, except for
(a) such as have been made or obtained and are in full force and effect and
(b) such actions, consents, approvals, registrations or filings, the failure of
which to make or obtain could not reasonably be expected to result in a Material
Adverse Effect.
          SECTION 3.05. Financial Statements. (a) The Borrower has heretofore
furnished to the Lenders (i) its consolidated balance sheets and related
statements of income, stockholders’ equity and cash flows as of and for the
fiscal year ended on June 28, 2006, audited by and accompanied by the opinion of
Deloitte & Touche LLP, independent public accountants, and (ii) the Company’s
consolidated balance sheets and related statements of income, stockholders’
equity and cash flows (A) as of and for the fiscal year ended on December 28,
2005, audited by and accompanied by the opinion of KPMG LLP, independent public
accountants, and (B) as of and for the fiscal quarters ended March 29, 2006 and
June 28, 2006. Such financial statements present fairly in all material respects
the financial condition and results of operations and cash flows of the Borrower
and its consolidated Subsidiaries or the Company and its consolidated
subsidiaries, as the case may be, as of such dates and for such periods. Such
balance sheets and the notes thereto disclose all material liabilities, direct
or contingent, of the Borrower and its consolidated Subsidiaries or the Company
and its consolidated subsidiaries, as the case may be, as of the dates thereof.
Such financial statements were prepared in accordance with GAAP (as applicable
to interim financial statements, in the case of such interim financial
statements) applied on a consistent basis.
          (b) The Borrower has heretofore delivered to the Lenders its unaudited
pro forma consolidated balance sheet and related pro forma consolidated
statement of income as of and for the four fiscal quarters ended June 28, 2006,
prepared giving effect to the Transactions as if they had occurred, with respect
to such balance sheet, on such date and, with respect to such other financial
statements, on the first day of the four fiscal quarter period ending on such
date. Such pro forma financial statements have been prepared in good faith by
the Borrower, based on the assumptions used to prepare the pro forma financial
information contained in the Confidential Information Memorandum (which
assumptions at the time made were believed by the Borrower to be reasonable),
were based on the best information available to the Borrower as of the date of
delivery



--------------------------------------------------------------------------------



 



61

thereof, accurately reflect all adjustments required to be made to give effect
to the Transactions and present fairly in all material respects on a pro forma
basis the estimated consolidated financial position of the Borrower and its
consolidated Subsidiaries as of such date and for such period, assuming that the
Transactions had actually occurred at such date or at the beginning of such
period, as the case may be.
          SECTION 3.06. No Material Adverse Change. No event, change or
condition has occurred that has had, or could reasonably be expected to have, a
material adverse effect on the business, assets, operations or condition,
financial or otherwise, of the Borrower and the Subsidiaries, taken as a whole,
since June 28, 2006.
          SECTION 3.07. Title to Properties; Possession Under Leases. (a) Each
of Holdings, the Borrower and each of the Subsidiaries has good and marketable
title to, or valid leasehold interests in, all its material properties and
assets (including any Mortgaged Property), except for minor defects in title
that do not interfere with its ability to conduct its business as currently
conducted or to utilize such properties and assets for their intended purposes.
All such material properties and assets are free and clear of Liens, other than
Liens expressly permitted by Section 6.02.
          (b) Each of Holdings, the Borrower and each of the Subsidiaries has
complied with all obligations under all leases to which it is a party and all
such leases are in full force and effect except, in each case, for such
noncompliance or such failures to be in full force and effect that could not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect. Each of Holdings, the Borrower and each of the
Subsidiaries enjoys peaceful and undisturbed possession under all such material
leases.
          SECTION 3.08. Subsidiaries. Schedule 3.08 sets forth as of the Closing
Date a list of all Subsidiaries and the percentage ownership interest of
Holdings, the Borrower or any Subsidiary therein. The shares of Equity Interests
so indicated on Schedule 3.08 are fully paid and non-assessable and are owned by
Holdings, the Borrower or one of the Subsidiaries, directly or indirectly, free
and clear of all Liens (other than Liens created under the Security Documents).
          SECTION 3.09. Litigation; Compliance with Laws. (a) Except as set
forth on Schedule 3.09, there are not any actions, suits or proceedings at law
or in equity or by or before any Governmental Authority now pending or, to the
knowledge of Holdings or the Borrower, threatened against or affecting Holdings
or the Borrower or any Subsidiary or any business, property or rights of any
such person (i) that involve any Loan Document or the Transactions or (ii) as to
which there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.
          (b) Since the Closing Date, there has been no change in the status of
the matters disclosed on Schedule 3.09 that, individually or in the aggregate,
has resulted in, or materially increased the likelihood of, a Material Adverse
Effect.



--------------------------------------------------------------------------------



 



62

          SECTION 3.10. Agreements. None of Holdings, the Borrower or any of the
Subsidiaries is in default in any manner under any provision of any indenture or
other agreement or instrument evidencing Indebtedness, or any other material
agreement or instrument to which it is a party or by which it or any of its
properties or assets are or may be bound, where such default could reasonably be
expected to result in a Material Adverse Effect.
          SECTION 3.11. Federal Reserve Regulations. (a) None of Holdings, the
Borrower or any of the Subsidiaries is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
buying or carrying Margin Stock.
          (b) No part of the proceeds of any Loan or any Letter of Credit will
be used, whether directly or indirectly, and whether immediately, incidentally
or ultimately, for any purpose that entails a violation of, or that is
inconsistent with, the provisions of the Regulations of the Board, including
Regulation T, U or X.
          SECTION 3.12. Investment Company Act. None of Holdings, the Borrower
or any Subsidiary is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.
          SECTION 3.13. Use of Proceeds. The Borrower will use the proceeds of
the Term Loans (other than any Incremental Term Loans), together with the
proceeds of the New Senior Notes and the Sale/Leaseback Transaction, solely
(a) to pay the Merger Consideration, (b) to refinance all amounts due or
outstanding under the Existing Credit Agreement, (c) to finance the Debt Tender
Offers, (d) to repay in full or otherwise satisfy and discharge the Company
Senior Notes, (e) to repay in full the Company Existing Credit Agreement, (f) to
pay related fees and expenses and (g) to provide working capital. The Borrower
will use the proceeds of the Revolving Loans and the Swingline Loans, and will
request the issuance of Letters of Credit, solely for general corporate purposes
of the Borrower. The Borrower will use the proceeds of any Incremental Term
Loans solely as set forth in the applicable Incremental Term Loan Assumption
Agreement.
          SECTION 3.14. Tax Returns. Each of Holdings, the Borrower and each of
the Subsidiaries has filed or caused to be filed all Federal, state and
material, local and foreign tax returns or materials required to have been filed
by it and has paid or caused to be paid all material Taxes due and payable by it
and all material assessments received by it, except Taxes that are being
contested in good faith by appropriate proceedings and for which Holdings, the
Borrower or such Subsidiary, as applicable, shall have set aside on its books
adequate reserves.
          SECTION 3.15. No Material Misstatements. None of (a) the Confidential
Information Memorandum or (b) any other information, report, financial
statement, exhibit or schedule furnished by or on behalf of Holdings or the
Borrower to the Administrative Agent or any Lender in connection with the
negotiation of any Loan Document or included therein or delivered pursuant
thereto, when taken as a whole, contained, contains or will contain any material
misstatement of fact or omitted, omits or will omit to state any material fact
necessary to make the statements therein, in the light



--------------------------------------------------------------------------------



 



63

of the circumstances under which they were, are or will be made, not misleading;
provided that to the extent any such information, report, financial statement,
exhibit or schedule was based upon or constitutes a forecast or projection, each
of Holdings and the Borrower represents only that it acted in good faith and
utilized reasonable assumptions and due care in the preparation of such
information, report, financial statement, exhibit or schedule.
          SECTION 3.16. Employee Benefit Plans. Each of the Borrower and each of
its ERISA Affiliates is in compliance in all material respects with the
applicable provisions of ERISA and the Code and the regulations and published
interpretations thereunder. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events,
could reasonably be expected to result in material liability of the Borrower or
any of its ERISA Affiliates. The present value of all benefit liabilities under
each Plan (based on the assumptions used to fund such Plan) did not, as of the
last annual valuation date applicable thereto, exceed the fair market value of
the assets of such Plan by a material amount, and the present value of all
benefit liabilities of all underfunded Plans (based on the assumptions used to
fund such plan) did not, as of the last annual valuation dates applicable
thereto, exceed the fair market value of the assets of all such underfunded
Plans by a material amount.
          SECTION 3.17. Environmental Matters. (a) Except as set forth in
Schedule 3.17 and except with respect to any other matters that, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, none of Holdings, the Borrower or any of the Subsidiaries
(i) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.
          (b) Since the Closing Date, there has been no change in the status of
the matters disclosed on Schedule 3.17 that, individually or in the aggregate,
has resulted in, or materially increased the likelihood of, a Material Adverse
Effect.
          SECTION 3.18. Insurance. Schedule 3.18 sets forth a true, complete and
correct description of all insurance maintained by the Borrower or by the
Borrower for its Subsidiaries as of the Closing Date. As of the Closing Date,
such insurance is in full force and effect and all premiums have been duly paid.
The Borrower and its Subsidiaries have insurance in such amounts and covering
such risks and liabilities as are in accordance with normal industry practice.
          SECTION 3.19. Security Documents. (a) The Guarantee and Collateral
Agreement, upon execution and delivery thereof by the parties thereto, will
create in favor of the Collateral Agent, for the ratable benefit of the Secured
Parties, a legal, valid and enforceable security interest in the Collateral (as
defined in the Guarantee and Collateral Agreement) and the proceeds thereof and
(i) when the Pledged Collateral (as defined in the Guarantee and Collateral
Agreement) is delivered to the Collateral Agent, the Lien created under the
Guarantee and Collateral Agreement shall constitute a fully perfected first
priority Lien on, and security interest in, all right, title and interest of the



--------------------------------------------------------------------------------



 



64

Loan Parties in such Pledged Collateral, in each case prior and superior in
right to any other person, and (ii) when financing statements in appropriate
form are filed in the offices specified on Schedule 3.19(a), the Lien created
under the Guarantee and Collateral Agreement will constitute a fully perfected
Lien on, and security interest in, all right, title and interest of the Loan
Parties in such Collateral (other than Intellectual Property (as defined in the
Guarantee and Collateral Agreement) and Collateral in which a security interest
may be perfected only by the taking of control), in each case prior and superior
in right to any other person, other than with respect to Liens expressly
permitted by Section 6.02.
          (b) Upon the recordation of the Guarantee and Collateral Agreement (or
a short-form security agreement in form and substance reasonably satisfactory to
the Borrower and the Collateral Agent) with the United States Patent and
Trademark Office and the United States Copyright Office, together with the
financing statements in appropriate form filed in the offices specified on
Schedule 3.19(a), the Lien created under the Guarantee and Collateral Agreement
shall constitute a fully perfected Lien on, and security interest in, all right,
title and interest of the Loan Parties in the Intellectual Property (as defined
in the Guarantee and Collateral Agreement) in which a security interest may be
perfected by such filings in the United States and its territories and
possessions, in each case prior and superior in right to any other person (it
being understood that subsequent recordings in the United States Patent and
Trademark Office and the United States Copyright Office may be necessary to
perfect a Lien on registered trademarks and patents, trademark and patent
applications and registered copyrights acquired by the Loan Parties after the
date hereof).
          (c) The Mortgages are effective to create in favor of the Collateral
Agent, for the ratable benefit of the Secured Parties, a legal, valid and
enforceable Lien on all of the Loan Parties’ right, title and interest in and to
the Mortgaged Property thereunder and the proceeds thereof, and when the
Mortgages are filed in the offices specified on Schedule 3.19(c), the Mortgages
shall constitute a fully perfected Lien on, and security interest in, all right,
title and interest of the Loan Parties in such Mortgaged Property and the
proceeds thereof, in each case prior and superior in right to any other person,
other than with respect to the rights of persons pursuant to Liens expressly
permitted by Section 6.02.
          SECTION 3.20. Location of Real Property and Leased Premises.
Schedule 3.20(a) lists completely and correctly as of the Closing Date all real
property owned by the Borrower and the Subsidiaries and the addresses thereof.
The Borrower and the Subsidiaries, as the case may be, as of the Closing Date,
own in fee all the real property set forth on Schedule 3.20(a). Schedule 3.20(b)
lists completely and correctly as of the Closing Date all material real property
leased by the Borrower and the Subsidiaries and the addresses thereof. The
Borrower and the Subsidiaries, as the case may be, as of the Closing Date have
valid leasehold interests in all the real property set forth on
Schedule 3.20(b).
          SECTION 3.21. Labor Matters. As of the Closing Date, there are no
strikes, lockouts or slowdowns against Holdings, the Borrower or any Subsidiary
pending or, to the knowledge of Holdings or the Borrower, threatened. Except as
provided on



--------------------------------------------------------------------------------



 



65

Schedule 3.09, the hours worked by and payments made to employees of Holdings,
the Borrower and the Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable Federal, state, local or foreign law
dealing with such matters, except for such violations that could not reasonably
be expected, individually or in the aggregate, to result in a Material Adverse
Effect. All payments due from Holdings, the Borrower or any Subsidiary, or for
which any claim may be made against Holdings, the Borrower or any Subsidiary, on
account of wages and employee health and welfare insurance and other benefits,
have been paid or accrued as a liability on the books of Holdings, the Borrower
or such Subsidiary, except for such failures that could not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect. The consummation of the Transactions will not give rise to any right of
termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which Holdings, the Borrower or any
Subsidiary is bound.
          SECTION 3.22. Solvency. Immediately after the consummation of the
Transactions to occur on the Closing Date and immediately following the making
of each Loan and after giving effect to the application of the proceeds of each
Loan, (a) the fair value of the assets of each Loan Party, at a fair valuation,
will exceed its debts and liabilities, subordinated, contingent or otherwise;
(b) the present fair saleable value of the property of each Loan Party will be
greater than the amount that will be required to pay the probable liability of
its debts and other liabilities, subordinated, contingent or otherwise, as such
debts and other liabilities become absolute and matured; (c) each Loan Party
will be able to pay its debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured; and
(d) each Loan Party will not have unreasonably small capital with which to
conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted following the Closing Date.
          SECTION 3.23. Transaction Documents. The Borrower has delivered to the
Administrative Agent a complete and correct copy of the Merger Agreement
(including all schedules, exhibits, amendments, supplements and modifications
thereto). None of the Borrower, any other Loan Party or Buffets Southeast, Inc.
is in default in the performance or compliance with any material provisions
thereof. The Merger Agreement complies in all material respects with all
material applicable laws. All representations and warranties set forth in the
Merger Agreement were true and correct in all material respects at the time as
of which such representations and warranties were made (or deemed made).
ARTICLE IV
Conditions of Lending
          The obligations of the Lenders to make Loans and of the Issuing Bank
to issue Letters of Credit hereunder are subject to the satisfaction of the
following conditions:
          SECTION 4.01. All Credit Events. On the date of each Borrowing,
including each Borrowing of a Swingline Loan but excluding the conversion of a



--------------------------------------------------------------------------------



 



66

Eurodollar Borrowing to an ABR Borrowing or vice versa or the continuation or
conversion of the Interest Period of a Eurodollar Borrowing into another
permitted Interest Period, and on the date of each issuance, amendment,
extension or renewal of a Letter of Credit (each such event being called a
“Credit Event”):
          (a) The Administrative Agent shall have received a notice of such
Borrowing as required by Section 2.03 (or such notice shall have been deemed
given in accordance with Section 2.03) or, in the case of the issuance,
amendment, extension or renewal of a Letter of Credit, the Issuing Bank and the
Administrative Agent shall have received a notice requesting the issuance,
amendment, extension or renewal of such Letter of Credit as required by
Section 2.23(b) or, in the case of the Borrowing of a Swingline Loan, the
Swingline Lender and the Administrative Agent shall have received a notice
requesting such Swingline Loan as required by Section 2.22(b).
          (b) The representations and warranties set forth in Article III hereof
and in each other Loan Document shall be true and correct in all material
respects on and as of the date of such Credit Event with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date.
          (c) At the time of and immediately after such Credit Event, no Event
of Default or Default shall have occurred and be continuing.
          Each Credit Event shall be deemed to constitute a representation and
warranty by the Borrower and Holdings on the date of such Credit Event as to the
matters specified in paragraphs (b) and (c) of this Section 4.01.
          SECTION 4.02. First Credit Event. On the Closing Date:
          (a) The Administrative Agent shall have received, on behalf of itself,
the Lenders and the Issuing Bank, a favorable written opinion of (i) Paul,
Weiss, Rifkind, Wharton & Garrison LLP, counsel for Holdings and the Borrower,
substantially to the effect set forth in Exhibit G-1, (ii) Faegre & Benson,
Minnesota counsel for the Borrower, substantially to the effect set forth in
Exhibit G-2, (iii) McNair Law Firm, P.A., South Carolina counsel for the
Company, substantially to the effect set forth in Exhibit G-3 and (iv) each
local counsel for the Borrower set forth on Schedule 4.02(a), each substantially
to the effect set forth on Exhibit G-4 or in such other form as the
Administrative Agent shall reasonably approve, in each case (A) dated the
Closing Date, (B) addressed to the Issuing Bank, the Administrative Agent and
the Lenders and (C) covering such other matters relating to the Loan Documents
and the Transactions as the Administrative Agent shall reasonably request, and
Holdings and the Borrower hereby request such counsel to deliver such opinions.
          (b) The Administrative Agent shall have received (i) a copy of the
certificate or articles of incorporation or certificate of formation, as
applicable, including all amendments thereto, of each Loan Party, certified as
of a recent date by the Secretary of State of the state of its organization, and
a certificate as to the good standing of each Loan Party as of a recent date,
from such Secretary of State; (ii) a certificate of the



--------------------------------------------------------------------------------



 



67

Secretary or Assistant Secretary of each Loan Party dated the Closing Date and
certifying (A) that attached thereto is a true and complete copy of the by-laws
or limited liability company agreement, as applicable, of such Loan Party as in
effect on the Closing Date and at all times since a date prior to the date of
the resolutions described in clause (B) below, (B) that attached thereto is a
true and complete copy of resolutions duly adopted by the Board of Directors or
sole member, as applicable, of such Loan Party authorizing the execution,
delivery and performance of the Loan Documents to which such person is a party
and, in the case of the Borrower, the borrowings hereunder, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect, (C) that the certificate or articles of incorporation or certificate
of formation, as applicable, of such Loan Party have not been amended since the
date of the last amendment thereto shown on the certificate of good standing
furnished pursuant to clause (i) above, and (D) as to the incumbency and
specimen signature of each officer executing any Loan Document or any other
document delivered in connection herewith on behalf of such Loan Party; (iii) a
certificate of another officer as to the incumbency and specimen signature of
the Secretary or Assistant Secretary executing the certificate pursuant to
clause (ii) above; and (iv) such other documents as the Lenders, the Issuing
Bank or the Administrative Agent may reasonably request.
          (c) The Administrative Agent shall have received a certificate, dated
the Closing Date and signed by a Financial Officer of the Borrower, confirming
compliance with the conditions precedent set forth in paragraphs (b) and (c) of
Section 4.01.
          (d) The Administrative Agent shall have received all Fees and other
amounts due and payable (to the extent invoiced) on or prior to the Closing
Date, including, to the extent invoiced, reimbursement or payment of all
out-of-pocket expenses required to be reimbursed or paid by the Borrower
hereunder or under any other Loan Document.
          (e) The Lenders shall have received, to the extent requested, all
documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the U.S.A. Patriot Act.
          (f) The Security Documents (including leasehold Mortgages and the
Intercreditor Agreement with respect to the Sale/Leaseback Properties) shall
have been duly executed by each Loan Party that is to be a party thereto and
shall be in full force and effect on the Closing Date; provided, however, that
leasehold Mortgages with respect to the Sale/Leaseback Properties listed on
Schedule 4.02(f) shall be provided after the Closing Date so long as and to the
extent that the ground lessor of such Sale/Leaseback Property consents to such
leasehold Mortgage to the extent required by the respective ground lease in
effect as of the date hereof; provided further that the amount secured by each
leasehold Mortgage to be recorded in a jurisdiction that requires a mortgage tax
shall be capped at 110% of the value of such leasehold interest encumbered by
such leasehold Mortgage. Except as provided in the proviso to the preceding
sentence, the Collateral Agent on behalf of the Secured Parties shall have a
security interest in the Collateral of the type and priority described in each
Security Document.



--------------------------------------------------------------------------------



 



68

          (g) The Collateral Agent shall have received a Perfection Certificate
with respect to the Loan Parties dated the Closing Date and duly executed by a
Responsible Officer of Holdings and the Borrower, and shall have received the
results of a search of the Uniform Commercial Code filings (or equivalent
filings) made with respect to the Loan Parties in the states (or other
jurisdictions) of formation of such persons and in the other jurisdictions in
which such persons maintain property, in each case as indicated on such
Perfection Certificate, together with copies of the financing statements (or
similar documents) disclosed by such search, and accompanied by evidence
reasonably satisfactory to the Collateral Agent that the Liens indicated in any
such financing statement (or similar document) would be permitted under
Section 6.02 or have been or will be contemporaneously released or terminated.
          (h) The Administrative Agent shall have received a copy of, or a
certificate as to coverage under, the insurance policies required by
Section 5.02 and the applicable provisions of the Security Documents, each of
which shall be endorsed or otherwise amended to include a customary lender’s
loss payable endorsement and to name the Collateral Agent as additional insured,
in form and substance satisfactory to the Administrative Agent.
          (i) The Merger shall have been, or substantially simultaneously with
the initial funding of Loans on the Closing Date shall be, consummated in
accordance with the Merger Agreement and applicable law, without giving effect
to any waiver of any material terms or conditions of the Merger Agreement not
approved by the Required Lenders. The Administrative Agent shall have received
copies of the Merger Agreement and all certificates and other documents
delivered thereunder, certified by a Financial Officer as being complete and
correct.
          (j) There shall not have occurred any event, circumstance, change,
development or effect since December 28, 2005, that, individually or in the
aggregate with all other events, circumstances, conditions, changes,
developments or effects, has had, or would reasonably be expected to have, a
Company Material Adverse Effect (as defined in the Merger Agreement).
          (k) The Borrower shall have received gross cash proceeds of not less
than $300,000,000 from the issuance of the New Senior Notes and not less than
$566,769,505 from the Sale/Leaseback Transaction. The terms and conditions of
the New Senior Notes and the provisions of the New Senior Note Documents and the
Sale/Leaseback Documents shall be reasonably satisfactory to the Lenders. The
Administrative Agent shall have received copies of the New Senior Note Documents
and the Sale/Leaseback Documents, certified by a Financial Officer as being
complete and correct.
          (l) All principal, premium, if any, interest, fees and other amounts
due or outstanding under the Existing Credit Agreement, the Company Existing
Credit Agreement and the Company Senior Notes shall have been paid in full, the
commitments (if any) thereunder terminated and all guarantees (if any) and
security (if any) in support thereof discharged and released, and the
Administrative Agent shall have received reasonably satisfactory evidence
thereof. Holdings and the Borrower shall have purchased all Existing Holdings
Notes and Existing Subordinated Notes, respectively,



--------------------------------------------------------------------------------



 



69

validly tendered and not withdrawn in the Debt Tender Offers, and, if all such
notes are not so repurchased, the applicable indenture related thereto shall
have been amended as contemplated by the applicable Debt Tender Offer.
Immediately after giving effect to the Transactions and the other transactions
contemplated hereby, Holdings, the Borrower and the Subsidiaries shall have
outstanding no Indebtedness or preferred stock other than (a) Indebtedness
outstanding under this Agreement, (b) the New Senior Notes, (c) Indebtedness
under the Sale/Leaseback Documents, (d) Existing Holdings Notes and Existing
Subordinated Notes not purchased in the Debt Tender Offers and (e) Indebtedness
set forth on Schedule 6.01.
          (m) The Lenders shall have received a certificate substantially in the
form of Exhibit H from the chief financial officer of the Borrower to the effect
that, after giving effect to the Transactions and the other transactions
contemplated hereby, the Borrower and the Subsidiaries, taken as a whole, will
not (i) be insolvent, (ii) be rendered insolvent by the Indebtedness incurred in
connection therewith, (iii) be left with unreasonably small capital with which
to engage in its business or (iv) have incurred debts beyond its ability to pay
such debts as they mature.
          (n) All requisite Governmental Authorities and third parties shall
have approved or consented to the Transactions and the other transactions
contemplated hereby to the extent required, all applicable appeal periods shall
have expired and no order, decree, ruling, judgment or injunction shall have
been enacted, entered, promulgated or enforced by any Governmental Authority of
competent jurisdiction making illegal or otherwise prohibiting the consummation
of the Transactions or the other transactions contemplated hereby substantially
on the terms contemplated hereby, which shall continue to be in effect.
ARTICLE V
Affirmative Covenants
          Each of Holdings and the Borrower covenants and agrees with each
Lender that so long as this Agreement shall remain in effect and until the
Commitments have been terminated and the principal of and interest on each Loan,
all Fees and all other expenses or amounts payable under any Loan Document shall
have been paid in full and all Letters of Credit have been canceled or have
expired and all amounts drawn thereunder have been reimbursed in full, unless
the Required Lenders shall otherwise consent in writing, each of Holdings and
the Borrower will, and will cause each of the Subsidiaries to:
          SECTION 5.01. Existence; Businesses and Properties. (a) Do or cause to
be done all things necessary to preserve, renew and keep in full force and
effect its legal existence, except as otherwise expressly permitted under
Section 6.05.
          (b) Do or cause to be done all things necessary to obtain, preserve,
renew, extend and keep in full force and effect the rights, licenses, permits,
franchises, authorizations, patents, copyrights, trademarks and trade names
material to the conduct of its business; maintain and operate such business in
substantially the manner in which it is



--------------------------------------------------------------------------------



 



70

presently conducted and operated with, in the case of the Borrower and the
Subsidiaries, reasonable extensions thereof; comply in all material respects
with all applicable laws, rules, regulations, decrees and orders of any
Governmental Authority, whether now in effect or hereafter enacted; and at all
times maintain and preserve all property material to the conduct of such
business and keep such property in good repair, working order and condition and
from time to time make, or cause to be made, all needful and proper repairs,
renewals, additions, improvements and replacements thereto necessary in order
that the business carried on in connection therewith may be properly conducted
at all times.
          SECTION 5.02. Insurance. (a) Keep its insurable properties adequately
insured at all times by financially sound and reputable insurers; maintain such
other insurance, to such extent and against such risks, including fire and other
risks insured against by extended coverage, as is customary with companies in
the same or similar businesses operating in the same or similar locations,
including public liability insurance against claims for personal injury or death
or property damage occurring upon, in, about or in connection with the use of
any properties owned, occupied or controlled by it; and maintain such other
insurance as may be required by law.
          (b) Cause all such policies covering any Collateral to be endorsed or
otherwise amended to include a customary lender’s loss payable endorsement, in
form and substance reasonably satisfactory to the Administrative Agent and the
Collateral Agent, which endorsement shall provide that, from and after the
Closing Date, if the insurance carrier shall have received written notice from
the Administrative Agent or the Collateral Agent of the occurrence of an Event
of Default, the insurance carrier shall pay all proceeds otherwise payable to
the Borrower or the Loan Parties under such policies directly to the Collateral
Agent; cause all such policies to provide that neither the Borrower, the
Administrative Agent, the Collateral Agent nor any other party shall be a
coinsurer thereunder and to contain a “Replacement Cost Endorsement”, without
any deduction for depreciation, and such other provisions as the Administrative
Agent or the Collateral Agent may reasonably require from time to time to
protect their interests; deliver original or certified copies of all such
policies to the Collateral Agent; cause each such policy to provide that it
shall not be canceled, modified or not renewed (i) by reason of nonpayment of
premium upon not less than 10 days’ prior written notice thereof by the insurer
to the Administrative Agent and the Collateral Agent (giving the Administrative
Agent and the Collateral Agent the right to cure defaults in the payment of
premiums) or (ii) for any other reason upon not less than 30 days’ prior written
notice thereof by the insurer to the Administrative Agent and the Collateral
Agent; deliver to the Administrative Agent and the Collateral Agent, prior to
the cancelation, modification or nonrenewal of any such policy of insurance, a
copy of a renewal or replacement policy (or other evidence of renewal of a
policy previously delivered to the Administrative Agent and the Collateral
Agent) together with evidence reasonably satisfactory to the Administrative
Agent and the Collateral Agent of payment of the premium therefor.
          (c) Notify the Administrative Agent and the Collateral Agent
immediately whenever any separate insurance concurrent in form or contributing
in the event of loss with that required to be maintained under this Section 5.02
is taken out by the Borrower;



--------------------------------------------------------------------------------



 



71
and promptly deliver to the Administrative Agent and the Collateral Agent a
duplicate original copy of such policy or policies.
          SECTION 5.03. Obligations and Taxes. Pay its Material Indebtedness and
other material obligations promptly and in accordance with their terms and pay
and discharge promptly when due all material Taxes, assessments and governmental
charges or levies imposed upon it or upon its income or profits or in respect of
its property, before the same shall become delinquent or in default, as well as
all lawful claims for labor, materials and supplies or otherwise that, if
unpaid, might give rise to a Lien upon such properties or any part thereof;
provided, however, that such payment and discharge shall not be required with
respect to any such material obligation or Tax, assessment, charge, levy or
claim so long as the validity or amount thereof shall be contested in good faith
by appropriate proceedings and the Borrower shall have set aside on its books
adequate reserves with respect thereto in accordance with GAAP and such contest
operates to suspend collection of the contested obligation, tax, assessment or
charge and enforcement of a Lien and, in the case of a Mortgaged Property, there
is no risk of forfeiture of such property.
          SECTION 5.04. Financial Statements, Reports, etc. In the case of the
Borrower, furnish to the Administrative Agent:
          (a) within 90 days after the end of each fiscal year, its consolidated
balance sheet and related statements of income, stockholders’ equity and cash
flows showing the financial condition of the Borrower and its consolidated
Subsidiaries as of the close of such fiscal year and the results of its
operations and the operations of such Subsidiaries during such year, together
with comparative figures for the immediately preceding fiscal year, all audited
by Deloitte & Touche LLP or other independent public accountants of recognized
national standing and accompanied by an opinion of such accountants (which shall
not be qualified in any material respect) to the effect that such consolidated
financial statements fairly present the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;
          (b) within 45 days after the end of each of the first three fiscal
quarters of each fiscal year, its consolidated balance sheet and related
statements of income, stockholders’ equity and cash flows showing the financial
condition of the Borrower and its consolidated Subsidiaries as of the close of
such fiscal quarter and the results of its operations and the operations of such
Subsidiaries during such fiscal quarter and the then elapsed portion of the
fiscal year, and comparative figures for the same periods in the immediately
preceding fiscal year, all certified by one of its Financial Officers as fairly
presenting in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments;
          (c) concurrently with any delivery of financial statements under
paragraph (a) or (b) above, a certificate of the accounting firm (in the case of
paragraph (a)) or Financial Officer (in the case of paragraph (b)) opining on or
certifying such statements (which certificate, when furnished by an accounting
firm, may be limited to accounting



--------------------------------------------------------------------------------



 



72

matters and disclaim responsibility for legal interpretations) (i) certifying
that no Event of Default or Default has occurred or, if such an Event of Default
or Default has occurred, specifying the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto,
(ii) setting forth computations in reasonable detail satisfactory to the
Administrative Agent demonstrating compliance with the covenants contained in
Sections 6.11 and 6.12 and (iii) setting forth the amount, if any, of the
Initial Pro Forma Adjustment included in the calculation of Consolidated EBITDA
for such period and, in the case of a certificate delivered with the financial
statements required by paragraph (a) above, (x) setting forth the Borrower’s
calculation of Excess Cash Flow and (y) certifying that there has been no change
in the business activities, assets or liabilities of Holdings, or if there has
been any such change, describing such change in reasonable detail and certifying
that Holdings is in compliance with Section 6.08;
          (d) at least 45 days after the commencement of each fiscal year of the
Borrower, a detailed consolidated budget for such fiscal year (including a
projected consolidated balance sheet and related statements of projected
operations and cash flows as of the end of and for such fiscal year and setting
forth the assumptions used for purposes of preparing such budget) and, promptly
when available, any significant revisions of such budget;
          (e) promptly after the same become publicly available, copies of all
periodic and other reports, final proxy statements, and upon notice of filing to
the Administrative Agent and upon the request of the Administrative Agent, other
materials filed by Holdings, the Borrower or any Subsidiary with the Securities
and Exchange Commission, or any Governmental Authority succeeding to any or all
of the functions of said Commission, or with any national securities exchange,
or distributed to its shareholders, as the case may be, and all press releases;
          (f) promptly after the receipt thereof by Holdings, the Borrower or
any Subsidiary, a copy of any “management letter” (in final form) received by
any such person from its certified public accountants and the management’s
response thereto; and
          (g) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of Holdings, the Borrower
or any Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.
          SECTION 5.05. Litigation and Other Notices. Furnish to the
Administrative Agent, the Issuing Bank and each Lender prompt written notice of
the following:
          (a) any Event of Default or Default, specifying the nature and extent
thereof and the corrective action (if any) taken or proposed to be taken with
respect thereto;
          (b) the filing or commencement of, or any threat or notice of
intention of any person to file or commence, any action, suit or proceeding,
whether at law or in



--------------------------------------------------------------------------------



 



73

equity or by or before any Governmental Authority, against the Borrower or any
Affiliate thereof that could reasonably be expected to result in a Material
Adverse Effect;
          (c) the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and the Subsidiaries in an aggregate amount exceeding
$1,000,000.
          (d) any development that has resulted in, or could reasonably be
expected to result in, a Material Adverse Effect.
          SECTION 5.06. Information Regarding Collateral. (a) Furnish to the
Administrative Agent prompt written notice of any change in any Loan Party’s
legal name, corporate structure, jurisdiction of organization or Federal
Taxpayer Identification Number. Holdings and the Borrower agree not to effect or
permit any change referred to in the preceding sentence unless all filings have
been made under the Uniform Commercial Code or otherwise that are required in
order for the Collateral Agent to continue at all times following such change to
have a valid, legal and perfected security interest in all the Collateral.
Holdings and the Borrower also agree promptly to notify the Administrative Agent
if any material portion of the Collateral is damaged or destroyed.
          (b) In the case of the Borrower, each year, at the time of delivery of
the annual financial statements with respect to the preceding fiscal year
pursuant to Section 5.04(a), deliver to the Administrative Agent a certificate
of a Financial Officer setting forth the information required pursuant to the
Perfection Certificate or confirming that there has been no change in such
information since the date of the Perfection Certificate delivered on the
Closing Date or the date of the most recent certificate delivered pursuant to
this Section 5.06.
          SECTION 5.07. Maintaining Records; Access to Properties and
Inspections; Maintenance of Ratings. (a) Keep proper books of record and account
in which full, true and correct entries in conformity with GAAP and all
requirements of law are made of all dealings and transactions in relation to its
business and activities. Each of Holdings and the Borrower will, and will cause
each of its subsidiaries to, permit any representatives designated by the
Administrative Agent, the Collateral Agent or any Lender to visit and inspect
the financial records and the properties of Holdings, the Borrower or any
Subsidiary at reasonable times (but not more often then two times each year
unless an Event of Default is continuing) and to make extracts from and copies
of such financial records, and permit any representatives designated by the
Administrative Agent, the Collateral Agent or any Lender to discuss the affairs,
finances and condition of Holdings, the Borrower or any Subsidiary with the
officers thereof and independent accountants therefor.
          (b) In the case of Holdings and the Borrower, use commercially
reasonable efforts to cause the credit facilities established under this
Agreement to be continuously rated by S&P and Moody’s and, in the case of the
Borrower, use commercially reasonable efforts to maintain a corporate rating
from S&P and a corporate family rating from Moody’s.



--------------------------------------------------------------------------------



 



74

          SECTION 5.08. Use of Proceeds. Use the proceeds of the Loans and
request the issuance of Letters of Credit only for the purposes set forth in
Section 3.13.
          SECTION 5.09. Further Assurances. Execute any and all further
documents, financing statements, agreements and instruments, and take all
further action (including filing Uniform Commercial Code and other financing
statements, mortgages and deeds of trust) that may be required under applicable
law, or that the Required Lenders, the Administrative Agent or the Collateral
Agent may reasonably request, in order to effectuate the transactions
contemplated by the Loan Documents and in order to grant, preserve, protect and
perfect the validity and first priority of the security interests created or
intended to be created by the Security Documents. The Borrower will cause any
subsequently acquired or organized Domestic Subsidiary (other than any Inactive
Subsidiary) or any Domestic Subsidiary that ceases to be an Inactive Subsidiary
to become a Loan Party by executing the Guarantee and Collateral Agreement and
each other applicable Security Document in favor of the Collateral Agent. In
addition, from time to time, the Borrower will, at its cost and expense,
promptly secure the Obligations by pledging or creating, or causing to be
pledged or created, perfected security interests with respect to such of its
assets and properties as the Administrative Agent, the Collateral Agent or the
Required Lenders shall designate (it being understood that it is the intent of
the parties that the Obligations shall be secured by substantially all the
assets of the Borrower and its Subsidiaries (including material owned real and
other properties acquired subsequent to the Closing Date)). Such security
interests and Liens will be created under the Security Documents and other
security agreements, mortgages, deeds of trust and other instruments and
documents in form and substance reasonably satisfactory to the Administrative
Agent and the Collateral Agent, and the Borrower shall deliver or cause to be
delivered to the Lenders all such instruments and documents (including legal
opinions, title insurance policies and lien searches) as the Collateral Agent
shall reasonably request to evidence compliance with this Section 5.09. The
Borrower agrees to provide such evidence as the Collateral Agent shall
reasonably request as to the perfection and priority status of each such
security interest and Lien. In furtherance of the foregoing, the Borrower will
give prompt notice to the Administrative Agent of the acquisition by it or any
of the Subsidiaries of any real property (or any interest in real property)
having a value in excess of $500,000.
          SECTION 5.10. Interest Rate Protection. No later than the 180th day
after the Closing Date, the Borrower shall enter into, and for a minimum of two
years thereafter maintain, Hedging Agreements reasonably acceptable to the
Administrative Agent that result in at least 40% of the aggregate principal
amount of its funded long-term Indebtedness being effectively subject to a fixed
or maximum interest rate reasonably acceptable to the Administrative Agent.
ARTICLE VI
Negative Covenants
          Each of Holdings and the Borrower covenants and agrees with each
Lender that, so long as this Agreement shall remain in effect and until the
Commitments have been terminated and the principal of and interest on each Loan,
all Fees and all other



--------------------------------------------------------------------------------



 



75

expenses or amounts payable under any Loan Document have been paid in full and
all Letters of Credit have been canceled or have expired and all amounts drawn
thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, neither Holdings nor the Borrower will, nor will
they cause or permit any of the Subsidiaries to:
          SECTION 6.01. Indebtedness. Incur, create, assume or permit to exist
any Indebtedness, except:
          (a) the Existing Subordinated Notes and the Existing Holdings Notes
(in each case, to the extent not purchased in the Debt Tender Offers) and other
Indebtedness for borrowed money existing on the Closing Date and set forth in
Schedule 6.01, and any extensions, renewals or replacements of such Indebtedness
to the extent the principal amount of such Indebtedness is not increased, the
weighted average life to maturity of such Indebtedness is not decreased, such
Indebtedness, if subordinated to the Obligations, remains so subordinated on
terms not less favorable to the Lenders, and the original obligors in respect of
such Indebtedness remain the only obligors thereon;
          (b) Indebtedness created hereunder and under the other Loan Documents;
          (c) intercompany Indebtedness of Holdings, the Borrower and the
Subsidiaries to the extent permitted by Section 6.04(c) and unsecured Guarantees
made in the ordinary course of business by the Borrower or any Subsidiary
Guarantor of obligations of the Borrower or any Subsidiary Guarantor;
          (d) Indebtedness of the Borrower or any Subsidiary incurred to finance
the acquisition, construction or improvement of any fixed or capital assets, and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof; provided that (i) such
Indebtedness is incurred prior to or within 90 days after such acquisition or
the completion of such construction or improvement and (ii) the aggregate
principal amount of Indebtedness permitted by this Section 6.01(d), when
combined with the aggregate principal amount of all Capital Lease Obligations
and Synthetic Lease Obligations incurred pursuant to Section 6.01(e) shall not
exceed $40,000,000 at any time outstanding;
          (e) in the case of the Borrower and its Subsidiaries, Capital Lease
Obligations and Synthetic Lease Obligations, in an aggregate principal amount,
when combined with the aggregate principal amount of all Indebtedness incurred
pursuant to Section 6.01(d), not in excess of $40,000,000 at any time
outstanding;
          (f) Indebtedness under performance bonds or with respect to workers’
compensation claims, in each case incurred in the ordinary course of business;
          (g) Indebtedness of any person that becomes a Subsidiary after the
date hereof; provided that (i) such Indebtedness exists at the time such person
becomes a Subsidiary and is not created in contemplation of or in connection
with such person becoming a Subsidiary, (ii) immediately before and after such
person becomes a Subsidiary, no Default or Event of Default shall have occurred
and be continuing and (iii)



--------------------------------------------------------------------------------



 



76

the aggregate principal amount of Indebtedness permitted by this clause
(g) shall not exceed $15,000,000 at any time outstanding;
          (h) unsecured subordinated Indebtedness of the Borrower (“Seller
Notes”) issued to the seller in connection with any Permitted Acquisition under
Section 6.04(f); provided that (i) such Indebtedness provides for cash interest
payments in an amount not greater than 14% per annum and requires no cash
payments of principal prior to the date that is one year after the Term Loan
Maturity Date, (ii) such Indebtedness does not impose any financial or other
“maintenance” covenants on Holdings, the Borrower or any of the Subsidiaries,
(iii) such Indebtedness is subordinated to the Obligations on terms no less
favorable to the Secured Parties than those governing the Existing Subordinated
Notes and (iv) the aggregate principal amount of any such Seller Notes does not
exceed $20,000,000 at any one time outstanding;
          (i) New Senior Notes issued after the Closing Date in an aggregate
principal amount at any time outstanding not to exceed the Incremental Debt
Amount, and any Guarantees relating to such New Senior Notes, so long as, at the
time of and immediately after such incurrence (A) no Event of Default or Default
shall have occurred and be continuing and (B) the Leverage Ratio of the
Borrower, on a Pro Forma Basis after giving effect to such incurrence and the
application of the proceeds therefrom, shall be at least 0.25 to 1.0 less than
the maximum Leverage Ratio permitted under Section 6.12 applicable at such time;
and
          (j) other unsecured Indebtedness of the Borrower or the Subsidiaries
in an aggregate principal amount at any time outstanding not to exceed the
Incremental Debt Amount.
          SECTION 6.02. Liens. Create, incur, assume or permit to exist any Lien
on any property or assets (including Equity Interests or other securities of any
person, including any Subsidiary) now owned or hereafter acquired by it or on
any income or revenues or rights in respect of any thereof, except:
          (a) Liens on property or assets of the Borrower and its Subsidiaries
existing on the date hereof and set forth in Schedule 6.02; provided that such
Liens shall secure only those obligations which they secure on the date hereof;
          (b) any Lien created under the Loan Documents;
          (c) any Lien existing on any property or asset prior to the
acquisition thereof by the Borrower or any Subsidiary; provided that (i) such
Lien is not created in contemplation of or in connection with such acquisition
and (ii) such Lien does not apply to any other property or assets of the
Borrower or any Subsidiary;
          (d) Liens for taxes not yet due or which are being contested in
compliance with Section 5.03;
          



--------------------------------------------------------------------------------



 



77

          (e) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business and securing
obligations that are not due and payable or which are being contested in
compliance with Section 5.03;
          (f) pledges and deposits in compliance with workmen’s compensation,
unemployment insurance and other social security laws or regulations;
          (g) deposits to secure the performance of bids, trade contracts (other
than for Indebtedness for borrowed money), leases (other than Capital Lease
Obligations), statutory obligations, surety and appeal bonds, performance bonds
and other obligations of a like nature incurred in the ordinary course of
business;
          (h) zoning restrictions, easements, rights-of-way, restrictions on use
of real property and other similar encumbrances incurred in the ordinary course
of business which, in the aggregate, are not substantial in amount and do not
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the Borrower or any of
its Subsidiaries;
          (i) purchase money security interests in real property, improvements
thereto or equipment hereafter acquired (or, in the case of improvements,
constructed) by the Borrower or any Subsidiary; provided that (i) such security
interests secure Indebtedness permitted by Section 6.01, (ii) such security
interests are incurred, and the Indebtedness secured thereby is created, within
90 days after such acquisition (or construction) and (iii) such security
interests do not apply to any other property or assets of the Borrower or any
Subsidiary;
          (j) judgment liens securing judgments that have not resulted in an
Event of Default under Article VII;
          (k) non-exclusive licenses of Intellectual Property granted in the
ordinary course of business;
          (l) any interest or title of a lessor under any lease entered into by
the Borrower or any of the Subsidiaries in the ordinary course of business and
covering only the assets so leased; and
          (m) any matter that would be disclosed by an accurate survey or
inspection of real property owned or leased by the Borrower or any Subsidiary.
          SECTION 6.03. Sale and Leaseback Transactions. Other than the
Sale/Leaseback Transaction, enter into any arrangement, directly or indirectly,
with any person whereby it shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property which it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred (a “Sale and Leaseback”) unless (i) the sale of such
property is permitted by Section 6.05 and (ii) any Capital Lease Obligations or
Liens arising in connection therewith are permitted by Sections 6.01 and 6.02,
respectively.



--------------------------------------------------------------------------------



 



78

          SECTION 6.04. Investments, Loans and Advances. Purchase, hold or
acquire any Equity Interests, evidences of Indebtedness or other securities of,
make or permit to exist any loans or advances to, or make or permit to exist any
investment or any other interest in, any other person, except:
          (a) (i) investments by Holdings, the Borrower and the Subsidiaries
existing on the Closing Date in the Equity Interests of the Borrower and the
Subsidiaries, and (ii) additional investments by Holdings, the Borrower and the
Subsidiaries in the Equity Interests of the Borrower and the Subsidiary
Guarantors; provided that any such Equity Interests held by a Loan Party shall
be pledged pursuant to the Guarantee and Collateral Agreement (subject to the
limitations applicable to voting stock of a Foreign Subsidiary referred to
therein);
          (b) Permitted Investments;
          (c) loans or advances made by the Borrower to any Subsidiary Guarantor
and made by any Subsidiary to the Borrower or any Subsidiary Guarantor; provided
that any such loans and advances made by a Loan Party shall be evidenced by a
promissory note pledged to the Collateral Agent for the ratable benefit of the
Secured Parties pursuant to the Guarantee and Collateral Agreement;
          (d) investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;
          (e) the Borrower and the Subsidiaries may make loans and advances in
the ordinary course of business to their respective employees so long as the
aggregate principal amount thereof at any time outstanding (determined without
regard to any write-downs or write-offs of such loans and advances) shall not
exceed $5,000,000;
          (f) the Borrower or any wholly owned Subsidiary may acquire all or
substantially all the assets of a person or line of business of such person, or
all of the Equity Interests of a person (referred to herein as the “Acquired
Entity”); provided that (i) the Acquired Entity shall be a going concern and
shall be in a similar line of business as that of the Borrower and the
Subsidiaries as conducted during the current and most recent calendar year;
(ii) at the time of such transaction (A) both before and after giving effect
thereto, no Event of Default or Default shall have occurred and be continuing or
shall exist; (B) the Borrower would be in Pro Forma Compliance; (C) after giving
effect to such acquisition, there must be at least $10,000,000 of unused and
available Revolving Credit Commitments; and (D) the aggregate of the
consideration paid in connection with such acquisition and any related
acquisitions pursuant to this Section 6.04(f) (including any Indebtedness of the
Acquired Entity that is assumed by the Borrower or any Subsidiary following such
acquisition) shall not in the aggregate exceed $75,000,000; (iii) the Borrower
shall assume no Indebtedness in connection with such acquisition, except as
permitted by Section 6.01; and (iv) the Borrower shall comply, and shall cause
the Acquired Entity to comply, with the applicable provisions of Section 5.09
and the Security Documents (any acquisition of an Acquired Entity meeting all
the criteria of this Section 6.04(f) being referred to herein as a “Permitted
Acquisition”);
          



--------------------------------------------------------------------------------



 



79

          (g) investments existing on the Closing Date and set forth on
Schedule 6.04;
          (h) investments consisting of non-cash proceeds of Asset Sales made in
accordance with Section 6.05(b);
          (i) loans or advances permitted by Section 6.06(a);
          (j) extensions of trade credit in the ordinary course of business; and
          (k) in addition to investments permitted by paragraphs (a) through
(j) above, additional investments, loans and advances by the Borrower and the
Subsidiaries so long as the aggregate amount invested, loaned or advanced
pursuant to this paragraph (k) (determined without regard to any write-downs or
write-offs of such investments, loans and advances, but net of any return of
principal or capital, as the case may be) does not exceed $15,000,000 in the
aggregate.
          SECTION 6.05. Mergers, Consolidations, Sales of Assets and
Acquisitions. (a) Merge into or consolidate with any other person, or permit any
other person to merge into or consolidate with it, or sell, transfer, lease or
otherwise dispose of (in one transaction or in a series of transactions) all or
substantially all of the assets (whether now owned or hereafter acquired) of the
Borrower or less than all the Equity Interests of any Subsidiary, or purchase,
lease or otherwise acquire (in one transaction or a series of transactions) all
or any substantial part of the assets of any other person, except that (i) the
Borrower and any Subsidiary may purchase and sell inventory in the ordinary
course of business, (ii) the Borrower and Buffets Southeast, Inc. may consummate
the transactions contemplated by the Merger Agreement, (iii) the Borrower and
any wholly owned Subsidiary may make Permitted Acquisitions, (iv) if at the time
thereof and immediately after giving effect thereto no Event of Default or
Default shall have occurred and be continuing (x) any wholly owned Subsidiary
may merge into or consolidate with the Borrower in a transaction in which the
Borrower is the surviving corporation, (y) any wholly owned Subsidiary may merge
into or consolidate with any other wholly owned Subsidiary (or, in order to
consummate a Permitted Acquisition, any other person) in a transaction in which
the surviving entity is a wholly owned Subsidiary and (except in the case of
Permitted Acquisitions) no person other than the Borrower or a wholly owned
Subsidiary receives any consideration; provided that if any such merger
described in this clause (y) shall involve a Subsidiary Guarantor, the surviving
entity of such merger shall be a Subsidiary Guarantor and (z) Holdings may merge
with or into the Borrower in a transaction in which no person other than
Holdings or the Borrower receives any consideration other than, in the case of
the stockholders of Holdings, consideration consisting solely of the Equity
Interests of the surviving corporation (following which all references to
Holdings or the Borrower shall mean the survivor of such merger), and (v) the
Borrower and the Subsidiaries may sell the Sale/Leaseback Properties pursuant to
the Sale/Leaseback Documents.
          (b) Engage in any Asset Sale otherwise permitted under paragraph
(a) above unless (i) such Asset Sale is for consideration at least 75% of which
is cash, (ii) such consideration is at least equal to the fair market value of
the assets being sold,





--------------------------------------------------------------------------------



 



80
transferred, leased or disposed of and (iii) the fair market value of all assets
sold, transferred, leased or disposed of pursuant to this paragraph (b) shall
not exceed $20,000,000 in any fiscal year.
          (c) Notwithstanding the foregoing paragraphs (a) and (b), the Borrower
shall be permitted to (i) sell Equity Interests of Tahoe Joe’s pursuant to a
Qualified Tahoe Joe’s Equity Offering, (ii) consummate a Tahoe Joe’s Sale,
(iii) sell Non-Core Assets, (iv) sell the Borrower’s manufacturing facility
located in Marshfield, Wisconsin, (v) sell up to 80 restaurants in the aggregate
after the Closing Date and (vi) enter into like kind exchanges with respect to
up to 20 restaurants after the Restatement Date (but not more than seven in any
fiscal year of the Borrower) for similarly valued restaurants that are the
subject of a Sale and Leaseback on the Restatement Date, in each case so long as
(x) no Event of Default or Default shall have occurred and be continuing or
result therefrom, (y) with respect to clauses (ii), (iii), (iv) and (v) above,
the requirements of Section 6.05(b)(i) and (ii) have been satisfied and (z) with
respect to clauses (iv) and (v), the Borrower complies with Section 2.13(b) or
(e), as applicable, with respect to the Net Cash Proceeds thereof.
          SECTION 6.06. Restricted Payments; Restrictive Agreements. (a) Declare
or make, or agree to declare or make, directly or indirectly, any Restricted
Payment (including pursuant to any Synthetic Purchase Agreement), or incur any
obligation (contingent or otherwise) to do so; provided, however, that (i) any
Subsidiary may declare and pay dividends or make other distributions ratably to
its equity holders, (ii) so long as no Event of Default or Default shall have
occurred and be continuing or would result therefrom, the Borrower may, or the
Borrower may make distributions to Holdings so that Holdings may (x) make
Restricted Payments in an aggregate amount after the Closing Date not to exceed
$15,000,000, (y) if at the end of any fiscal year, commencing with the fiscal
year ending on or around June 30, 2007, the Senior Secured Leverage Ratio was
less than 2.25 to 1.0, make Restricted Payments during the following fiscal year
in an aggregate amount not to exceed 50% of Excess Cash Flow for the fiscal year
then ended so long as, after giving effect to any such Restricted Payment, the
Senior Secured Leverage Ratio would be less than 2.25 to 1.0 and (z) repurchase
its Equity Interests owned by employees of Holdings, the Borrower or the
Subsidiaries or make payments to employees of Holdings, the Borrower or the
Subsidiaries upon termination of employment in connection with the exercise of
stock options, stock appreciation rights or similar equity incentives or equity
based incentives pursuant to management incentive plans or in connection with
the death or disability of such employees in an aggregate amount not to exceed
$8,000,000 in any fiscal year, plus the amount of cash received by the Borrower
during such fiscal year from insurance proceeds paid in respect of the death or
disability of any employee or director of Holdings, the Borrower or any
Subsidiary, (iii) the Borrower may make Restricted Payments or make loans and
advances to Holdings (x) in an amount not to exceed $1,500,000 in any fiscal
year, to the extent necessary to pay general corporate and overhead expenses
incurred by Holdings in the ordinary course of business; provided that any such
amount not so utilized may be carried forward to the next fiscal year, and
(y) in an amount necessary to make Tax Payments directly attributable to (or
arising as a result of) the operations of the Borrower and the Subsidiaries;
provided, however, that (A) the amount of such dividends shall not exceed



--------------------------------------------------------------------------------



 



81

the amount that the Borrower and the Subsidiaries would be required to pay in
respect of Federal, State and local taxes were the Borrower to pay such taxes as
a stand-alone taxpayer and (B) all Restricted Payments made to Holdings pursuant
to this clause (iii) are used by Holdings for the purposes specified herein
within 30 days of the receipt thereof, (iv) so long as no Default or Event of
Default shall have occurred and be continuing, the Borrower may make payments to
Holdings in an aggregate amount not to exceed $5,000,000 in any calendar year
(with unused amounts in any calendar year being carried over to the next
succeeding calendar year subject to a maximum of $10,000,000 in any calendar
year) to be used solely to redeem, purchase or otherwise acquire warrants
outstanding on the Closing Date, to acquire capital stock of Holdings; provided,
however, that such payments shall not be made prior to September 29, 2008 and
(v) the Loan Parties may provide reasonable compensation, customary employee
benefit arrangements and indemnities for their respective directors.
          (b) Enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon (i) the
ability of Holdings, the Borrower or any Subsidiary to create, incur or permit
to exist any Lien upon any of its property or assets to secure the Obligations
or any refinancing thereof, or (ii) the ability of any Subsidiary to pay
dividends or other distributions with respect to any of its Equity Interests or
to make or repay loans or advances to the Borrower or any other Subsidiary or to
Guarantee Indebtedness of the Borrower or any other Subsidiary; provided that
(A) the foregoing shall not apply to restrictions and conditions imposed by law
or by any Loan Document, (B) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder,
(C) the foregoing shall not apply to restrictions and conditions imposed on any
Foreign Subsidiary by the terms of any Indebtedness of such Foreign Subsidiary
permitted to be incurred hereunder, (D) clause (i) of the foregoing shall not
apply to restrictions or conditions imposed by any agreement relating to secured
Indebtedness, Capital Lease Obligations, Synthetic Lease Obligations or
obligations in respect of the Sale/Leaseback Transaction, in each case permitted
by this Agreement, if such restrictions or conditions apply only to the property
or assets securing such Indebtedness or subject to such lease and (E) clause
(i) of the foregoing shall not apply to customary provisions in leases and other
contracts restricting the assignment thereof.
          SECTION 6.07. Transactions with Affiliates. Except for transactions by
or among Loan Parties, sell or transfer any property or assets to, or purchase
or acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except that:
          (a) the Borrower or any Subsidiary may engage in any of the foregoing
transactions in the ordinary course of business at prices and on terms and
conditions not less favorable to the Borrower or such Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties;
          (b) Restricted Payments may be made to the extent provided in
Section 6.06;



--------------------------------------------------------------------------------



 



82

           (c) loans may be made and other transactions may be entered into
between and among the Borrower, Holdings, the Subsidiaries and their respective
Affiliates to the extent permitted by Sections 6.01 and 6.04;
          (d) so long as no Event of Default or Default shall have occurred and
be continuing or would result therefrom, (i) business management fees may be
paid to Caxton-Iseman Capital, Inc. or any of its Affiliates in an aggregate
amount not to exceed 2% of the Borrower’s Consolidated EBITDA in any fiscal
year, (ii) upon the consummation of acquisitions and divestitures by the
Borrower, investment banking fees in an aggregate amount not to exceed 1.0% of
the consideration paid for such acquisition or divestiture plus reasonable
expenses in connection therewith may be paid to Caxton-Iseman Capital, Inc. or
any of its Affiliates in connection with such acquisition or divestiture, in the
case of clauses (i) and (ii) as provided for in the Management Services
Agreement as in effect on the Closing Date; provided that in connection with a
Qualified Initial Public Equity Offering, the Borrower may terminate the
Management Services Agreement and pay a termination fee from the proceeds of
such Qualified Initial Public Equity Offering and (iii) fees may be paid to
Sentinel Capital Partners, II, L.P. or any of its Affiliates in an aggregate
amount not to exceed $250,000 in any fiscal year, as provided in the services
agreement between the Borrower and Sentinel Capital Partners, II, L.P. as in
effect on the Closing Date; and
          (e) a registration rights agreement may be entered into between and
among Holdings and holders of Equity Interests in it providing for customary
registration rights in connection with a Qualified Initial Public Equity
Offering.
          SECTION 6.08. Business of Holdings, Borrower and Subsidiaries.
(a) With respect to Holdings, engage in any business activities or have any
assets or liabilities other than its ownership of the Equity Interests of the
Borrower and, following a Tahoe Joe’s Distribution, Tahoe Joe’s, its guarantee
under the New Senior Notes, liabilities incidental thereto, including its
liabilities hereunder and pursuant to the Guarantee and Collateral Agreement,
and other de minimus activities.
          (b) With respect to the Borrower and its Subsidiaries, engage at any
time in any business or business activity other than the business currently
conducted by it and reasonable extensions thereof and business activities
reasonably incidental thereto.
          SECTION 6.09. Other Indebtedness and Agreements. (a) Permit any
waiver, supplement, modification, amendment, termination or release of any
indenture, instrument or agreement pursuant to which any Material Indebtedness
of Holdings, the Borrower or any of the Subsidiaries is outstanding if the
effect of such waiver, supplement, modification, amendment, termination or
release would materially increase the obligations of the obligor or confer
additional material rights on the holder of such Indebtedness in a manner
materially adverse to Holdings, the Borrower, any of the Subsidiaries or the
Lenders unless such amended Material Indebtedness could be incurred under
Section 6.01.
          (b) (i) Make any distribution, whether in cash, property, securities
or a combination thereof, other than regular scheduled payments of principal and
interest as



--------------------------------------------------------------------------------



 



83

and when due (to the extent not prohibited by applicable subordination
provisions), in respect of, or pay, or offer or commit to pay, or directly or
indirectly (including pursuant to any Synthetic Purchase Agreement) redeem,
repurchase, retire or otherwise acquire for consideration, or set apart any sum
for the aforesaid purposes, the New Senior Notes or any subordinated
Indebtedness (other than intercompany subordinated Indebtedness), or (ii) pay in
cash any amount in respect of any Indebtedness or preferred Equity Interests
that may at the obligor’s option be paid in kind or in other securities.
          (c) Notwithstanding the foregoing, Holdings and the Borrower shall be
permitted to:
     (i) expend up to $25,000,000 to optionally prepay, repurchase or redeem any
Existing Subordinated Notes, Existing Holdings Notes and/or New Senior Notes so
long as, after giving effect thereto, (x) no Default or Event of Default shall
have occurred and be continuing or result therefrom and (y) the Senior Secured
Leverage Ratio would be less than 2.0 to 1.0 on a Pro Forma Basis;
     (ii) expend up to $6,500,000 prior January 1, 2007 to optionally prepay,
repurchase or redeem any Existing Subordinated Notes so long as, after giving
effect thereto, no Default or Event of Default shall have occurred and be
continuing or result therefrom;
     (iii) use the Net Cash Proceeds of a Qualified Initial Public Equity
Offering to redeem or repurchase New Senior Notes in accordance with the “equity
clawback” or “equity repurchase” provisions thereof so long as after giving
effect thereto, no Default or Event of Default shall have occurred and be
continuing or result therefrom;
     (iv) in the case of the Borrower, to the extent the Borrower would be
permitted to make Restricted Payments at the time pursuant to
Section 6.06(a)(ii)(x) or (y), prepay, repurchase or redeem New Senior Notes
(with the amount so expended being deemed to be a Restricted Payment for
purposes of Section 6.06(a)(ii)(x) and (y)); and
     (v) use the Net Cash Proceeds of sales of Non-Core Assets and a Tahoe Joe’s
Sale to redeem or repurchase New Senior Notes so long as, after giving effect
thereto, no Default or Event of Default shall have occurred and be continuing or
result therefrom.
          SECTION 6.10. Capital Expenditures. Permit the aggregate amount of
Capital Expenditures made by the Borrower and the Subsidiaries to exceed (i)
$55,000,000 for the period from the Closing Date through the end of the fiscal
year ending on or around June 27, 2007 or (ii) $70,000,000 for any fiscal year
thereafter. The amount of permitted Capital Expenditures set forth in the
preceding sentence in respect of any fiscal year commencing with the fiscal year
ending on or around July 2, 2008, shall be increased (but not decreased) by the
sum of (a) an amount equal to the aggregate amount of all Restricted Payments
that may be made during such year under Section 6.06(a)(ii)(y) that have not
been so made and (b) the amount of unused permitted



--------------------------------------------------------------------------------



 



84

Capital Expenditures for the immediately preceding period or fiscal year
(without giving effect to clause (a) and (b) of this sentence).
          SECTION 6.11. Interest Coverage Ratio. Permit the Interest Coverage
Ratio for any period of four consecutive fiscal quarters, in each case taken as
one accounting period, ending with the last day of any fiscal quarter ending
during any period set forth below to be less than the ratio set forth opposite
such period below:

      Period   Ratio
Closing Date through July 2, 2008
  1.50 to 1.00
July 3, 2008 through December 17, 2008
  1.60 to 1.00
December 18, 2008 through September 23, 2009
  1.65 to 1.00
September 24, 2009 through April 7, 2010
  1.70 to 1.00
April 8, 2010 through September 22, 2010
  1.75 to 1.00
September 23, 2010 through April 6, 2011
  1.80 to 1.00
Thereafter
  1.90 to 1.00

          SECTION 6.12. Maximum Leverage Ratio. Permit the Leverage Ratio as at
the last day of any fiscal quarter during any period set forth below to be
greater than the ratio set forth opposite such period below:

      Period   Ratio
Closing Date through September 19, 2007
  6.00 to 1.00
September 20, 2007 through July 2, 2008
  5.75 to 1.00
July 3, 2008 through July 1, 2009
  5.50 to 1.00
July 2, 2009 through December 16, 2009
  5.15 to 1.00
December 17, 2009 through June 30, 2010
  5.00 to 1.00
July 1, 2010 through December 15, 2010
  4.75 to 1.00
Thereafter
  4.50 to 1.00

          SECTION 6.13. Fiscal Year. With respect to the Borrower, change its
fiscal year-end to a date other than the Wednesday closest to June 30 of each
year.
ARTICLE VII
Events of Default
          In case of the happening of any of the following events (“Events of
Default”):
          (a) any representation or warranty made or deemed made in or in
connection with any Loan Document or the borrowings or issuances of Letters of
Credit hereunder, or any representation, warranty, statement or information
contained in any report, certificate, financial statement or other instrument
furnished in connection with or pursuant to any Loan Document, shall prove to
have been false or misleading in any material respect when so made, deemed made
or furnished;



--------------------------------------------------------------------------------



 



85

          (b) default shall be made in the payment of any principal of any Loan
or the reimbursement with respect to any L/C Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or by acceleration thereof or otherwise;
          (c) default shall be made in the payment of any interest on any Loan
or any Fee or L/C Disbursement or any other amount (other than an amount
referred to in (b) above) due under any Loan Document, when and as the same
shall become due and payable, and such default shall continue unremedied for a
period of five Business Days;
          (d) default shall be made in the due observance or performance by
Holdings, the Borrower or any Subsidiary of any covenant, condition or agreement
contained in Section 5.01(a) (with respect to Holdings and the Borrower only) or
5.08 or in Article VI;
          (e) default shall be made in the due observance or performance by
Holdings, the Borrower or any Subsidiary of any covenant, condition or agreement
contained in any Loan Document (other than those specified in (b), (c) or
(d) above) and such default shall continue unremedied for a period of 30 days
after notice thereof from the Administrative Agent or any Lender to the
Borrower;
          (f) (i) Holdings, the Borrower or any Subsidiary shall (i) fail to pay
any principal or interest, regardless of amount, due in respect of any Material
Indebtedness, when and as the same shall become due and payable, or (ii) any
other event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (ii) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;
          (g) an involuntary proceeding shall be commenced or an involuntary
petition shall be filed in a court of competent jurisdiction seeking (i) relief
in respect of Holdings, the Borrower or any Subsidiary, or of a substantial part
of the property or assets of Holdings, the Borrower or a Subsidiary, under Title
11 of the United States Code, as now constituted or hereafter amended, or any
other Federal, state or foreign bankruptcy, insolvency, receivership or similar
law, (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for Holdings, the Borrower or any Subsidiary or
for a substantial part of the property or assets of Holdings, the Borrower or a
Subsidiary or (iii) the winding-up or liquidation of Holdings, the Borrower or
any Subsidiary; and such proceeding or petition shall continue undismissed for
60 days or an order or decree approving or ordering any of the foregoing shall
be entered;
          (h) Holdings, the Borrower or any Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking relief under Title 11 of
the United States Code, as now constituted or hereafter amended, or any other
Federal, state or



--------------------------------------------------------------------------------



 



86

foreign bankruptcy, insolvency, receivership or similar law, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in (g) above, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for Holdings, the Borrower or any Subsidiary or
for a substantial part of the property or assets of Holdings, the Borrower or
any Subsidiary, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors, (vi) become unable, admit in writing its inability
or fail generally to pay its debts as they become due or (vii) take any action
for the purpose of effecting any of the foregoing;
          (i) one or more judgments for the payment of money in an aggregate
amount in excess of $10,000,000 shall be rendered against Holdings, the
Borrower, any Subsidiary or any combination thereof (to the extent not covered
by insurance as to which the insurer has been notified of such judgment and has
not denied coverage thereof) and the same shall remain undischarged for a period
of 30 consecutive days during which execution shall not be effectively stayed,
or any action shall be legally taken by a judgment creditor to levy upon assets
or properties of Holdings, the Borrower or any Subsidiary to enforce any such
judgment;
          (j) an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other such ERISA Events, could
reasonably be expected to result in liability of the Borrower and its ERISA
Affiliates in an aggregate amount exceeding $10,000,000;
          (k) any Guarantee under the Guarantee and Collateral Agreement for any
reason shall cease to be in full force and effect (other than in accordance with
its terms), or any Guarantor shall deny in writing that it has any further
liability under the Guarantee and Collateral Agreement (other than as a result
of the discharge of such Guarantor in accordance with the terms of the Loan
Documents);
          (l) any security interest purported to be created by any Security
Document shall cease to be, or shall be asserted by the Borrower or any other
Loan Party not to be, a valid, perfected, first priority (except as otherwise
expressly provided in this Agreement or such Security Document) security
interest in the securities, assets or properties covered thereby, except to the
extent that any such loss of perfection or priority results from the failure of
the Collateral Agent to maintain possession of certificates representing
securities pledged under the Guarantee and Collateral Agreement and except to
the extent that such loss is covered by a lender’s title insurance policy and
the related insurer promptly after such loss shall have acknowledged in writing
that such loss is covered by such title insurance policy;
          (m) there shall have occurred a Change in Control; or
          (n) default shall be made in the due observance or performance by the
Borrower or the Subsidiaries of greater than 10% of the aggregate number of
restaurant operating leases of the Borrower and the Subsidiaries, such that the
landlords under such leases would be entitled to terminate such leases;



--------------------------------------------------------------------------------



 



87

then, and in every such event (other than an event with respect to Holdings or
the Borrower described in paragraph (g) or (h) above), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrower,
take either or both of the following actions, at the same or different times:
(i) terminate forthwith the Commitments and (ii) declare the Loans then
outstanding to be forthwith due and payable in whole or in part, whereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and any unpaid accrued Fees and all other liabilities of the
Borrower accrued hereunder and under any other Loan Document, shall become
forthwith due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived by the Borrower,
anything contained herein or in any other Loan Document to the contrary
notwithstanding; and in any event with respect to Holdings or the Borrower
described in paragraph (g) or (h) above, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and any unpaid accrued Fees and all other liabilities of the
Borrower accrued hereunder and under any other Loan Document, shall
automatically become due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein or in any other Loan Document to the
contrary notwithstanding.
ARTICLE VIII
The Administrative Agent and the Collateral Agent
          Each of the Lenders and the Issuing Bank hereby irrevocably appoints
the Administrative Agent and the Collateral Agent (for purposes of this
Article VIII, the Administrative Agent and the Collateral Agent are referred to
collectively as the “Agents”) its agent and authorizes the Agents to take such
actions on its behalf and to exercise such powers as are delegated to such Agent
by the terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto. Without limiting the generality of the foregoing,
the Agents are hereby expressly authorized to execute any and all documents
(including releases) with respect to the Collateral and the rights of the
Secured Parties with respect thereto, as contemplated by and in accordance with
the provisions of this Agreement and the Security Documents.
          The bank serving as the Administrative Agent and/or the Collateral
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not an
Agent, and such bank and its Affiliates may accept deposits from, lend money to
and generally engage in any kind of business with Holdings, the Borrower or any
Subsidiary or other Affiliate thereof as if it were not an Agent hereunder.
          Neither Agent shall have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) neither Agent shall be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) neither Agent shall have any duty to take any discretionary action or
exercise any discretionary powers, except



--------------------------------------------------------------------------------



 



88

discretionary rights and powers expressly contemplated hereby that such Agent is
required to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.08), and (c) except as expressly set forth in the Loan
Documents, neither Agent shall have any duty to disclose, nor shall it be liable
for the failure to disclose, any information relating to Holdings, the Borrower
or any of the Subsidiaries that is communicated to or obtained by the bank
serving as Administrative Agent and/or Collateral Agent or any of its Affiliates
in any capacity. Neither Agent shall be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.08) or in the absence of its own gross
negligence or wilful misconduct. Neither Agent shall be deemed to have knowledge
of any Default unless and until written notice thereof is given to such Agent by
Holdings, the Borrower or a Lender, and neither Agent shall be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to such Agent.
          Each Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper person. Each Agent may also rely
upon any statement made to it orally or by telephone and believed by it to have
been made by the proper person, and shall not incur any liability for relying
thereon. Each Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
          Each Agent may perform any and all its duties and exercise its rights
and powers by or through any one or more sub-agents appointed by it. Each Agent
and any such sub-agent may perform any and all its duties and exercise its
rights and powers by or through their respective Related Parties. The
exculpatory provisions of the preceding paragraphs shall apply to any such
sub-agent and to the Related Parties of each Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as Agent.
          Subject to the appointment and acceptance of a successor Agent as
provided below, either Agent may resign at any time by notifying the Lenders,
the Issuing Bank and the Borrower. Upon any such resignation, the Required
Lenders shall have the right, in consultation and (except during the continuance
of an Event of Default) with the prior approval of the Borrower, to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such



--------------------------------------------------------------------------------



 



89

appointment within 30 days after the retiring Agent gives notice of its
resignation, then the retiring Agent may, on behalf of the Lenders and the
Issuing Bank, appoint a successor Agent which shall be a bank with an office in
New York, New York, or an Affiliate of any such bank and (except during the
continuance of an Event of Default) shall be acceptable to the Borrower. Upon
the acceptance of its appointment as Agent hereunder by a successor, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, and the retiring Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrower to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After an Agent’s resignation hereunder, the provisions of this Article and
Section 9.05 shall continue in effect for the benefit of such retiring Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while acting as Agent.
          Each Lender acknowledges that it has, independently and without
reliance upon the Agents or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Agents or any other Lender and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement or any other Loan Document, any related
agreement or any document furnished hereunder or thereunder.
ARTICLE IX
Miscellaneous
          SECTION 9.01. Notices. Notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by fax, as follows:
          (a) if to the Borrower or Holdings, to it at 1460 Buffet Way, Eagan,
MN 55121, Attention of H. Thomas Mitchell (Fax No. (651) 365-2356), with a copy
to Paul, Weiss, Rifkind, Wharton & Garrison LLP, 1285 Avenue of the Americas,
New York, NY 10019, Attention of Eric S. Goodison and Caxton—Iseman Capital,
Inc., 500 Park Avenue, New York, NY 10022, Attention of Fred Iseman;
          (b) if to the Administrative Agent, to Credit Suisse, Eleven Madison
Avenue, New York, NY 10010, Attention of Agency Group (Fax No. (212) 325-8304);
and
          (c) if to a Lender, to it at its address (or fax number) set forth on
Schedule 2.01 or in the Assignment and Acceptance pursuant to which such Lender
shall have become a party hereto.
All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if




--------------------------------------------------------------------------------



 



90

delivered by hand or overnight courier service or sent by fax or on the date
five Business Days after dispatch by certified or registered mail if mailed, in
each case delivered, sent or mailed (properly addressed) to such party as
provided in this Section 9.01 or in accordance with the latest unrevoked
direction from such party given in accordance with this Section 9.01. Any party
hereto may change its address for notices by giving notice of such change to
each party hereto in accordance with this Section 9.01. In addition, the
Administrative Agent and the Borrower may agree from time to time that notices
hereunder for certain specified purposes may be delivered by e-mail, in which
case such notices will be as effective as if delivered by fax.
          SECTION 9.02. Survival of Agreement. All covenants, agreements,
representations and warranties made by the Borrower or Holdings herein and in
the certificates or other instruments prepared or delivered in connection with
or pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and the Issuing Bank and shall survive the
making by the Lenders of the Loans and the issuance of Letters of Credit by the
Issuing Bank, regardless of any investigation made by the Lenders or the Issuing
Bank or on their behalf, and shall continue in full force and effect as long as
the principal of or any accrued interest on any Loan or any Fee or any other
amount payable under this Agreement or any other Loan Document is outstanding
and unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not been terminated. The provisions of Sections 2.14, 2.16, 2.20 and 9.05
shall remain operative and in full force and effect regardless of the expiration
of the term of this Agreement, the consummation of the transactions contemplated
hereby, the repayment of any of the Loans, the expiration of the Commitments,
the expiration of any Letter of Credit, the invalidity or unenforceability of
any term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Administrative Agent, the Collateral
Agent, any Lender or the Issuing Bank.
          SECTION 9.03. Binding Effect. This Agreement became effective as of
November 1, 2006. The amendment and restatement of this Agreement shall become
effective as provided in the Amendment Agreement.
          SECTION 9.04. Successors and Assigns. (a) Whenever in this Agreement
any of the parties hereto is referred to, such reference shall be deemed to
include the permitted successors and assigns of such party; and all covenants,
promises and agreements by or on behalf of the Borrower, Holdings, the
Administrative Agent, the Collateral Agent, the Issuing Bank or the Lenders that
are contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.
          (b) Each Lender may assign to one or more assignees all or a portion
of its interests, rights and obligations under this Agreement (including all or
a portion of its Commitments and the Loans at the time owing to it); provided,
however, that (i) except in the case of an assignment to a Lender or an
Affiliate or Related Fund of a Lender, (x) the Borrower and the Administrative
Agent (and, in the case of any assignment of a Revolving Credit Commitment, the
Issuing Bank and the Swingline Lender) must give their prior written consent to
such assignment (which consent shall not be unreasonably withheld or delayed);
provided, however, that the consent of the Borrower shall not be required to any
such assignment (1) during the continuance of any Event of Default or (2)



--------------------------------------------------------------------------------



 



91

if such assignment is made in connection with the primary syndication of the
Term Loans to persons previously identified to the Borrower in writing (or to
Affiliates of such persons), and (y) the amount of the Commitment of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to the
Administrative Agent on an aggregate basis in the event of concurrent
assignments to Related Funds) shall not be less than $1,000,000 (or, if less,
the entire remaining amount of such Lender’s Commitment), (ii) the parties to
each such assignment shall execute and deliver to the Administrative Agent an
Assignment and Acceptance via an electronic settlement system acceptable to the
Administrative Agent (or, if previously agreed with the Administrative Agent,
manually), and shall pay to the Administrative Agent a processing and
recordation fee of $3,500 (which fee may be waived or reduced in the sole
discretion of the Administrative Agent); provided that only one such fee shall
be payable in the case of concurrent assignments to two or more Related Funds,
and (iii) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and applicable tax forms.
Upon acceptance and recording pursuant to paragraph (e) of this Section 9.04,
from and after the effective date specified in each Assignment and Acceptance,
(A) the assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement and (B) the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all or the remaining portion of an
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.14, 2.16, 2.20 and 9.05, as well as to any Fees accrued
for its account and not yet paid).
          (c) By executing and delivering an Assignment and Acceptance, the
assigning Lender thereunder and the assignee thereunder shall be deemed to
confirm to and agree with each other and the other parties hereto as follows:
(i) such assigning Lender warrants that it is the legal and beneficial owner of
the interest being assigned thereby free and clear of any adverse claim and that
its Commitments, and the outstanding balances of its Loans, in each case without
giving effect to assignments thereof which have not become effective, are as set
forth in such Assignment and Acceptance; (ii) except as set forth in (i) above,
such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any other Loan Document or any other instrument or document furnished pursuant
hereto, or the financial condition of the Borrower or any Subsidiary or the
performance or observance by the Borrower or any Subsidiary of any of its
obligations under this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto; (iii) such assignee represents
and warrants that it is legally authorized to enter into such Assignment and
Acceptance; (iv) such assignee confirms that it has received a copy of this
Agreement, together with copies of the most recent financial statements referred
to in Section 3.05(a) or delivered pursuant to Section 5.04 and such other
documents and information as it has deemed appropriate to make its own



--------------------------------------------------------------------------------



 



92

credit analysis and decision to enter into such Assignment and Acceptance;
(v) such assignee will independently and without reliance upon the
Administrative Agent, the Collateral Agent, such assigning Lender or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement; (vi) such assignee appoints and authorizes the
Administrative Agent and the Collateral Agent to take such action as agent on
its behalf and to exercise such powers under this Agreement as are delegated to
the Administrative Agent and the Collateral Agent, respectively, by the terms
hereof, together with such powers as are reasonably incidental thereto; and
(vii) such assignee agrees that it will perform in accordance with their terms
all the obligations which by the terms of this Agreement are required to be
performed by it as a Lender.
          (d) The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices in The City of New York a
copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive and the Borrower, the Administrative Agent, the Issuing Bank, the
Collateral Agent and the Lenders may treat each person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Issuing Bank, the Collateral Agent
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.
          (e) Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, an Administrative Questionnaire
and applicable tax forms completed in respect of the assignee (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) above and, if required, the written consent of
the Borrower, the Swingline Lender, the Issuing Bank and the Administrative
Agent to such assignment, the Administrative Agent shall promptly (i) accept
such Assignment and Acceptance and (ii) record the information contained therein
in the Register. No assignment shall be effective unless it has been recorded in
the Register as provided in this paragraph (e).
          (f) Each Lender may without the consent of the Borrower, the Swingline
Lender, the Issuing Bank or the Administrative Agent sell participations to one
or more banks or other entities in all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided, however, that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (iii) the participating banks or other entities shall be
entitled to the benefit of the cost protection provisions contained in
Sections 2.14, 2.16 and 2.20 and shall be bound by the confidentiality
provisions contained in Section 9.16 to the same extent as if they were Lenders
and (iv) the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders shall continue to deal solely and directly with such



--------------------------------------------------------------------------------



 



93

Lender in connection with such Lender’s rights and obligations under this
Agreement, and such Lender shall retain the sole right to enforce the
obligations of the Borrower relating to the Loans or L/C Disbursements and to
approve any amendment, modification or waiver of any provision of this Agreement
(other than amendments, modifications or waivers decreasing any fees payable to
such participating bank or person hereunder or the amount of principal of or the
rate at which interest is payable on the Loans in which such participating bank
or person has an interest, extending any scheduled principal payment date or
date fixed for the payment of interest on the Loans in which such participating
bank or person has an interest, increasing or extending the Commitments of such
participating bank or person or releasing any Guarantor or all or substantially
all of the Collateral). All amounts payable by the Borrower to any Lender
hereunder in respect of any Loan and the applicability of the cost protection
provisions contained in Section 2.14, 2.16 and 2.20 shall be determined as if
such Lender had not sold or agreed to sell any participation in such Loan, and
as if such Lender were funding the participated portion of such Loan the same
way that it is funding the portion of such Loan in which no participation has
been sold.
          (g) Any Lender or participant may, in connection with any assignment
or participation or proposed assignment or participation pursuant to this
Section 9.04, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrower furnished to such Lender by
or on behalf of the Borrower; provided that, prior to any such disclosure of
information designated by the Borrower as confidential, each such assignee or
participant or proposed assignee or participant shall execute an agreement
whereby such assignee or participant shall agree (subject to customary
exceptions) to preserve the confidentiality of such confidential information on
terms no less restrictive than those applicable to the Lenders pursuant to
Section 9.16.
          (h) Any Lender may at any time assign all or any portion of its rights
under this Agreement to secure extensions of credit to such Lender or in support
of obligations owed by such Lender; provided that no such assignment shall
release a Lender from any of its obligations hereunder or substitute any such
assignee for such Lender as a party hereto. Any Lender that is a fund that
invests in bank loans may (without the consent of the Borrower or the
Administrative Agent) pledge all or any portion of its rights in connection with
this Agreement to the trustee for holders of obligations owed, or securities
issued, by such fund as security for such obligations or securities, provided
that any foreclosure or other exercise of remedies by such trustee shall be
subject to the provisions of this Section 9.04 regarding assignments in all
respects. No pledge described in the immediately preceding sentence shall
release such Lender from its obligations hereunder.
          (i) Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle (an
“SPC”), identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Borrower, the option to provide to the
Borrower all or any part of any Loan that such Granting Lender would otherwise
be obligated to make to the Borrower pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to make any Loan and
(ii) if an SPC elects not to exercise such



--------------------------------------------------------------------------------



 



94

option or otherwise fails to provide all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof. The
making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. Each party hereto hereby agrees that no SPC shall be liable for
any indemnity or similar payment obligation under this Agreement (all liability
for which shall remain with the Granting Lender). In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPC, it will not institute against, or join any other
person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any State thereof. In addition, notwithstanding anything to the
contrary contained in this Section 9.04, any SPC may (i) with notice to, but
without the prior written consent of, the Borrower and the Administrative Agent
and without paying any processing fee therefor, assign all or a portion of its
interests in any Loans to the Granting Lender or to any financial institutions
(consented to by the Borrower and Administrative Agent) providing liquidity
and/or credit support to or for the account of such SPC to support the funding
or maintenance of Loans and (ii) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancement to such
SPC.
          (j) Neither Holdings nor the Borrower shall assign or delegate any of
its rights or duties hereunder without the prior written consent of the
Administrative Agent, the Issuing Bank and each Lender, and any attempted
assignment without such consent shall be null and void.
          SECTION 9.05. Expenses; Indemnity. (a) The Borrower and Holdings
agree, jointly and severally, to pay all reasonable out-of-pocket expenses
incurred by the Administrative Agent, the Collateral Agent, the Issuing Bank and
the Swingline Lender in connection with the syndication of the credit facilities
provided for herein and the preparation and administration of this Agreement and
the other Loan Documents or in connection with any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
hereby or thereby contemplated shall be consummated) or incurred by the
Administrative Agent, the Collateral Agent or any Lender in connection with the
enforcement or protection of its rights in connection with this Agreement and
the other Loan Documents or in connection with the Loans made or Letters of
Credit issued hereunder, including the reasonable fees, charges and
disbursements of Cravath, Swaine & Moore LLP, counsel for the Administrative
Agent and the Collateral Agent, and, in connection with any such enforcement or
protection, the fees, charges and disbursements of any other counsel for the
Administrative Agent, the Collateral Agent or any Lender.
          (b) The Borrower and Holdings agree, jointly and severally, to
indemnify the Administrative Agent, the Collateral Agent, each Lender, the
Issuing Bank and each Related Lender Party of any of the foregoing persons (each
such person being called an “Indemnitee”) against, and to hold each Indemnitee
harmless from, any and all losses,



--------------------------------------------------------------------------------



 



95

claims, damages, liabilities and related expenses, including reasonable counsel
fees, charges and disbursements, incurred by or asserted against any Indemnitee
arising out of, in any way connected with, or as a result of (i) the execution
or delivery of this Agreement or any other Loan Document or any agreement or
instrument contemplated thereby, the performance by the parties thereto of their
respective obligations thereunder or the consummation of the Transactions and
the other transactions contemplated thereby, (ii) the use of the proceeds of the
Loans or issuance of Letters of Credit, (iii) any claim, litigation,
investigation or proceeding relating to any of the foregoing, whether or not any
Indemnitee is a party thereto (and regardless of whether such matter is
initiated by a third party or by the Borrower, any other Loan Party or any of
their respective Affiliates), or (iv) any actual or alleged presence or Release
of Hazardous Materials on any property currently or formerly owned or operated
by the Borrower or any of the Subsidiaries, or any Environmental Liability
related in any way to the Borrower or the Subsidiaries; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or wilful misconduct of such Indemnitee.
          (c) To the extent that Holdings and the Borrower fail to pay any
amount required to be paid by them to the Administrative Agent, the Collateral
Agent, the Issuing Bank, the PF Fronting Lender or the Swingline Lender under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent, the Collateral Agent, the Issuing Bank, the PF Fronting
Lender or the Swingline Lender, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent, the
Collateral Agent, the Issuing Bank, the PF Fronting Lender or the Swingline
Lender in its capacity as such. For purposes hereof, a Lender’s “pro rata share”
shall be determined based upon its share of the sum of the Aggregate Revolving
Credit Exposure, outstanding Term Loans, aggregate PF L/C Exposure, outstanding
PF L/C Loans held by it or fronted for its account and unused Commitments (other
than PF L/C Commitments in respect of PF L/C Exposure and PF L/C Loans referred
to above) at the time.
          (d) To the extent permitted by applicable law, neither Holdings nor
the Borrower shall assert, and each hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.
          (e) The provisions of this Section 9.05 shall remain operative and in
full force and effect regardless of the expiration of the term of this
Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Loans, the expiration of the Commitments, the expiration
of any Letter of Credit, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Administrative Agent,



--------------------------------------------------------------------------------



 



96

the Collateral Agent, any Lender or the Issuing Bank. All amounts due under this
Section 9.05 shall be payable on written demand therefor.
          SECTION 9.06. Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender is hereby authorized at any time and
from time to time, except to the extent prohibited by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other indebtedness at any time owing by such Lender to or
for the credit or the account of the Borrower or Holdings against any of and all
the obligations of the Borrower or Holdings now or hereafter existing under this
Agreement and other Loan Documents held by such Lender, irrespective of whether
or not such Lender shall have made any demand under this Agreement or such other
Loan Document and although such obligations may be unmatured. The rights of each
Lender under this Section 9.06 are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.
          SECTION 9.07. Applicable Law. THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS (OTHER THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN
DOCUMENTS) SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK. EACH LETTER OF CREDIT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED IN ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF
CREDIT, OR IF NO SUCH LAWS OR RULES ARE DESIGNATED, THE UNIFORM CUSTOMS AND
PRACTICE FOR DOCUMENTARY CREDITS MOST RECENTLY PUBLISHED AND IN EFFECT, ON THE
DATE SUCH LETTER OF CREDIT WAS ISSUED, BY THE INTERNATIONAL CHAMBER OF COMMERCE
(THE “UNIFORM CUSTOMS”) AND, AS TO MATTERS NOT GOVERNED BY THE UNIFORM CUSTOMS,
THE LAWS OF THE STATE OF NEW YORK.
          SECTION 9.08. Waivers; Amendment. (a) No failure or delay of the
Administrative Agent, the Collateral Agent, any Lender or the Issuing Bank in
exercising any power or right hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Collateral Agent, the Issuing Bank and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or any other Loan Document or consent to any
departure by the Borrower or any other Loan Party therefrom shall in any event
be effective unless the same shall be permitted by paragraph (b) below, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. No notice or demand on the Borrower or Holdings in
any case shall entitle the Borrower or Holdings to any other or further notice
or demand in similar or other circumstances.
          (b) Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower, Holdings and the Required Lenders (except as
provided in Section



--------------------------------------------------------------------------------



 



97

2.24); provided, however, that no such agreement shall (i) decrease the
principal amount of, or extend the maturity of or any scheduled principal
payment date or date for the payment of any interest on any Loan or any date for
reimbursement of an L/C Disbursement, or waive or excuse any such payment or any
part thereof, or decrease the rate of interest on any Loan or L/C Disbursement,
without the prior written consent of each Lender adversely affected thereby,
(ii) increase or extend the Commitment or decrease or extend the date for
payment of any Fees of any Lender without the prior written consent of such
Lender, (iii) amend or modify the pro rata requirements of Section 2.17, the
provisions of Section 9.04(j), the provisions of this Section, the definition of
the term “Required Lenders” or release any Guarantor or all or substantially all
of the Collateral, without the prior written consent of each Lender, (iv) change
the provisions of any Loan Document in a manner that by its terms adversely
affects the rights in respect of payments due to Lenders holding Loans of one
Class differently from the rights of Lenders holding Loans of any other Class
without the prior written consent of Lenders holding a majority in interest of
the outstanding Loans and unused Commitments of each adversely affected Class,
or (v) modify the protections afforded to an SPC pursuant to the provisions of
Section 9.04(i) without the written consent of such SPC; provided further that
no such agreement shall amend, modify or otherwise affect the rights or duties
of the Administrative Agent, the Collateral Agent, the Issuing Bank or the
Swingline Lender hereunder or under any other Loan Document without the prior
written consent of the Administrative Agent, the Collateral Agent, the Issuing
Bank or the Swingline Lender, respectively. Notwithstanding the foregoing and
except as provided in Section 9.17, if the Borrower shall request the release of
any Collateral to be sold as part of any Asset Sale permitted under Section 6.05
and shall deliver to the Collateral Agent a certificate to the effect that such
Asset Sale and the disposition of the proceeds thereof will comply with the
terms of this Agreement, the Collateral Agent, if satisfied that the applicable
certificate is correct, shall and is hereby authorized to, without the consent
of any Lender, execute and deliver all such instruments as may be required to
effect the release of such Collateral.
          SECTION 9.09. Interest Rate Limitation. Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan
or participation in any L/C Disbursement, together with all fees, charges and
other amounts which are treated as interest on such Loan or participation in
such L/C Disbursement under applicable law (collectively the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan or
participation in accordance with applicable law, the rate of interest payable in
respect of such Loan or participation hereunder, together with all Charges
payable in respect thereof, shall be limited to the Maximum Rate and, to the
extent lawful, the interest and Charges that would have been payable in respect
of such Loan or participation but were not payable as a result of the operation
of this Section 9.09 shall be cumulated and the interest and Charges payable to
such Lender in respect of other Loans or participations or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by such Lender.



--------------------------------------------------------------------------------



 



98

           SECTION 9.10. Entire Agreement. This Agreement, the Fee Letter and
the other Loan Documents constitute the entire contract between the parties
relative to the subject matter hereof. Any other previous agreement among the
parties with respect to the subject matter hereof is superseded by this
Agreement and the other Loan Documents. Nothing in this Agreement or in the
other Loan Documents, expressed or implied, is intended to confer upon any
person (other than the parties hereto and thereto, their respective successors
and assigns permitted hereunder (including any Affiliate of the Issuing Bank
that issues any Letter of Credit) and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent, the Collateral
Agent, the Issuing Bank and the Lenders) any rights, remedies, obligations or
liabilities under or by reason of this Agreement or the other Loan Documents.
          SECTION 9.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 9.11.
          SECTION 9.12. Severability. In the event any one or more of the
provisions contained in this Agreement or in any other Loan Document should be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein and therein
shall not in any way be affected or impaired thereby (it being understood that
the invalidity of a particular provision in a particular jurisdiction shall not
in and of itself affect the validity of such provision in any other
jurisdiction). The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
          SECTION 9.13. Counterparts. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original but all of which when taken together shall
constitute a single contract, and shall become effective as provided in
Section 9.03. Delivery of an executed signature page to this Agreement by
facsimile transmission or other electronic transmission shall be as effective as
delivery of a manually signed counterpart of this Agreement.
          SECTION 9.14. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this



--------------------------------------------------------------------------------



 



99

Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
          SECTION 9.15. Jurisdiction; Consent to Service of Process. (a) Each of
Holdings and the Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of any New York State
court or Federal court of the United States of America sitting in New York City,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement or the other Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent, the Collateral Agent, the Issuing Bank or
any Lender may otherwise have to bring any action or proceeding relating to this
Agreement or the other Loan Documents against the Borrower, Holdings or their
respective properties in the courts of any jurisdiction.
          (b) Each of Holdings and the Borrower hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
the other Loan Documents in any New York State or Federal court. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
          (c) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.
          SECTION 9.16. Confidentiality. Each of the Administrative Agent, the
Collateral Agent, the Issuing Bank and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ officers, directors, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority or quasi-regulatory authority (such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) in connection with
the exercise of any remedies hereunder or under the other Loan Documents or any
suit, action or proceeding relating to the enforcement of its rights hereunder
or thereunder, (e) subject to an agreement containing provisions substantially
the same as those of this Section 9.16, to (i) any actual or prospective
assignee of or participant in any of its rights or obligations under this
Agreement and the other Loan Documents or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower or any



--------------------------------------------------------------------------------



 



100

Subsidiary or any of their respective obligations, (f) with the consent of the
Borrower or (g) to the extent such Information becomes publicly available other
than as a result of a breach of this Section 9.16. For the purposes of this
Section, “Information” shall mean all information received from the Borrower or
Holdings and related to the Borrower or Holdings or their business, other than
any such information that was available to the Administrative Agent, the
Collateral Agent, the Issuing Bank or any Lender on a nonconfidential basis
prior to its disclosure by the Borrower or Holdings; provided that, in the case
of Information received from the Borrower or Holdings after the date hereof,
such information is clearly identified at the time of delivery as confidential
or such information is of such a nature that a prudent person would expect such
information to be confidential. Any person required to maintain the
confidentiality of Information as provided in this Section 9.16 shall be
considered to have complied with its obligation to do so if such person has
exercised the same degree of care to maintain the confidentiality of such
Information as such person would accord its own confidential information.
          SECTION 9.17. Release of Collateral. (a) Notwithstanding any other
provision of this Agreement or the Guarantee and Collateral Agreement, all
Collateral owned by Tahoe Joe’s and held under any Security Document shall be
released from the Liens created thereunder, without representation, warranty or
recourse of any nature, on a Business Day specified by the Borrower (the
“Release Date”), and the provisions of Section 5.06 and 5.09, insofar as they
relate to such Collateral, shall cease to be of any force and effect, upon
satisfaction of the following conditions precedent: (i) the Borrower shall have
given written notice to the Administrative Agent at least five Business Days’
(or such shorter period as shall be acceptable to the Administrative Agent)
prior to the Release Date, specifying the proposed Release Date; (ii) as of the
Release Date, a Qualified Tahoe Joe’s Equity Offering, a Tahoe Joe’s
Distribution or a Tahoe Joe’s Sale, as the case may be, shall have been
consummated; (iii) no Default or Event of Default shall have occurred and be
continuing as of the Release Date; and (iv) on the Release Date, the Collateral
Agent shall have received a certificate, dated the Release Date and executed on
behalf of the Borrower by a Financial Officer of the Borrower, confirming the
satisfaction of the conditions precedent set forth in clauses (ii) and
(iii) above.
          (b) Upon the release of Collateral owned by Tahoe Joe’s pursuant to
paragraph (a) above, Tahoe Joe’s shall automatically (x) be released from its
Guarantee under the Guarantee and Collateral Agreement and cease to be a
Subsidiary Guarantor and (y) be deemed not to be a Subsidiary of the Borrower or
a Loan Party for purposes of the Loan Documents.
          (c) Subject to the satisfaction of the conditions set forth in
paragraph (a) above, on or after the Release Date, the Lenders hereby expressly
authorize the Collateral Agent to, and the Collateral Agent hereby agrees to,
execute and deliver to the Borrower all such financing statements, agreements,
instruments and documents as the Borrower may reasonably request to effectuate,
evidence or confirm the release of Collateral provided for in this Section 9.17.
Any execution and delivery of documents pursuant to this Section 9.17 shall be
without recourse to or warranty by the Collateral Agent.
          (d) Without limiting the provisions of Section 9.05, the Borrower
shall reimburse the Administrative Agent, the Collateral Agent and the Lenders
upon demand



--------------------------------------------------------------------------------



 



101

for all costs and expenses, including the fees, charges and disbursements of
counsel, incurred by any of them in connection with any action contemplated by
this Section 9.17.
          SECTION 9.18. U.S.A. Patriot Act Notice. Each Lender and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the U.S.A. Patriot
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Act”), it is required to obtain, verify and record information that identifies
the Borrower, which information includes the name and address of the Borrower
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify the Borrower in accordance with the Act.
[Remainder of page intentionally left blank]

